Exhibit 10.1

Published CUSIP Number: 393124AG7

 

 

 

CREDIT AGREEMENT

Dated as of December 17, 2010

among

GREEN MOUNTAIN COFFEE ROASTERS, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, U.S. Swing Line Lender and

U.S. L/C Issuer,

The Other Lenders Party Hereto,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arranger and Joint Book Manager,

SUNTRUST ROBINSON HUMPHREY, INC.,

Joint Lead Arranger and Joint Book Manager,

SUNTRUST BANK,

as Syndication Agent,

and

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH

and

SOVEREIGN BANK,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

1.01.

  

Defined Terms

     1   

1.02.

  

Other Interpretive Provisions

     32   

1.03.

  

Accounting Terms

     32   

1.04.

  

Rounding

     33   

1.05.

  

Exchange Rates; Currency Equivalents

     33   

1.06.

  

Times of Day

     33   

1.07.

  

U.S. Letter of Credit Amounts

     33   

1.08.

  

Currency Equivalents Generally

     33   

1.09.

  

Interpretation Clause (Québec)

     34    ARTICLE II    THE COMMITMENTS AND CREDIT EXTENSIONS   

2.01.

  

The Loans

     34   

2.02.

  

Borrowings, Conversions and Continuations of Loans

     35   

2.03.

  

U.S. Letters of Credit

     37   

2.04.

  

U.S. Swing Line Loans

     43   

2.05.

  

Prepayments

     46   

2.06.

  

Termination or Reduction of Commitments

     48   

2.07.

  

Repayment of Loans

     49   

2.08.

  

Interest

     50   

2.09.

  

Fees

     51   

2.10.

  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     51   

2.11.

  

Evidence of Debt

     52   

2.12.

  

Payments Generally; Administrative Agent’s Clawback

     52   

2.13.

  

Sharing of Payments by Lenders

     54   

2.14.

  

Increase in Commitments

     54   

2.15.

  

Cash Collateral

     57   

2.16.

  

Defaulting Lenders

     58    ARTICLE III    TAXES, YIELD PROTECTION AND ILLEGALITY   

3.01.

  

Taxes

     59   

3.02.

  

Illegality

     62   

3.03.

  

Inability to Determine Rates

     62   

3.04.

  

Increased Costs; Reserves on Eurodollar Rate Loans

     62   

3.05.

  

Compensation for Losses

     64   

3.06.

  

Mitigation Obligations; Replacement of Lenders

     64   

3.07.

  

Survival

     64    ARTICLE IV    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

4.01.

  

Conditions of Initial Credit Extension

     65   

4.02.

  

Conditions to All Credit Extensions

     67   

 

-i-



--------------------------------------------------------------------------------

ARTICLE V    REPRESENTATIONS AND WARRANTIES   

5.01.

  

Existence, Qualification and Power

     68   

5.02.

  

Authorization; No Contravention

     68   

5.03.

  

Governmental Authorization; Other Consents

     68   

5.04.

  

Binding Effect

     69   

5.05.

  

Financial Statements; No Material Adverse Effect

     69   

5.06.

  

Litigation

     69   

5.07.

  

No Default

     69   

5.08.

  

Ownership of Property; Liens; Investments

     70   

5.09.

  

Environmental Compliance

     70   

5.10.

  

Insurance

     71   

5.11.

  

Taxes

     71   

5.12.

  

ERISA Compliance

     72   

5.13.

  

Subsidiaries; Equity Interests; Loan Parties

     72   

5.14.

  

Margin Regulations; Investment Company Act

     73   

5.15.

  

Disclosure

     73   

5.16.

  

Compliance with Laws

     73   

5.17.

  

Intellectual Property; Licenses, Etc.

     73   

5.18.

  

Solvency

     73   

5.19.

  

Casualty, Etc.

     73   

5.20.

  

Rights in Collateral; Priority of Liens

     74   

5.21.

  

Anti-Money Laundering and Economic Sanctions Laws

     74   

5.22.

  

Senior Debt

     74    ARTICLE VI    AFFIRMATIVE COVENANTS   

6.01.

  

Financial Statements

     74   

6.02.

  

Certificates; Other Information

     75   

6.03.

  

Notices

     77   

6.04.

  

Payment of Obligations

     77   

6.05.

  

Preservation of Existence, Etc.

     77   

6.06.

  

Maintenance of Properties

     77   

6.07.

  

Maintenance of Insurance

     77   

6.08.

  

Compliance with Laws

     78   

6.09.

  

Books and Records

     78   

6.10.

  

Inspection Rights

     78   

6.11.

  

Use of Proceeds

     78   

6.12.

  

Covenant to Guarantee Obligations and Give Security

     78   

6.13.

  

Compliance with Environmental Laws

     81   

6.14.

  

Remediation of Material Weakness

     81   

6.15.

  

Further Assurances

     81   

6.16.

  

[Reserved]

     81   

6.17.

  

Interest Rate Hedging

     81   

6.18.

  

Post-Closing Matters

     81    ARTICLE VII    NEGATIVE COVENANTS   

7.01.

  

Liens

     81   

7.02.

  

Indebtedness

     84   

7.03.

  

Investments

     85   

7.04.

  

Fundamental Changes

     88   

 

-ii-



--------------------------------------------------------------------------------

7.05.

  

Dispositions

     88   

7.06.

  

Restricted Payments

     90   

7.07.

  

Change in Nature of Business

     91   

7.08.

  

Transactions with Affiliates

     91   

7.09.

  

Burdensome Agreements

     91   

7.10.

  

Use of Proceeds

     92   

7.11.

  

Financial Covenants

     92   

7.12.

  

Capital Expenditures

     92   

7.13.

  

Amendments of Certain Documents

     93   

7.14.

  

Accounting Changes

     93   

7.15.

  

Prepayments, Etc. of Indebtedness

     93   

7.16.

  

Designation of Senior Debt

     93    ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES   

8.01.

  

Events of Default

     93   

8.02.

  

Remedies upon Event of Default

     95   

8.03.

  

Application of Funds

     95    ARTICLE IX    ADMINISTRATIVE AGENT   

9.01.

  

Appointment and Authority

     96   

9.02.

  

Rights as a Lender

     97   

9.03.

  

Exculpatory Provisions

     97   

9.04.

  

Reliance by Administrative Agent

     97   

9.05.

  

Delegation of Duties

     98   

9.06.

  

Resignation of Administrative Agent

     98   

9.07.

  

Non-Reliance on Administrative Agent and Other Lenders

     99   

9.08.

  

No Other Duties, Etc.

     99   

9.09.

  

Administrative Agent May File Proofs of Claim

     99   

9.10.

  

Collateral and Guaranty Matters

     99   

9.11.

  

Secured Cash Management Agreements and Secured Hedge Agreements

     100   

9.12.

  

Tax Indemnification

     100    ARTICLE X    MISCELLANEOUS   

10.01.

  

Amendments, Etc.

     101   

10.02.

  

Notices; Effectiveness; Electronic Communications

     103   

10.03.

  

No Waiver; Cumulative Remedies; Enforcement

     104   

10.04.

  

Expenses; Indemnity; Damage Waiver

     105   

10.05.

  

Payments Set Aside

     106   

10.06.

  

Successors and Assigns

     106   

10.07.

  

Treatment of Certain Information; Confidentiality

     110   

10.08.

  

Right of Setoff

     110   

10.09.

  

Interest Rate Limitation

     111   

10.10.

  

Counterparts; Integration; Effectiveness

     111   

10.11.

  

Survival of Representations and Warranties

     111   

10.12.

  

Severability

     111   

10.13.

  

Replacement of Lenders

     112   

10.14.

  

Governing Law; Jurisdiction; Etc.

     112   

10.15.

  

WAIVER OF JURY TRIAL

     113   

10.16.

  

No Advisory or Fiduciary Responsibility

     113   

 

-iii-



--------------------------------------------------------------------------------

10.17.

  

Electronic Execution of Assignments and Certain Other Documents

     114   

10.18.

  

USA PATRIOT Act

     114   

10.19.

  

Judgment Currency

     114   

SCHEDULES

 

1.01

  

Existing Letters of Credit

2.01

  

Commitments and Applicable Percentages

5.08(b)

  

Existing Liens

5.08(d)(ii)

  

Leased Real Property (Lessor)

5.12(d)

  

Pension Plan Obligations and Liabilities

6.12

  

Guarantors

6.18

  

Post-Closing Matters

7.02

  

Exiting Indebtedness

7.03(c)

  

Existing Investments

7.09

  

Burdensome Agreements

10.02

  

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A    Committed Loan Notice

B

   Swing Line Loan Notice

C-1

   Term Note

C-2

   Revolving Credit Note

D

   Compliance Certificate

E-1

   Assignment and Assumption

E-2

   Administrative Questionnaire

F

   Guaranty

G

   Security Agreement

H

   Mortgage

I-1

   Collateral Disclosure Schedule

I-2

   Collateral Disclosure Schedule Supplement

J-1

   United States Tax Compliance Certificate (For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

J-2

   United States Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

J-3

   United States Tax Compliance Certificate (For Non-U.S. Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes)

J-4

   United States Tax Compliance Certificate (For Non-U.S. Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

K

   Solvency Certificate

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of December 17, 2010,
among Green Mountain Coffee Roasters, Inc., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, U.S. Swing Line Lender and U.S. L/C Issuer.

PRELIMINARY STATEMENTS:

Pursuant to the Share Purchase Agreement dated September 14, 2010 (the “Purchase
Agreement”) among LJVH S.à.r.l, Fonds de Solidarité des Travailleurs Du Québec
(F.T.Q.), the other sellers party thereto, LJ Coffee Agent, LLC, SSR Acquisition
Corp. (the “Purchaser”) and the Borrower, the Purchaser, a wholly-owned
subsidiary of the Borrower, has agreed to purchase (the “Acquisition”) all
outstanding equity interests of LJVH Holdings, Inc. (the “Acquired Business”).

The proceeds of the borrowings hereunder will be used to fund a portion of the
Transaction and provide ongoing working capital and for other general corporate
purposes of the Borrower and its Subsidiaries.

In furtherance of the foregoing, the Borrower has requested that the Lenders
provide a term A loan facility in an amount of $250,000,000, a term B loan
facility in an amount of $550,000,000, and revolving credit facilities in an
aggregate amount of $650,000,000, and the Lenders have indicated their
willingness to lend and the U.S. L/C Issuer has indicated its willingness to
issue letters of credit, in each case, on the terms and subject to the
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquired Business” has the meaning specified in the Preliminary Statements.

“Acquisition” has the meaning specified in the Preliminary Statements.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify to the Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.



--------------------------------------------------------------------------------

“AHYDO Amount” has the meaning specified in Section 2.05(b)(vi).

“AHYDO Payment Date” has the meaning specified in Section 2.05(b)(vi).

“Alternative Currency” means Canadian Dollars and Euros.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the U.S. L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Required Revolving Lenders” means, as of any date of determination,
Alternative Revolving Credit Lenders holding more than 50% of the sum of the
(a) Total Alternative Revolving Credit Outstandings and (b) aggregate unused
Alternative Revolving Credit Commitments; provided that the unused Alternative
Revolving Credit Commitment of, and the portion of the Total Alternative
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Alternative Required
Revolving Lenders.

“Alternative Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Alternative Revolving Credit Loans of the same Type and, in the
case of Eurodollar Rate Loans, having the same Interest Period made by each of
the Alternative Revolving Credit Lenders pursuant to Section 2.01(d).

“Alternative Revolving Credit Commitment” means, as to each Alternative
Revolving Credit Lender, its obligation to make Alternative Revolving Credit
Loans to the Borrower pursuant to Section 2.01(d), in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Alternative Revolving
Credit Commitment”, opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Alternative Revolving Credit Facility” means, at any time, the aggregate amount
of the Alternative Revolving Credit Lenders’ Alternative Revolving Credit
Commitments at such time.

“Alternative Revolving Credit Lender” means, at any time, any Lender that has an
Alternative Revolving Credit Commitment at such time.

“Alternative Revolving Credit Loan” has the meaning specified in
Section 2.01(d).

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Alternative Revolving Credit Percentage” means, with respect to any
Alternative Revolving Credit Lender at any time, such Alternative Revolving
Credit Lender’s Applicable Percentage in respect of the Alternative Revolving
Credit Facility at such time.

“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facilities, (a) from the Closing Date to the date on which the Administrative
Agent receives a Compliance Certificate pursuant to Section 6.02(b) for the
fiscal quarter ending March 26, 2011, 0.50% per annum and (b) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

-2-



--------------------------------------------------------------------------------

Applicable Fee Rate

 

Pricing

Level

  

Consolidated
Leverage Ratio

   Commitment Fee  

1

  

³ 3.0:1

     0.500 % 

2

  

< 3.0:1 but ³ 2.5:1

     0.375 % 

3

  

< 2.5:1 but ³ 2.0:1

     0.375 % 

4

  

< 2.0:1

     0.250 % 

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the U.S. Required Revolving Lenders, in the case of U.S. Revolving
Loans, or the Alternative Required Revolving Lenders, in the case of Alternative
Revolving Loans, Pricing Level 1 shall apply to the U.S. Revolving Loans or
Alternative Revolving Loans, respectively, as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the Closing Date, such Term A Lender’s Term A Commitment at such time, subject
to adjustment as provided in Section 2.16, and (ii) thereafter, the principal
amount of such Term A Lender’s Term A Loans at such time, (b) in respect of the
Term B Facility, with respect to any Term B Lender at any time, the percentage
(carried out to the ninth decimal place) of the Term B Facility represented by
(i) on or prior to the Closing Date, such Term B Lender’s Term B Commitment at
such time, subject to adjustment as provided in Section 2.16, and
(ii) thereafter, the principal amount of such Term B Lender’s Term B Loans at
such time, (c) in respect of the U.S. Revolving Credit Facility, with respect to
any U.S. Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the U.S. Revolving Credit Facility represented by such
U.S. Revolving Credit Lender’s U.S. Revolving Credit Commitment at such time,
subject to adjustment as provided in Section 2.16 and (d) in respect of the
Alternative Revolving Credit Facility, with respect to any Alternative Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place) of the Alternative Revolving Credit Facility represented by such
Alternative Revolving Credit Lender’s Alternative Revolving Credit Commitment at
such time, subject to adjustment as provided in Section 2.16. If the commitment
of each Revolving Credit Lender to make Revolving Credit Loans and the
obligation of the U.S. L/C Issuer to make U.S. L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the relevant Revolving Credit
Commitments have expired, then the Applicable Percentage of each Revolving
Credit Lender in respect of the relevant Revolving Credit Facility shall be
determined based on the Applicable Percentage of such Revolving Credit Lender in
respect of the relevant Revolving Credit Facility most recently in effect,
giving effect to any subsequent assignments. The initial Applicable Percentage
of each Lender in respect of each Facility is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means (a) in respect of the Term A Facility and the Revolving
Credit Facilities, (i) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal quarter ending March 26, 2011, 2.5% per annum for
Base Rate Loans and 3.5% per annum for Eurodollar Rate Loans and U.S. Letter of
Credit Fees and (ii) thereafter, the applicable percentage per annum set forth
below determined by reference to the Consolidated Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b):

Applicable Rate

 

Pricing

Level

   Consolidated
Leverage Ratio    Eurodollar
Rate     Base Rate  

1

   ³ 3.0:1      3.50 %      2.50 % 

 

-3-



--------------------------------------------------------------------------------

Applicable Rate

 

2

     < 3.0:1 but  ³ 2.5:1      3.00 %      2.00 % 

3

     < 2.5:1 but  ³ 2.0:1      2.50 %      1.50 % 

4

     < 2.0:1        2.00 %      1.00 % 

and (b) in respect of the Term B Facility, 3.0% per annum for Base Rate Loans
and 4.0% per annum for Eurodollar Rate Loans.

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, Pricing Level 1 shall
apply in respect of the Term A Facility and the Revolving Credit Facilities, in
each case as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means, as applicable, the Applicable
U.S. Revolving Credit Percentage and/or the Applicable Alternative Revolving
Credit Percentage.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
U.S. L/C Issuer, as the case may be, to be necessary for timely settlement on
the relevant date in accordance with normal banking procedures in the place of
payment.

“Applicable U.S. Revolving Credit Percentage” means with respect to any U.S.
Revolving Credit Lender at any time, such U.S. Revolving Credit Lender’s
Applicable Percentage in respect of the U.S. Revolving Credit Facility at such
time.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, the Term B Facility, the U.S. Revolving Credit Facility or the
Alternative Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term A Loan, a Term B Loan, U.S. Revolving
Credit Loan or an Alternative Revolving Credit Loan, respectively, at such time,
(b) with respect to the U.S. Letter of Credit Sublimit, (i) the U.S. L/C Issuer
and (ii) if any U.S. Letters of Credit have been issued pursuant to
Section 2.03(a), the U.S. Revolving Credit Lenders, and (c) with respect to the
U.S. Swing Line Sublimit, (i) the U.S. Swing Line Lender and (ii) if any U.S.
Swing Line Loans are outstanding pursuant to Section 2.04(a), the U.S. Revolving
Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
SunTrust Robinson Humphrey, Inc. in their capacity as joint lead arrangers and
joint book managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

 

-4-



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended September 25, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability” means the ability to obtain Credit Extensions under the Revolving
Credit Facilities pursuant to the terms of this Agreement.

“Availability Period” means in respect of the Revolving Credit Facilities, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the relevant Revolving Credit Facility, (ii) the date of termination of
the relevant Revolving Credit Commitments pursuant to Section 2.06, and
(iii) the date of termination of the commitment of each Revolving Credit Lender
to make Revolving Credit Loans and of the obligation of the U.S. L/C Issuer to
make U.S. L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan, a Term A Loan or a Term B Loan
that bears interest based on the Base Rate.

“BBA LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means Revolving Credit Borrowings, U.S. Swing Line Borrowings, a
Term A Borrowing or a Term B Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or (solely with respect to all notices and
determinations in connection with, and payments of principal of interest on,
Borrowings made in Alternative Currencies and U.S. Letters of Credit denominated
in Alternative Currencies) the jurisdiction where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day.

“Canadian Dollar” and “C$”: lawful currency of Canada.

 

-5-



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, (i) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be and (ii) any expenditures made as payment of consideration for a
Permitted Acquisition shall be excluded.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the U.S. L/C
Issuer or the U.S. Swing Line Lender (as applicable) and the Lenders, as
collateral for any U.S. L/C Obligations, Obligations in respect of any U.S.
Swing Line Loans, or obligations of Lenders to fund participations in respect of
either thereof (as the context may require), cash or deposit account balances
or, if the U.S. L/C Issuer or U.S. Swing Line Lender benefiting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
(a) the Administrative Agent and (b) the U.S. L/C Issuer or the U.S. Swing Line
Lender (as applicable). “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America, the Canadian government or any agency
or instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America or Canada, in each case, is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or banker acceptances
of, any commercial bank that (i) (A) is a Lender, (B) is organized under the
laws of the United States of America, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States of America, any state thereof or
the District of Columbia, and is a member of the Federal Reserve System or
(C) is a bank listed in Schedule I of the Bank Act (Canada), (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than one year from the
date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one year from the date of
acquisition thereof;

(d) repurchase agreements entered into by any Person with an eligible bank under
clause (b) above for direct obligations issued by or fully guaranteed by the
United States; and

(e) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b), (c) and
(d) of this definition.

 

-6-



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, debit or purchase
card, electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a ‘Change in Law’ regardless of the date
enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than Robert P. Stiller becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a person
or group shall be deemed to have “beneficial ownership” of all securities that
such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 35% or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) a “change of control” or any comparable term under, and as defined in, any
document evidencing any Indebtedness exceeding the Threshold Amount shall have
occurred.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01.

 

-7-



--------------------------------------------------------------------------------

“Closing Date Mortgaged Properties” means the properties located at 3109 Water
Plant Rd., Knoxville, TN, and 131 Pilgrim Park Rd, Waterbury, VT.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” and “Mortgaged Property” or other
similar term referred to in the Collateral Documents and all of the other
property that is or is intended under the terms of the Collateral Documents to
be subject to Liens in favor of the Administrative Agent for the benefit of the
Secured Parties; provided, that in no event shall “Collateral” include any
Excluded Property.

“Collateral Disclosure Schedule” means the collateral disclosure schedule in the
form of Exhibit I-1 or any other form approved by the Administrative Agent, as
the same shall be supplemented from time to time by a Collateral Disclosure
Schedule Supplement or otherwise.

“Collateral Disclosure Schedule Supplement” means the collateral disclosure
schedule supplement in the form of Exhibit I-2 or any other form approved by the
Administrative Agent.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Combined Material Adverse Effect” means a fact, circumstance or condition that
(a) has, or is reasonably likely to have, individually or in the aggregate, a
material adverse effect on the business, operations, assets, liabilities or
financial condition of the Borrower and the Acquired Business, taken as a whole;
except to the extent that the material adverse effect results from or is caused
by (i) worldwide, national or local conditions or circumstances which impact the
Acquired Business, whether they are economic, political, regulatory (including
any change in law or Canadian GAAP) or otherwise, including war, armed
hostilities, acts of terrorism, emergencies, crises and natural disasters,
(ii) changes in the markets or industry in which the Acquired Business operates,
(iii) the announcement of the execution of the Purchase Agreement and the
transactions contemplated thereby, (iv) the loss of any customer, vendor or
distributor (other than the Borrower and its affiliates) by the Acquired
Business following the announcement of the Purchase Agreement and the
transactions contemplated thereby and (v) the breach by the Borrower or one of
its affiliates of their obligations pursuant to the contracts set forth in
Schedule 1.1(iii) of the Purchase Agreement, except, with respect to clauses
(i) and (ii), conditions, circumstances or changes that have a materially
disproportionate effect on the Acquired Business relative to comparable
companies and entities operating in the coffee industry or coffee services
business in the United States or Canada, as the case may be, or (b) impairs in
any material and adverse respect the ability of the sellers under the Purchase
Agreement to complete the sale of the shares of the Acquired Business in
accordance with the Purchase Agreement.

“Commitment” means a Term A Commitment, a Term B Commitment, a U.S. Revolving
Credit Commitment or an Alternative Revolving Credit Commitment, as the context
may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Compensation Period” has the meaning specified in Section 2.12(b)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBIT” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income (without
duplication): (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes payable, (iii) unusual

 

-8-



--------------------------------------------------------------------------------

or non-recurring or restructuring cash charges in the aggregate amount not to
exceed $10,000,000 in any Measurement Period, (iv) transaction expenses incurred
or payable in connection with the Transaction in an aggregate amount not to
exceed $20,000,000 to the extent permitted hereunder, (v) any costs and expenses
incurred in connection with Dispositions made pursuant to Section 7.05(j)
(whether or not consummated) and cash expenses resulting from obligations under
any Swap Contract incurred on or prior to such Disposition, (vi) cash expenses
resulting from obligations under any Swap Contract incurred on or prior to the
Closing Date in connection with the Transactions and (viii) all other non-cash
charges (excluding depreciation and amortization expenses) of the Borrower and
its Subsidiaries for such period (excluding any such charge, expense or loss
incurred in the ordinary course of business that constitutes an accrual of or a
reserve for cash charges for any future period); provided, however, that cash
payments made in such period or in any future period in respect of such non-cash
charges, expenses or losses (excluding any such charge, expense or loss incurred
in the ordinary course of business that constitutes an accrual of or a reserve
for cash charges for any future period) shall be subtracted from Consolidated
Net Income in calculating Consolidated EBIT in the period when such payments are
made minus (b) to the extent included in calculating such Consolidated Net
Income: (i) Federal, state, local and foreign income tax credits, (ii) interest
income, (iii) any income with respect to a gain from any Disposition referred to
in clause (a)(vi) above and (iv) income from discontinued operations,
(iv) unusual or non-recurring cash gains, and (c) all other non-cash gains
(excluding any items that represent the reversal of any accrual of or cash
reserve for anticipated cash charges in any prior period that are described in
the parenthetical to clause (a)(viii) above). Notwithstanding the foregoing,
Consolidated EBIT for the fiscal quarters ended (i) December 26, 2009 shall be
deemed to be $46,754,766, (ii) March 27, 2010 shall be deemed to be $63,805,934,
(iii) June 26, 2010 shall be deemed to be $55,985,726 and (iv) September 25,
2010 shall be deemed to be $56,963,054.

“Consolidated EBITDA” means, at any date of determination, Consolidated EBIT
plus depreciation and amortization expense of the Borrower and its Subsidiaries
on a consolidated basis for the most recently completed Measurement Period.
Notwithstanding the foregoing, Consolidated EBITDA for the fiscal quarters ended
(i) December 26, 2009 shall be deemed to be $65,961,288, (ii) March 27, 2010
shall be deemed to be $84,240,953, (iii) June 26, 2010 shall be deemed to be
$79,333,863 and (iv) September 25, 2010 shall be deemed to be $82,842,720.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby (to the extent of amounts
outstanding and unreimbursed for more than 10 days) and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through
(e) above of Persons other than the Borrower or any Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, except to the extent the Borrower’s or
such Subsidiary’s liability for such Indebtedness is otherwise limited.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP and the imputed interest component of Synthetic Debt or Synthetic Lease
Obligations and (c) annual agency fees paid to the Administrative Agent, in each
case, of or by the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period. Notwithstanding the foregoing,
Consolidated Interest Charges for the fiscal quarters ended (i) December 26,
2009 shall be deemed to be $10,800,000, (ii) March 27, 2010 shall be deemed to
be $10,800,000, (iii) June 26, 2010 shall be deemed to be $12,386,264,
(iv) September 25, 2010 shall be deemed to be $13,080,998 and (v) December 25,
2010 shall be deemed to be $13,588,500.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBIT to (b) Consolidated Interest Charges paid in
cash, in each case, of or by the Borrower and its Subsidiaries

 

-9-



--------------------------------------------------------------------------------

on a consolidated basis for the most recently completed Measurement Period;
provided that such Consolidated Interest Coverage Ratio shall be determined on a
Pro Forma Basis.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that such Consolidated Leverage
Ratio shall be determined on a Pro Forma Basis.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the cumulative effect of a change in accounting
principle(s) during such period, (c) any net after-tax gains or losses realized
upon the Disposition of assets outside the ordinary course of business
(including any gain or loss realized upon the Disposition of any Equity
Interests of any Person) and any net gains or losses on disposed, abandoned and
discontinued operations (including in connection with any disposal thereof) and
any accretion or accrual of discounted liabilities, (d) any net gain or loss
resulting from currency translation gains or losses related to currency
remeasurements of Indebtedness and (e) any net unrealized gains and losses
resulting from obligations under Swap Contracts or other derivative instruments
entered into for the purpose of hedging interest rate or currency risk and the
application of Statement of Financial Accounting Standards No. 133.

“Consolidated Net Tangible Assets” means, as of any date of determination, the
amount that, in accordance with GAAP, would be set forth under the caption
“Total Assets” (or any like caption) on a consolidated balance sheet of such
Person and its Subsidiaries, as of the end of the most recently completed fiscal
quarter for which internal financial statements are available, less (i) all
intangible assets, including goodwill, organization costs, intellectual property
and research and development costs and (ii) any other identifiable intangibles.

“Consolidated Working Capital” means, as at any date of determination, the
excess of (x) consolidated current assets (other than cash, deferred income
taxes and Cash Equivalents) of the Borrower and its Subsidiaries over (y) the
consolidated current liabilities of the Borrower and its Subsidiaries at such
time, but excluding, without duplication, (a) the current portion of any
long-term Indebtedness, (b) outstanding Revolving Credit Loans and U.S. Swing
Line Loans (c) the current portion of interest, (d) the current portion of any
Capitalized Leases, (e) the current portion of current and deferred income
taxes, (f) liabilities in respect of unpaid earn-outs, (g) the current portion
of any other long-term liabilities and (h) liabilities associated with customer
prepayments and deposits.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period; provided,
that there shall be excluded the effect of reclassification during such period
of current assets to long term assets and current liabilities to long term
liabilities, the effect of any Disposition or acquisition during such period,
and the application of purchase accounting.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an U.S.
L/C Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, examinership,
insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

-10-



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than U.S.
Letter of Credit Fees, an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan plus 2% per annum and
(b) when used with respect to U.S. Letter of Credit Fees, a rate equal to the
Applicable Rate for Loans that are Eurodollar Rate Loans plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of U.S. Letters of Credit or U.S. Swing Line Loans,
within three Business Days of the date required to be funded by it hereunder
(absent a good faith dispute), (b) has notified the Borrower, or the
Administrative Agent or any Lender, or has stated publicly, that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit (absent a good faith dispute),
(c) has failed, within three Business Days after request by the Administrative
Agent (made on a good faith belief that such Lender will not meet its
obligations hereunder), to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

“Designated Equity Proceeds” means (x) the aggregate amount of Net Cash Proceeds
received by the Borrower from an equity issuance that constitutes an Excluded
Issuance pursuant to clause (a) of such defined term minus (y) the sum, without
duplication, of:

(i) the aggregate amount of any Investments made by the Borrower or any
Subsidiary of the Borrower pursuant to Section 7.03(h)(ii);

(ii) the aggregate amount of any Restricted Payments made by the Borrower or any
Subsidiary of the Borrower pursuant to Section 7.06(e);

(iii) the aggregate amount of any Capital Expenditure made by the Borrower or
any Subsidiary of the Borrower pursuant to Section 7.12; and

(iv) the aggregate amount of prepayments, repurchases, redemptions and
defeasances made by the Borrower or any Subsidiary of the Borrower pursuant to
Section 7.15(ii)(y).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale-leaseback transaction) of any property by any
Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the U.S. L/C Issuer, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

-11-



--------------------------------------------------------------------------------

“Economic Sanctions Laws” means any and all laws, judgments, orders, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to a Loan Party, its Subsidiaries or Affiliates relating to economic
sanctions and terrorism financing, including any applicable provisions of the
Trading with the Enemy Act (50 U.S.C. App. §§ 5(b) and 16, as amended), the
International Emergency Economic Powers Act, (50 U.S.C. §§ 1701-1706, as
amended) and Executive Order 13224 (effective September 24, 2001), as amended.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Embargoed Person” means any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
(ii) resides, is organized or chartered, or has a place of business in a country
or territory that is the subject of OFAC sanctions programs.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, common law, agreements or governmental restrictions relating to
pollution or the protection of the Environment or of human health (to the extent
related to exposure to Hazardous Materials), including those relating to the
manufacture, generation, handling, transport, storage, treatment, Release or
threat of Release of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Investors” means Robert P. Stiller, Luigi Lavazza S.p.A and any other
Strategic Investor.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

-12-



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041(c) or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate; or (i) a
failure by any Loan Party or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules in respect of a Pension Plan,
whether or not waived, or the failure by any Loan Party or any ERISA Affiliate
to make any required contribution to a Multiemployer Plan.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, other than a
Eurodollar Rate Loan for which the LIBOR Daily Floating Rate Option has been
exercised, the rate per annum equal to (i) the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or (ii) if such
rate is not available at such time for any reason, then the “Eurodollar Rate”
for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
eurodollar market for such currency at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination

; provided that, in the case of Term B Loans, the Eurodollar Rate shall be
deemed not to be less than 1.50% per annum.

Notwithstanding the foregoing, for any Eurodollar Rate Loan for which the LIBOR
Daily Floating Rate Option has been exercised, the “Eurodollar Rate” means the
LIBOR Daily Floating Rate.

 

-13-



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Revolving Credit Loan, a Term A Loan or a Term B
Loan that bears interest at a rate based on the Eurodollar Rate. Eurodollar Rate
Loans may be denominated in Dollars or in an Alternative Currency. All Revolving
Credit Loans denominated in an Alternative Currency must be Eurodollar Rate
Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year of the Borrower commencing with
the fiscal year ended September 29, 2012, without duplication, the excess (if
any) of (a) Consolidated EBITDA for such fiscal year over (b) the sum (for such
fiscal year) of (i) Consolidated Interest Charges actually paid in cash by the
Borrower and its Subsidiaries, (ii) scheduled principal repayments, to the
extent actually made, of Term Loans pursuant to Section 2.07 and all other
long-term Indebtedness of a Loan Party (excluding any revolving credit
facility), in each case, from internally generated funds, (iii) all income taxes
actually paid in cash by the Borrower and its Subsidiaries, (iv) Capital
Expenditures and Permitted Acquisitions actually made by the Borrower and its
Subsidiaries in such fiscal year from internally generated funds, (v) the
Consolidated Working Capital Adjustment for such period, and (vi) cash costs and
expenses incurred in connection with any Disposition made pursuant to
Section 7.05(j) and Section 7.05(g) (and the Swap Contract related expenses
related thereto) and added back to Consolidated EBIT during such period.

“Excess Cash Flow Percentage” means, for any fiscal year, 50%; provided that the
Excess Cash Flow Percentage shall be reduced to 25% if the Consolidated Leverage
Ratio as of the last day of such fiscal year is equal to or less than 3.00 to
1.00 and reduced further to 0% if the Consolidated Leverage Ratio as of the last
day of such fiscal year is equal to or less than 2.50 to 1.00.

“Excluded Issuance” by any Person means (a) an issuance and sale of an Equity
Interest for cash in such Person to an Equity Investor or any cash contribution
to the common Equity Interest of the Borrower, in each case so long as the
proceeds therefrom have been designated substantially concurrently therewith by
the Borrower as “Designated Equity Proceeds”, (b) an issuance of shares of
capital stock of (or other ownership or profit interests in) such Person upon
the exercise of warrants, options or other rights for the purchase of such
capital stock (or other ownership or profit interest) or (c) an issuance of
shares pursuant to any stock option plan or employee benefit plan.

“Excluded Property” has the meaning assigned to such term in the Security
Agreement.

“Excluded Subsidiary” means (a) any Foreign Subsidiary of the Borrower, (b) any
Domestic Subsidiary (x) that is treated as a disregarded entity for U.S. federal
income tax purposes and (y) substantially all of the assets of which consist of
Equity Interests of Foreign Subsidiaries, (c) any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary that is a CFC and (d) any Immaterial
Subsidiary.

“Excluded Taxes” means, with respect to any Agent, any Lender, the U.S. L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Documents,
(a) taxes imposed on or measured by its net income (however denominated), and
franchise or similar taxes imposed on it (in lieu of net income taxes), by a
jurisdiction (or any political subdivision thereof) as a result of such
recipient being organized or having its principal office in such jurisdiction
or, in the case of any Lender, in having its applicable Lending Office in such
jurisdiction, or as a result of doing business in or having another connection
with such jurisdiction (other than a business or connection arising from any
Loan Document or any transactions contemplated thereunder), (b) any taxes in the
nature of the branch profits tax within the meaning of Section 884(a) of the
Code imposed by any jurisdiction described in clause (a), (c) other than an
assignee pursuant to a request by the Borrower under Section 10.13, any United
States federal tax required to be withheld that is imposed on amounts payable to
such Person pursuant to any Laws in effect at the time such Person becomes a
party hereto (or designates a new Lending Office), except to the extent that
such Person (or its assignor, if any) was entitled, at the time of designation
of a new Lending Office (or assignment), to receive additional amounts from any
Loan Party with respect to such withholding tax pursuant to subsections
3.01(a)(ii) or (c), (d) any withholding tax that is attributable to such
Person’s failure to comply with subsection 3.01(e) hereto, and (e) any United
States federal withholding tax imposed pursuant to FATCA.

 

-14-



--------------------------------------------------------------------------------

“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.01.

“Existing Credit Agreements” means the Green Mountain Credit Agreement, the Van
Houtte First Lien Credit Agreement and the Van Houtte Second Lien Credit
Agreement.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person from proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), indemnity or condemnation awards, in each case, in respect of
any equipment, assets or property (including any improvements thereon) to
replace or repair such equipment, assets or property.

“Facility” means the Term A Facility, the Term B Facility, the U.S. Revolving
Credit Facility or the Alternative Revolving Credit Facility, as the context may
require.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof, and any applicable Treasury Regulation promulgated thereunder or
published administrative guidance implementing such Sections, whether in
existence on the Closing Date or promulgated or published thereafter.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated September 14, 2010, among the
Borrower, the Administrative Agent and the Arrangers.

“Filter Fresh Business” means the U.S. coffee services business of the Acquired
Business.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994 and (iv) the Flood Insurance Reform Act of
2004, or, in each case, any successor statute thereto.

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(e).

“Foreign Plan” has the meaning specified in Section 5.12(e).

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the U.S. L/C Issuer, such Defaulting Lender’s Applicable Percentage
of the outstanding U.S. L/C Obligations other than U.S. L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the U.S. Swing Ling Lender, such Defaulting Lender’s
Applicable Percentage of U.S. Swing Line Loans other than U.S. Swing Line Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

-15-



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Green Mountain Credit Agreement” means that certain Amended and Restated
Revolving Credit Agreement dated as of December 3, 2007 by and among the
Borrower, the guarantors party thereto, Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer, the other lenders party thereto and the
other agents named therein.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 6.12 and each other Subsidiary of the Borrower that shall be required
to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12 (which for the avoidance of doubt, shall not include any Excluded
Subsidiary).

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit F, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

-16-



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that, at the time it enters into an interest rate,
foreign exchange rate or commodity price Swap Contract required or permitted
under Article VI or VII, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Swap Contract.

“Honor Date” has the meaning assigned to such term in Section 2.03(c)(i).

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

“Immaterial Subsidiary” means each Subsidiary designated in writing by the
Borrower to the Administrative Agent as an Immaterial Subsidiary, that, as of
the last day of the fiscal year of the Borrower most recently ended, had
revenues and total assets for such year in an amount that is less than 5% of the
consolidated revenues or total assets, as applicable, of the Borrower and its
Subsidiaries for such year; provided that all such Immaterial Subsidiaries,
taken together, as of the last day of the fiscal year of the Borrower most
recently ended, shall not have revenues or total assets for such year in an
amount that is equal to or greater than 5% of the consolidated revenues or total
assets, as applicable, of the Borrower and its Subsidiaries for such year. Any
Subsidiary that executes a Guaranty of the Obligations shall not be deemed an
Immaterial Subsidiary and shall be excluded from the calculations above.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.14(a).

“Increase Joinder” has the meaning assigned to such term in Section 2.14(c).

“Incremental Commitments” means Incremental Revolving Commitments and/or the
Incremental Term Commitments.

“Incremental Loans” means Incremental Term Loans and Loans made pursuant to
Incremental Revolving Commitments.

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.14(a).

“Incremental Term Commitments” has the meaning assigned to such term in
Section 2.14(a).

“Incremental Term Loan Maturity Date” has the meaning assigned to such term in
Section 2.14(c).

“Incremental Term Loans” means any loans made pursuant to any Incremental Term
Commitments.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
appears in the liabilities section of the balance sheet of such Person);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title

 

-17-



--------------------------------------------------------------------------------

retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent the Borrower’s or
such Subsidiary’s liability for such Indebtedness is otherwise limited. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date.

“Indemnified Taxes” means all Taxes other than (1) Excluded Taxes, (2) Other
Taxes and (3) Assignment Taxes excluded from Other Taxes pursuant to the
definition thereof.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Information Memorandum” means the information memorandum dated October 2010
used by the Arrangers in connection with the syndication of the Commitments.

“Intellectual Property Security Agreement” has the meaning specified in
Section 6.12(a).

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan other than a
Eurodollar Rate Loan for which the LIBOR Daily Floating Rate Option has been
exercised, the last day of each Interest Period applicable to such Loan and the
Maturity Date of the Facility under which such Loan was made; provided, however,
that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, U.S. Swing Line Loan or any Eurodollar Rate Loan for which the LIBOR
Daily Floating Rate Option has been exercised, the last Business Day of each
March, June, September and December and the Maturity Date of the Facility under
which such Loan was made (with each U.S. Swing Line Loan being deemed made under
the U.S. Revolving Credit Facility for purposes of this definition).

“Interest Period” means, as to each Eurodollar Rate Loan other than a Eurodollar
Rate Loan for which the LIBOR Daily Floating Rate Option has been exercised, the
period commencing on the date such Eurodollar Rate Loan is disbursed or
converted to or continued as a Eurodollar Rate Loan and ending on the date one,
two, three or six months thereafter, as selected by the Borrower in its
Committed Loan Notice or, in the case of the Term A Facility and the Revolving
Credit Facilities, such other period that is nine or twelve months requested by
the Borrower and consented to by all the Appropriate Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

-18-



--------------------------------------------------------------------------------

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

Notwithstanding the foregoing, the “Interest Period” for any Eurodollar Rate
Loan for which the LIBOR Daily Floating Rate Option has been exercised means the
one day period commencing on the date such Eurodollar Rate Loan is disbursed and
ending on that same date, as may be selected by Borrower in accordance with
Section 2.02, and each one day period thereafter while such Eurodollar Rate Loan
remains outstanding.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, net of any return representing a return of capital with respect to
such Investment that has been repaid in cash (to the extent such amount does not
exceed the original Investment).

“IP Rights” has the meaning specified in Section 5.17.

“ISP” means, with respect to any U.S. Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

“Issuer Documents” means with respect to any U.S. Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the U.S. L/C Issuer and the Borrower (or any Subsidiary) or in favor of
such U.S. L/C Issuer and relating to such U.S. Letter of Credit.

“Judgment Currency” has the meaning specified in Section 10.19.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
certifications, authorizations and permits of, and agreements with, any
Governmental Authority, including but not limited to the United States
Department of Agriculture and the Canadian Food Inspection Agency, in each case
whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the U.S. Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a U.S. Letter of Credit substantially in the form from
time to time in use by the U.S. L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the U.S. Revolving Credit Facility (or, if such
day is not a Business Day, the next preceding Business Day).

“LIBOR Daily Floating Rate” means on any date, the rate per annum equal to
(i) BBA LIBOR, as published by Reuters (or such other commercially available
source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to such date, for deposits in Dollars being
delivered in the London interbank eurodollar market

 

-19-



--------------------------------------------------------------------------------

for a term of one month commencing that day or (ii) if such rate is not
available at such time for any reason, then the “LIBOR Daily Floating Rate” for
such day shall be the rate per annum determined by the Administrative Agent to
be the rate at which deposits in Dollars for delivery on such day in same day
funds in the approximate amount of the Loan being made, continued or converted
by Bank of America at the LIBOR Daily Floating Rate for a term of one month
commencing that day would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank eurodollar market for such currency at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the such
date.

“LIBOR Daily Floating Rate Option” has the meaning specified in Section 2.02.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or similar preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a U.S. Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
agreement creating or perfecting rights in cash collateral pursuant to the
provisions of Section 2.15 of this Agreement, (d) the Guaranty, (e) the
Collateral Documents, (f) the Fee Letter, and (g) each Issuer Document.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits or
Alternative Currency deposits, as applicable, are conducted by and between banks
in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Borrower and its Subsidiaries taken as a whole; (b) a material impairment
of the rights and remedies of the Administrative Agent under the Loan Documents,
or of the ability of the Loan Parties to perform their obligations under the
Loan Documents; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Loan Parties of the Loan Documents.

“Material Real Property” means fee owned real property and leasehold interests,
in each case, located in the United States and with a fair market value in
excess of $5,000,000 (provided that, if a mortgage tax will be owed on the
entire amount of the Indebtedness evidenced hereby, then the amount secured by
the Mortgage on any such Material Real Property shall be limited to the fair
market value of such property at the time the Mortgage is entered into (plus a
reasonable amount for appreciation) but only if the effect of such limitation is
to cause such mortgage tax to be calculated based upon such fair market value).

“Maturity Date” means (a) with respect to each Revolving Credit Facility, the
date that is the five years after the Closing Date, (b) with respect to the Term
A Facility, the date that is five years after the Closing Date, and (c) with
respect to the Term B Facility, the date that is six years after the Closing
Date; provided, however, that, in each case, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” has the meaning specified in Section 6.12(b).

 

-20-



--------------------------------------------------------------------------------

“Mortgage Policy” has the meaning specified in Section 6.12(b)(iii).

“Mortgaged Property” means any real property for which a Mortgage is delivered
pursuant to Section 6.12.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or to which any Loan Party or any
ERISA Affiliate has liability.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by any Loan Party or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
any Loan Party or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), together with any applicable premium, penalty, interest and
breakage costs, (B) the reasonable and customary out-of-pocket cash expenses
(including attorneys’ fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes
(including sales taxes, Canadian GST and similar taxes), deed or mortgage
recording taxes, other customary expenses and brokerage, consultant or other
customary fees) incurred by such Loan Party or such Subsidiary in connection
with such transaction and (C) income taxes paid in cash or reasonably estimated
to be actually payable in cash within two years of the date of the relevant
transaction as a result of any gain recognized in connection therewith
(including, in the case of a Disposition of the Equity Interests of Van Houtte
USA Holdings Inc. by a Loan Party, any income taxes imposed on the Loan Parties
(as a result of Sections 311(b) and 951(a) of the Code) on the distribution of
such Equity Interests from a Foreign Subsidiary to a Loan Party in anticipation
of such Disposition) and, where the Disposition is made by a Foreign Subsidiary,
any other incremental cash taxes attributable to repatriating/repaying such
proceeds to a Loan Party; and

(b) with respect to the sale or issuance of any of its Equity Interest by any
Loan Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.

“Non-Consenting Lender” has the meaning specified in Section 10.01.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term A Note, a Term B Note or a Revolving Credit Note, as the
context may require.

“NPL” means the National Priorities List under CERCLA.

“Participating Member State” means each state so described in any EMU
Legislation.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, U.S. Letter of Credit, Secured Cash
Management Agreement or Secured Hedge Agreement, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any

 

-21-



--------------------------------------------------------------------------------

proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” has the meaning set forth in the definition of “Embargoed Person.”

“OID” has the meaning specified in Section 2.14(b)(vii).

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise, property or similar Taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document, other than any such Taxes imposed on an assignment of, or grant of a
participation in, an interest in a Loan or Letter of Credit (“Assignment
Taxes”), but only to the extent such Assignment Taxes are imposed as a result of
a connection between the assignor/participating Lender or assignee/participant
(as applicable) and the jurisdiction imposing such Assignment Taxes other than a
connection arising from any Loan Document or any transactions contemplated
thereunder.

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and U.S. Swing Line Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Revolving Credit Loans
and U.S. Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any U.S. L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such U.S. L/C Obligations on such
date after giving effect to any U.S. L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the U.S. L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the U.S. L/C Issuer or the U.S. Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the Alternative Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of Bank of America in the applicable offshore interbank
market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

-22-



--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” has the meaning specified in Section 7.03(g).

“Permitted Encumbrances” means Liens of the type described in clauses (a), (c),
(d), (g), (j), (m) and (n) of Section 7.01 and such Liens as identified on the
Mortgage Policy applicable to such property and acceptable to the Administrative
Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” means, as to any Person, for any events as described below
that occur subsequent to the commencement of a period for which the financial
effect of such events is being calculated, and giving effect to the events for
which such calculation is being made, such calculation will give pro forma
effect to such events as if such events occurred on the first day of the
Measurement Period: (i) in making any determination of Consolidated EBITDA or
Consolidated EBIT, effect shall be given to any Dispositions or Permitted
Acquisition or the Acquisition, in each case that occurred during the
Measurement Period (or, in the case of determinations made pursuant to
Section 7.02, 7.03, 7.04, 7.05, 7.06, 7.11 or 7.15, occurring during the
Measurement Period or thereafter and through and including the date upon which
the respective Permitted Acquisition or relevant transaction is consummated) and
(ii) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness issued, incurred or assumed as a result of, or to
finance, any relevant transactions and for which the financial effect is being
calculated, whether incurred under this Agreement or otherwise, but excluding
normal fluctuations in revolving Indebtedness incurred for working capital
purposes, in each case not to finance any acquisition) issued, incurred, assumed
or permanently repaid during the Measurement Period (or, in the case of
determinations made pursuant to Section 7.02, 7.03, 7.04, 7.05, 7.06, 7.11 or
7.15, occurring during the Measurement Period or thereafter and through and
including the date upon which the respective Permitted Acquisition or relevant
transaction is consummated) shall be deemed to have been issued, incurred,
assumed or permanently repaid on the last day of the applicable Measurement
Period (except in the case of the Consolidated Interest Coverage Ratio (or
similar ratio), such incurrence, assumption, guarantee, redemption, repayment,
retirement or extinguishment of Indebtedness, as if the same had occurred on the
first day of the applicable Measurement Period), (y) the interest expense of
such person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods (taking into account any Swap
Contract applicable to the Indebtedness if the Swap Contract has a remaining
term of at least 12 months).

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower in accordance with GAAP and Regulation S-X promulgated under the
Securities Act of 1933, as amended or otherwise in express compliance with this
definition and the definition of the financial metric being calculated and may
include adjustments to give appropriate effect to transactional cost and
expenses incurred in connection with Permitted Acquisitions in an amount not to
exceed $10,000,000. The Borrower shall deliver to the Administrative Agent a
certificate of a financial officer of the Borrower setting forth calculations of
any such pro forma adjustments supporting them in reasonable detail.

Notwithstanding the foregoing, when calculating the Consolidated Interest
Coverage Ratio and Consolidated Leverage Ratio solely for the purposes of
Section 2.05(b)(i) and Section 7.11 (in the case of actual quarterly and annual
compliance), the events described above that occurred subsequent to the end of
the Measurement Period shall not be given pro forma effect.

 

-23-



--------------------------------------------------------------------------------

Any pro forma calculation required at any time prior to December 25, 2010, shall
be made assuming that compliance with the Consolidated Interest Coverage Ratio
and Consolidated Leverage Ratio set forth in Section 7.11 for the Measurement
Period ending on December 25, 2010, is required with respect to the most recent
Measurement Period prior to such time.

“Public Lender” has the meaning specified in Section 6.02.

“Purchase Agreement” has the meaning specified in the Preliminary Statements.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) the board of
directors of the Borrower shall have determined in good faith that such
Securitization Financing (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value (as determined in good
faith by the Borrower) and (c) the financing terms, covenants, termination
events and other provisions thereof, including any Standard Securitization
Undertakings, shall be market terms (as determined in good faith by the
Borrower). The grant of a security interest in any Securitization Assets of the
Borrower or any of its Subsidiaries (other than a Securitization Subsidiary) to
secure Indebtedness under this Agreement prior to engaging in any Securitization
Financing shall not be deemed a Qualified Securitization Financing.

“Register” has the meaning specified in Section 10.06(c).

“Related Documents” means the Purchase Agreement and any alterations,
amendments, changes, supplements, consents or waivers thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, emitting, escaping, spill, emission, discharge,
deposit, disposal, leaking, pumping, pouring, dumping, emptying, injection or
leaching into the Environment, or into, from or through any building, structure
or facility.

“Remediation Plan” has the meaning specified in Section 6.14.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Repricing Transaction” means the refinancing or repricing by Borrower of any of
the Term B Loans under this Agreement (x) with the proceeds of any new or
additional term loans or (y) in connection with any amendment to this Agreement,
in either case, (i) having or resulting in an effective interest rate or
weighted average yield (to be determined by the Administrative Agent consistent
with generally accepted financial practices, after giving effect to margins,
interest rate floors, upfront or similar fees or original issue discount shared
with all lenders or holders thereof, but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders thereof and without
taking into account any fluctuations in the Eurodollar Rate) as of the date of
such refinancing that is, or could be by the express terms of such Indebtedness
(and not by virtue of any fluctuation in the Eurodollar Rate or Base Rate), less
than the Applicable Rate for, or weighted average yield of (to be determined by
the Administrative Agent consistent with generally accepted financial practices,
on the same basis as above) such Term B Loans as of the date of such repricing
and (ii) in the case of a refinancing of the applicable Term B Loans, the
proceeds of which are used to repay, in whole or in part, principal of such
outstanding Term B Loans.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to U.S. L/C Credit Extensions, a Letter of Credit
Application, and (c) with respect to U.S. Swing Line Loans, a U.S. Swing Line
Loan Notice.

 

-24-



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
U.S. L/C Obligations and U.S. Swing Line Loans being deemed “held” by such
Revolving Credit Lender for purposes of this definition) and (b) aggregate
unused Commitments; provided that the unused Commitment of, and the portion of
the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, as applicable, the U.S. Required Revolving
Lenders and/or the Alternative Required Revolving Lenders.

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility on such date; provided that the
portion of the Term A Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term A Lenders.

“Required Term B Lenders” means, as of any date of determination, Term B Lenders
holding more than 50% of the Term B Facility on such date; provided that the
portion of the Term B Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term B Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, general counsel, treasurer, assistant treasurer or controller
(or other similar officer) of a Loan Party and, solely for purposes of the
delivery of documents pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party and any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurodollar Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Rate Loan
denominated in an Alternative Currency pursuant to Section 2.02, and (iii) such
additional dates as the Administrative Agent shall reasonably determine or the
Required Lenders shall reasonably require; and (b) with respect to any U.S.
Letter of Credit, each of the following: (i) each date of issuance of an U.S.
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such U.S. Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the U.S. L/C Issuer under any U.S. Letter of Credit denominated
in an Alternative Currency, and (iv) such additional dates as the Administrative
Agent or the U.S. L/C Issuer shall reasonably determine or the Required Lenders
shall reasonably require.

“Revolving Credit Borrowing” means, as applicable, the U.S. Revolving Credit
Borrowing and/or the Alternative Revolving Credit Borrowing.

“Revolving Credit Commitment” means, as applicable, the U.S. Revolving Credit
Commitment and/or the Alternative Revolving Credit Commitment.

“Revolving Credit Facilities” means, as applicable, the U.S. Revolving Credit
Facility and/or the Alternative Revolving Credit Facility.

 

-25-



--------------------------------------------------------------------------------

“Revolving Credit Lender” means, as applicable, the U.S. Revolving Credit
Lenders and/or the Alternative Revolving Credit Lenders.

“Revolving Credit Loans” means, as applicable, the U.S. Revolving Credit Loans
and/or the Alternative Revolving Credit Loans.

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or U.S. Swing Line
Loans, as the case may be, made by such Revolving Credit Lender, substantially
in the form of Exhibit C-2.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the U.S. L/C Issuer, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in the relevant Alternative Currency.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VI or VII that is entered into by and between any Loan Party and any
Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the U.S. L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05 and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Securities Collateral” has the meaning assigned to such term in the Security
Agreement.

“Securitization Assets” means the accounts receivable and any royalty or other
revenue streams and any other rights to payment subject to a Qualified
Securitization Financing in respect thereof and the proceeds thereof; provided,
however, that Securitization Assets shall be limited to 50% of accounts
receivable at any time outstanding.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization

 

-26-



--------------------------------------------------------------------------------

Undertaking, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, offset or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

“Securitization Subsidiary” means a wholly-owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the board of
directors of the Borrower or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Borrower
or any Subsidiary of the Borrower, other than another Securitization Subsidiary
(excluding guarantees of obligations (other than the principal of, and interest
on, Indebtedness) pursuant to Standard Securitization Undertakings), (ii) is
recourse to or obligates the Borrower or any Subsidiary of the Borrower, other
than another Securitization Subsidiary, in any way other than pursuant to
Standard Securitization Undertakings or (iii) subjects any property or asset of
the Borrower or any Subsidiary of the Borrower, other than another
Securitization Subsidiary, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which none of the Borrower or any Subsidiary of the
Borrower, other than another Securitization Subsidiary, has any material
contract, agreement, arrangement or understanding other than on terms which the
Borrower reasonably believes to be no less favorable to the Borrower or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the Borrower and (c) to which none of the Borrower or any
Subsidiary of the Borrower, other than another Securitization Subsidiary, has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results. Any such
designation by the board of directors of the Borrower or such other Person shall
be evidenced to the Administrative Agent by delivery to the Administrative Agent
of a certified copy of the resolution of the board of directors of the Borrower
or such other Person giving effect to such designation and a certificate
executed by a Responsible Officer certifying that such designation complied with
the foregoing conditions.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Security Agreement Supplement” has the meaning assigned to such term in the
Security Agreement.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the U.S. L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the U.S. L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the U.S.
L/C Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided, further,
that the U.S. L/C Issuer may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any U.S. Letter of
Credit denominated in an Alternative Currency.

 

-27-



--------------------------------------------------------------------------------

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that the Borrower has determined in good faith to be customary in a
Securitization Financing.

“Strategic Investor” means a Person with whom the Borrower has entered into a
written agreement to issue its Equity Interests based on a good faith
determination by the board of directors of the Borrower that such investment has
strategic value for the Borrower and its Subsidiaries and their business as
conducted and contemplated which is not inconsistent with Section 7.07 hereof.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, repurchase agreements, reverse
repurchase agreements, sell buy back and buy sell back agreements, and
securities lending and borrowing agreements, or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Loan Notice” means a notice of a U.S. Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale-leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

-28-



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A
Commitment,” opposite such caption in the Assignment and Assumption pursuant to
which such Term A Lender becomes a party hereto or on an Increase Joinder
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit C-1.

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(b).

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term B Commitment,”
opposite such caption in the Assignment and Assumption pursuant to which such
Term B Lender becomes a party hereto or on an Increase Joinder pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term B Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term B Loans of all Term B Lenders outstanding
at such time.

“Term B Lender” means at any time, (a) on or prior to the Closing Date, any
Lender that has a Term B Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term B Loans at such time.

“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.

“Term B Note” means a promissory note made by the Borrower in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit C-1.

“Term Borrowing” means either a Term A Borrowing or a Term B Borrowing.

“Term Commitment” means either a Term A Commitment or a Term B Commitment.

 

-29-



--------------------------------------------------------------------------------

“Term Facilities” means, at any time, the Term A Facility and the Term B
Facility.

“Term Loan” means a Term A Loan or a Term B Loan.

“Threshold Amount” means $15,000,000.

“Total Alternative Revolving Credit Outstandings” means the aggregate
Outstanding Amount of all Alternative Revolving Credit Loans.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
U.S. L/C Obligations.

“Total U.S. Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all U.S. Revolving Credit Loans, U.S. Swing Line Loans and U.S. L/C
Obligations.

“Transaction” means, collectively, (a) the Acquisition, (b) the entering into by
the Loan Parties and their applicable Subsidiaries of the Loan Documents and the
Related Documents to which they are parties, (c) the refinancing of certain
outstanding Indebtedness of the Borrower, the Acquired Business and each of
their Subsidiaries and the termination of all commitments with respect thereto,
including the Existing Credit Agreements and (d) the payment of the fees and
expenses incurred in connection with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan, and, if a Eurodollar Rate Loan, its further character as a
Eurodollar Rate Loan for which the LIBOR Daily Floating Rate Option has been
exercised, if applicable.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01(e).

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. L/C Advance” means, with respect to each U.S. Revolving Credit Lender,
such Lender’s funding of its participation in any U.S. L/C Borrowing in
accordance with its Applicable U.S. Revolving Credit Percentage. All U.S. L/C
Advances shall be denominated in Dollars.

“U.S. L/C Borrowing” means an extension of credit resulting from a drawing under
any U.S. Letter of Credit which has not been reimbursed on the date when made or
refinanced as a U.S. Revolving Credit Borrowing.

“U.S. L/C Credit Extension” means, with respect to any U.S. Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.

“U.S. L/C Issuer” means Bank of America in its capacity as issuer of U.S.
Letters of Credit hereunder, or any successor issuer of U.S. Letters of Credit
hereunder.

“U.S. L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding U.S. Letters of Credit plus
the aggregate of all Unreimbursed Amounts, including all U.S. L/C Borrowings.
For purposes of computing the amount available to be drawn under any U.S. Letter
of Credit, the amount of such U.S. Letter of Credit shall be determined in
accordance with Section 1.07. For all purposes of this Agreement, if on any date
of determination a U.S. Letter of Credit has expired by its terms but any amount
may still

 

-30-



--------------------------------------------------------------------------------

be drawn thereunder by reason of the operation of Rule 3.14 of the ISP, such
U.S. Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“U.S. Letter of Credit” means any letter of credit issued hereunder under the
U.S. Revolving Credit Facility and shall include the Existing Letters of Credit.
U.S. Letters of Credit may be issued in Dollars or in Alternative Currency.

“U.S. Letter of Credit Fees” has the meaning specified in Section 2.03(h).

“U.S. Letter of Credit Sublimit” means an amount equal to $50,000,000. The U.S.
Letter of Credit Sublimit is part of, and not in addition to, the U.S. Revolving
Credit Facility.

“U.S. Required Revolving Lenders” means, as of any date of determination, U.S.
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total U.S.
Revolving Credit Outstandings (with the aggregate amount of each U.S. Revolving
Credit Lender’s risk participation and funded participation in U.S. L/C
Obligations and U.S. Swing Line Loans being deemed “held” by such U.S. Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused U.S.
Revolving Credit Commitments; provided that the unused U.S. Revolving Credit
Commitment of, and the portion of the Total U.S. Revolving Credit Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of U.S. Required Revolving Lenders.

“U.S. Revolving Credit Borrowing” means a borrowing consisting of simultaneous
U.S. Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the U.S. Revolving Credit
Lenders pursuant to Section 2.01(c).

“U.S. Revolving Credit Commitment” means, as to each U.S. Revolving Credit
Lender, its obligation to (a) make U.S. Revolving Credit Loans to the Borrower
pursuant to Section 2.01(c), (b) purchase participations in U.S. L/C
Obligations, and (c) purchase participations in U.S. Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption “U.S.
Revolving Credit Commitment”, opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto or on an
Increase Joinder pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“U.S. Revolving Credit Facility” means, at any time, the aggregate amount of the
U.S. Revolving Credit Lenders’ U.S. Revolving Credit Commitments at such time.

“U.S. Revolving Credit Lender” means, at any time, any Lender that has a U.S.
Revolving Credit Commitment at such time.

“U.S. Revolving Credit Loan” has the meaning specified in Section 2.01(c).

“U.S. Swing Line Borrowing” means a borrowing of a U.S. Swing Line Loan pursuant
to Section 2.04.

“U.S. Swing Line Lender” means Bank of America in its capacity as provider of
U.S. Swing Line Loans, or any successor swing line lender hereunder.

“U.S. Swing Line Loan” has the meaning specified in Section 2.04(a).

“U.S. Swing Line Sublimit” means an amount equal to the lesser of
(a) $25,000,000 and (b) the U.S. Revolving Credit Facility. The U.S. Swing Line
Sublimit is part of, and not in addition to, the U.S. Revolving Credit Facility.

“Van Houtte First Lien Credit Agreement” means that certain First Lien Credit
and Guaranty Agreement dated as of July 19, 2007 by and among LJVH Holdings
Inc., as Canadian Holdings Borrower, Van Houtte Inc., as Canadian Borrower, Van
Houtte USA Holding Inc., as U.S. Borrower, the Guarantors party thereto, the
Lenders

 

-31-



--------------------------------------------------------------------------------

party thereto, Credit Suisse, as First Lien Administrative Agent, and Credit
Suisse, Toronto Branch, as Canadian Agent.

“Van Houtte Second Lien Credit Agreement” means that certain Second Lien Credit
and Guaranty Agreement dated as of July , 2007 by and among LJVH Holdings Inc.,
as Borrower, the Guarantors party thereto, the Lenders party thereto and Credit
Suisse, as Second Lien Administrative Agent.

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03. Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470 20 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including conversion to
IFRS as described below) would affect the computation of any financial ratio,
covenant or other requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent and
the Borrower shall negotiate in good faith to amend such ratio to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio,

 

-32-



--------------------------------------------------------------------------------

covenant or other requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders a written reconciliation in form and
substance reasonably satisfactory to the Administrative Agent, between
calculations of such ratio made before and after giving effect to such change in
GAAP. If the Borrower notifies the Administrative Agent that it is required to
report under IFRS or has elected to do so through an early-adoption policy,
“GAAP” shall mean international financial reporting standards pursuant to IFRS
(provided that after such conversion, the Borrower cannot elect to report under
U.S. generally accepted accounting principles).

1.04. Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05. Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the U.S. L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the U.S. L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Revolving Credit Borrowing,
conversion, continuation or prepayment of a Eurodollar Rate Loan or the
issuance, amendment or extension of an U.S. Letter of Credit, an amount, such as
a required minimum or multiple amount, is expressed in Dollars, but such
Revolving Credit Borrowing, Eurodollar Rate Loan or U.S. Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the U.S. L/C Issuer, as the case may
be.

1.06. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.07. U.S. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of an U.S. Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such U.S. Letter of Credit in effect at such
time; provided, however, that with respect to any U.S. Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
U.S. Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such U.S. Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.08. Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II and IX) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.08, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

 

-33-



--------------------------------------------------------------------------------

1.09. Interpretation Clause (Québec). For purposes of any assets, liabilities or
entities located in the Province of Québec and for all other purposes pursuant
to which the interpretation or construction of this Agreement may be subject to
the laws of the Province of Québec or a court or tribunal exercising
jurisdiction in the Province of Québec, (a) “personal property” shall be deemed
to include “movable property”, (b) “real property” shall be deemed to include
“immovable property”, (c) “tangible property” shall be deemed to include
“corporeal property”, (d) “intangible property” shall be deemed to include
“incorporeal property”, (e) “security interest”, “mortgage” and “lien” shall be
deemed to include a “hypothec”, “prior claim” and a resolutory clause, (f) all
references to filing, registering or recording under the UCC shall be deemed to
include publication under the Civil Code of Québec, (g) all references to
“perfection” of or “perfected” liens or security interest shall be deemed to
include a reference to an “opposable” or “set up” lien or security interest as
against third parties, (h) any “right of offset”, “right of setoff” or similar
expression shall be deemed to include a “right of compensation”, (i) “goods”
shall be deemed to include “corporeal movable property” other than chattel
paper, documents of title, instruments, money and securities, (j) an “agent”
shall be deemed to include a “mandatary”, (k) “construction liens” shall be
deemed to include “legal hypothecs”; (l) “joint and several” shall be deemed to
include solidary; (m) “gross negligence or wilful misconduct” shall be deemed to
be “intentional or gross fault”; (n) “beneficial ownership” shall be deemed to
include “ownership on behalf of another as mandatary”; (o) “easement” shall be
deemed to include servitude; (p) “priority” shall be deemed to include “prior
claim”; (q) “survey” shall be deemed to include “certificate of location and
plan”; (r) “state” shall be deemed to include “province”; (s) “fee simple title”
shall be deemed to include “absolute ownership”.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01. The Loans.

(a) The Term A Borrowing. Subject to the terms and conditions set forth herein,
each Term A Lender severally agrees to make a single loan to the Borrower in
Dollars on the Closing Date in an amount not to exceed such Term A Lender’s Term
A Commitment. The Term A Borrowing shall consist of Term A Loans made
simultaneously by the Term A Lenders in accordance with their respective
Applicable Percentage of the Term A Facility. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term A Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

(b) The Term B Borrowing. Subject to the terms and conditions set forth herein,
each Term B Lender severally agrees to make a single loan to the Borrower in
Dollars on the Closing Date in an amount not to exceed such Term B Lender’s
Term B Commitment. The Term B Borrowing shall consist of Term B Loans made
simultaneously by the Term B Lenders in accordance with their respective Term B
Commitments. Amounts borrowed under this Section 2.01(b) and repaid or prepaid
may not be reborrowed. Term B Loans may be Base Rate Loans or Eurodollar Rate
Loans as further provided herein.

(c) The U.S. Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein, each U.S. Revolving Credit Lender severally agrees to make
loans (each such loan, a “U.S. Revolving Credit Loan”) to the Borrower in
Dollars from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s U.S. Revolving Credit Commitment; provided, however, that after giving
effect to any U.S. Revolving Credit Borrowing, (i) the Total U.S. Revolving
Credit Outstandings shall not exceed the U.S. Revolving Credit Facility and
(ii) the aggregate Outstanding Amount of the U.S. Revolving Credit Loans of any
Lender, plus such U.S. Revolving Credit Lender’s Applicable U.S. Revolving
Credit Percentage of the Outstanding Amount of all U.S. L/C Obligations, plus
such U.S. Revolving Credit Lender’s Applicable U.S. Revolving Credit Percentage
of the Outstanding Amount of all U.S. Swing Line Loans shall not exceed such
U.S. Revolving Credit Lender’s U.S. Revolving Credit Commitment. Within the
limits of each U.S. Revolving Credit Lender’s U.S. Revolving Credit Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01(c), prepay under Section 2.05, and reborrow under this
Section 2.01(c). U.S. Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

-34-



--------------------------------------------------------------------------------

(d) The Alternative Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Alternative Revolving Credit Lender severally
agrees to make loans (each such loan, an “Alternative Revolving Credit Loan”) to
the Borrower in Dollars or in Alternative Currencies from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Alternative Revolving
Credit Commitment; provided, however, that after giving effect to any
Alternative Revolving Credit Borrowing, (i) the Total Alternative Revolving
Credit Outstandings shall not exceed the Alternative Revolving Credit Facility
and (ii) the aggregate Outstanding Amount of the Alternative Revolving Credit
Loans of any Lender shall not exceed such Applicable Revolving Credit Lender’s
Alternative Revolving Credit Commitment. Within the limits of each Alternative
Revolving Credit Lender’s Alternative Revolving Credit Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(d), prepay under Section 2.05, and reborrow under this
Section 2.01(d). Alternative Revolving Credit Loans in Dollars may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein. Alternative
Revolving Credit Loans in Alternative Currencies shall be Eurodollar Rate Loans,
as further provided herein.

2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term A Borrowing, each Term B Borrowing, each U.S. Revolving Credit
Borrowing, each Alternative Revolving Credit Borrowing, each conversion of Term
Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, substantially in the form of a
Committed Loan Notice (or any other form reasonably acceptable to the
Administrative Agent), which may be given by telephone, facsimile or electronic
transmission. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans denominated
in Dollars (other than Borrowings of, conversions to or continuations of
Eurodollar Rate Loans for which the LIBOR Daily Floating Rate Option has been
exercised) or of any conversion of Eurodollar Rate Loans denominated in Dollars
(x) to Base Rate Loans or (y) from one Type of Eurodollar Rate Loan to another
(i.e. exercise of the LIBOR Daily Floating Rate Option), (ii) four Business Days
prior to the requested date of any Borrowing or continuation of Eurodollar Rate
Loans denominated in Alternative Currencies, and (iii) on the requested date of
any Borrowing of Base Rate Loans or Borrowings of, conversions to or
continuations of Eurodollar Rate Loans for which the LIBOR Daily Floating Rate
Option has been exercised; provided, however, that, except in the case of clause
2.02(f), if the Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m.; (i) four Business Days
prior to the requested date of such Borrowing, conversion or continuation, of
Eurodollar Rate Loans denominated in Dollars, or (ii) five Business Days prior
to the requested date of such Borrowing or continuation of Eurodollar Rate Loans
denominated in Alternative Currencies whereupon the Administrative Agent shall
give prompt notice to the Appropriate Lenders of such request and determine
whether the requested Interest Period is acceptable to such Appropriate Lenders.
Not later than 11:00 a.m., (i) three Business Days before the requested date of
such Borrowing, conversion or continuation of Eurodollar Rate Loans denominated
in Dollars and having an Interest Period other than one, two, three or six
months in duration as provided in the definition of “Interest Period,” or
(ii) four Business Days prior to the requested date of such Borrowing or
continuation of Eurodollar Rate Loans denominated in Alternative Currencies and
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Appropriate Lenders.
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of written notice
(which may be by facsimile or electronic transmission), substantially in the
form of a Committed Loan Notice (or any other form reasonably acceptable to the
Administrative Agent). Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or such lesser amount as is required to make a payment pursuant to
Section 2.07(a)). Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Term A Borrowing, a
Term B Borrowing, a U.S. Revolving Credit Borrowing, an Alternative Revolving
Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal

 

-35-



--------------------------------------------------------------------------------

amount of Loans to be borrowed, converted or continued, (iv) the Type of Loans
to be borrowed or to which existing Term Loans or Revolving Credit Loans are to
be converted, (v) if applicable, the duration of the Interest Period with
respect thereto and (vi), if applicable, the currency of the Revolving Credit
Loans to be borrowed. If the Borrower fails to specify a currency in a Committed
Loan Notice requesting an Alternative Revolving Credit Borrowing, then the
Alternative Revolving Credit Loans so requested shall be made in Dollars. If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Alternative Revolving Credit Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurodollar Rate Loans in their original currency with an Interest Period of one
month. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a U.S. Swing Line Loan may not be converted to a Eurodollar
Rate Loan. No Revolving Credit Loan may be converted into or continued as a
Revolving Credit Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Revolving Credit Loan and reborrowed in
the other currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage under the applicable Facility of the applicable Term A Loans, Term B
Loans, U.S. Revolving Credit Loans or Alternative Revolving Credit Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans, or continuation of Alternative
Revolving Credit Loans denominated in a currency other than Dollars, described
in Section 2.02(a). In the case of a Term A Borrowing, a Term B Borrowing, a
U.S. Revolving Credit Borrowing or an Alternative Revolving Credit Borrowing
denominated in Dollars, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. and, in the case of any
Alternative Revolving Credit Borrowing denominated in Alternative Currency, not
later than the Applicable Time specified by the Administrative Agent, in each
case on the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing denominated in Dollars is given by
the Borrower, there are U.S. L/C Borrowings outstanding, then the proceeds of
such Revolving Credit Borrowing, first, shall be applied to the payment in full
of any such U.S. L/C Borrowings in Dollars, and second, shall be made available
to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans (whether in Dollars or any Alternative
Currency) without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the then outstanding Eurodollar Rate Loans
denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Term A Borrowings, all conversions of Term A
Loans from one Type to the other, and all continuations of Term A Loans as the
same Type, there shall not be more than 10 Interest Periods

 

-36-



--------------------------------------------------------------------------------

in effect in respect of the Term A Facility. After giving effect to all Term B
Borrowings, all conversions of Term B Loans from one Type to the other, and all
continuations of Term B Loans as the same Type, there shall not be more than 10
Interest Periods in effect in respect of the Term B Facility. After giving
effect to all Revolving Credit Borrowings, all conversions of Revolving Credit
Loans from one Type to the other, and all continuations of Revolving Credit
Loans as the same Type, there shall not be more than eight Interest Periods in
effect in respect of each Revolving Credit Facility.

(f) Notwithstanding anything in this Section 2.02 to the contrary, from the
Closing Date through January 20, 2011, the Borrower may request Term A
Borrowings or Revolving Credit Borrowings of, conversions to and continuations
of Eurodollar Rate Loans in an aggregate principal amount not to exceed
$80,000,000 in Dollars at the LIBOR Daily Floating Rate (such option, the “LIBOR
Daily Floating Rate Option”), and such LIBOR Daily Floating Rate Option shall
continue automatically until the earliest of (i) repayment of such portion of
the Loans in full, (ii) written notice from the Borrower or (iii) January 21,
2011.

2.03. U.S. Letters of Credit.

(a) The U.S. Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the U.S. L/C
Issuer agrees, in reliance upon the agreements of the U.S. Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue U.S. Letters of Credit for the account of the Borrower
or its Subsidiaries, and to amend or extend U.S. Letters of Credit previously
issued by it, in accordance with Section 2.03(b), and (2) to honor drawings
under the U.S. Letters of Credit; and (B) the U.S. Revolving Credit Lenders
severally agree to participate in U.S. Letters of Credit issued for the account
of the Borrower or its Subsidiaries and any drawings thereunder; provided that
after giving effect to any U.S. L/C Credit Extension with respect to any U.S.
Letter of Credit, (I) the Total U.S. Revolving Credit Outstandings shall not
exceed the U.S. Revolving Credit Facility, (II) the aggregate Outstanding Amount
of the U.S. Revolving Credit Loans of any U.S. Revolving Credit Lender, plus
such Lender’s Applicable U.S. Revolving Credit Percentage of the Outstanding
Amount of all U.S. L/C Obligations, plus such Lender’s Applicable U.S. Revolving
Credit Percentage of the Outstanding Amount of all U.S. Swing Line Loans shall
not exceed such Lender’s U.S. Revolving Credit Commitment, and (III) the
Outstanding Amount of the U.S. L/C Obligations shall not exceed the U.S. Letter
of Credit Sublimit. Each request by the Borrower for the issuance or amendment
of a U.S. Letter of Credit shall be deemed to be a representation by the
Borrower that the U.S. L/C Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain U.S. Letters of Credit shall be fully revolving, and
accordingly, the Borrower may, during the foregoing period, obtain U.S. Letters
of Credit to replace U.S. Letters of Credit that have expired or that have been
drawn upon and reimbursed. All Existing Letters of Credit shall be deemed to
have been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.

(ii) The U.S. L/C Issuer shall not issue any U.S. Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested U.S.
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the U.S. Required Revolving Lenders have approved such
expiry date; or

(B) the expiry date of such requested U.S. Letter of Credit would occur after
the U.S. Letter of Credit Expiration Date, unless (x) all the U.S. Required
Revolving Lenders and such U.S. L/C Issuer have approved such expiry date or
(y) such U.S. Letter of Credit is cash collateralized on terms and pursuant to
arrangements reasonably satisfactory to such U.S. L/C Issuer.

(iii) The U.S. L/C Issuer shall not be under any obligation to issue any U.S.
Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such U.S. L/C Issuer from
issuing the U.S. Letter of Credit, or any Law

 

-37-



--------------------------------------------------------------------------------

applicable to such U.S. L/C Issuer or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such U.S. L/C Issuer shall prohibit, or request that such U.S. L/C Issuer
refrain from, the issuance of letters of credit generally or the U.S. Letter of
Credit in particular or shall impose upon such U.S. L/C Issuer with respect to
the U.S. Letter of Credit any restriction, reserve or capital requirement (for
which such U.S. L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such U.S. L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and which
such U.S. L/C Issuer in good faith deems material to it;

(B) the issuance of such U.S. Letter of Credit would violate one or more
policies of such U.S. L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such U.S. L/C
Issuer, such U.S. Letter of Credit is in an initial stated amount less than
$100,000 in the case of a standby U.S. Letter of Credit;

(D) except as otherwise agreed by the Administrative Agent and such U.S. L/C
Issuer, such U.S. Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

(E) any U.S. Revolving Credit Lender is at that time a Defaulting Lender, unless
such U.S. L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such U.S. L/C Issuer in its sole discretion,
with the Borrower or such Lender to eliminate such U.S. L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with
respect to the Defaulting Lender arising from either the U.S. Letter of Credit
then proposed to be issued or that U.S. Letter of Credit and all other U.S. L/C
Obligations as to which such U.S. L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion;

(F) such U.S. Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

(iv) The U.S. L/C Issuer shall not amend any U.S. Letter of Credit if such U.S.
L/C Issuer would not be permitted at such time to issue such U.S. Letter of
Credit in its amended form under the terms hereof.

(v) The U.S. L/C Issuer shall be under no obligation to amend any U.S. Letter of
Credit if (A) such U.S. L/C Issuer would have no obligation at such time to
issue such U.S. Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such U.S. Letter of Credit does not accept the proposed
amendment to such U.S. Letter of Credit.

(vi) The U.S. L/C Issuer shall act on behalf of the U.S. Revolving Credit
Lenders with respect to any U.S. Letters of Credit issued by it and the
documents associated therewith, and each U.S. L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article X
with respect to any acts taken or omissions suffered by such U.S. L/C Issuer in
connection with U.S. Letters of Credit issued by it or proposed to be issued by
it and Issuer Documents pertaining to such U.S. Letters of Credit as fully as if
the term “Administrative Agent” as used in Article X included such U.S. L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to such U.S. L/C Issuer.

(b) Procedures for Issuance and Amendment of U.S. Letters of Credit;
Auto-Extension Letters of Credit.

(i) Each U.S. Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the U.S. L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the U.S. L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two Business Days
(or such later date and time as the Administrative Agent and the U.S. L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may

 

-38-



--------------------------------------------------------------------------------

be. In the case of a request for an initial issuance of a U.S. Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the U.S. L/C Issuer: (A) the proposed issuance date of the
requested U.S. Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the U.S. L/C Issuer may reasonably request. In the case of a
request for an amendment of any outstanding U.S. Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the U.S. L/C Issuer (1) the U.S. Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the U.S. L/C
Issuer may reasonably request. Additionally, the Borrower shall furnish to the
U.S. L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested U.S. Letter of Credit issuance or
amendment, including any Issuer Documents, as the U.S. L/C Issuer or the
Administrative Agent may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the U.S. L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the U.S. L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the U.S. L/C Issuer has
received written notice from any U.S. Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable U.S. Letter of Credit,
that one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such U.S. L/C
Issuer shall, on the requested date, issue a U.S. Letter of Credit for the
account of the Borrower (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with such
U.S. L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each U.S. Letter of Credit, each U.S. Revolving Credit Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the U.S. L/C Issuer a risk participation in such U.S. Letter of Credit in
an amount equal to the product of such U.S. Revolving Credit Lender’s Applicable
U.S. Revolving Credit Percentage times the amount of such U.S. Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the U.S. L/C Issuer may, in its sole discretion, agree to issue a
U.S. Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the U.S. L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such U.S. Letter of Credit is issued. Unless
otherwise directed by the U.S. L/C Issuer, the Borrower shall not be required to
make a specific request to the U.S. L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the U.S. Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the U.S. L/C
Issuer to permit the extension of such U.S. Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the U.S. L/C Issuer shall not permit any such extension if (A) the
U.S. L/C Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such U.S. Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the U.S. Required Revolving Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any U.S. Revolving Credit Lender
or the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the U.S. L/C
Issuer not to permit such extension.

(iv) [Reserved]

(v) Promptly after its delivery of any U.S. Letter of Credit or any amendment to
a U.S. Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the U.S. L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such U.S. Letter of Credit
or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

 

-39-



--------------------------------------------------------------------------------

(i) Upon receipt from the beneficiary of any U.S. Letter of Credit of any notice
of a drawing under such U.S. Letter of Credit, the U.S. L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. In the case of an U.S. Letter
of Credit denominated in an Alternative Currency, the Borrower shall reimburse
the U.S. L/C Issuer in Dollar Equivalents, unless the U.S. L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Alternative Currency. In the case of any reimbursement in Dollars of a
drawing under an U.S. Letter of Credit denominated in an Alternative Currency,
the U.S. L/C Issuer shall notify the Borrower of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. Not later
than 11:00 a.m. on the date of any payment by the U.S. L/C Issuer under a U.S.
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by the U.S. L/C Issuer under a U.S. Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Borrower shall reimburse such U.S. L/C Issuer through the Administrative Agent
in an amount equal to the amount of such drawing and in the applicable currency.
If the Borrower fails to so reimburse such U.S. L/C Issuer by such time, the
Administrative Agent shall promptly notify each U.S. Revolving Credit Lender of
the Honor Date, the amount of the unreimbursed drawing expressed in Dollars or
in the amount of the Dollar Equivalent thereof in the case of an U.S. Letter of
Credit denominated in an Alternative Currency (the “Unreimbursed Amount”), and
the amount of such U.S. Revolving Credit Lender’s Applicable Revolving Credit
Percentage thereof. In such event, in the case of an Unreimbursed Amount under a
U.S. Letter of Credit, the Borrower shall be deemed to have requested a U.S.
Revolving Credit Borrowing of Base Rate Loans, to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the U.S. Revolving Credit
Commitments under the U.S. Revolving Credit Facility of such U.S. Revolving
Credit Lender, and subject to the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice). Any notice given by the U.S. L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if promptly confirmed in writing; provided that the lack of
such a prompt confirmation shall not affect the conclusiveness or binding effect
of such notice.

(ii) Each U.S. Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the U.S. L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payment in an amount equal to its Applicable U.S. Revolving Credit Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each U.S. Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the U.S.
L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount in respect of an U.S. Letter of
Credit that is not fully refinanced by an U.S. Revolving Credit Borrowing of
Base Rate Loans because the applicable conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the U.S. L/C Issuer an U.S. L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which U.S. L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each U.S. Revolving Credit Lender’s
payment to the Administrative Agent for the account of the U.S. L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such U.S. L/C Borrowing and shall constitute an U.S. L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

(iv) Until each U.S. Revolving Credit Lender funds its U.S. Revolving Credit
Loan or U.S. L/C Advance pursuant to this Section 2.03(c) to reimburse the U.S.
L/C Issuer for any amount drawn under any U.S. Letter of Credit, interest in
respect of such Lender’s Applicable Revolving Credit Percentage of such amount
shall be solely for the account of the U.S. L/C Issuer.

(v) Each U.S. Revolving Credit Lender’s obligation to make U.S. Revolving Credit
Loans or U.S. L/C Advances to reimburse the U.S. L/C Issuer for amounts drawn
under U.S. Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the U.S. L/C Issuer, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that

 

-40-



--------------------------------------------------------------------------------

each U.S. Revolving Credit Lender’s obligation to make U.S. Revolving Credit
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice ).
No such making of an U.S. L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the U.S. L/C Issuer for the amount of
any payment made by such U.S. L/C Issuer under any U.S. Letter of Credit,
together with interest as provided herein.

(vi) If any U.S. Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the U.S. L/C Issuer any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such U.S. L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such U.S. L/C Issuer at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by such U.S. L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or U.S. L/C Advance in respect of the U.S. L/C Borrowing,
as the case may be. A certificate of the U.S. L/C Issuer submitted to any U.S.
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

(d) Repayment of Participations.

(i) At any time after the U.S. L/C Issuer has made a payment under any U.S.
Letter of Credit and has received from any U.S. Revolving Credit Lender such
Lender’s U.S. L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
U.S. L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Revolving
Credit Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
U.S. L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such U.S. L/C Issuer in its discretion), the U.S.
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such U.S. L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the U.S.
L/C Issuer for each drawing under each U.S. Letter of Credit issued by it and to
repay each U.S. L/C Borrowing shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

(i) any lack of validity or enforceability of such U.S. Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such U.S. Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the U.S. L/C Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such U.S. Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such U.S.
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue

 

-41-



--------------------------------------------------------------------------------

or inaccurate in any respect; or any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under such U.S.
Letter of Credit;

(iv) any payment by the U.S. L/C Issuer under such U.S. Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such U.S. Letter of Credit; or any payment made by the U.S. L/C Issuer
under such U.S. Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such U.S. Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each U.S. Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the U.S. L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the U.S. L/C Issuer
and its correspondents unless such notice is given as aforesaid.

(f) Role of U.S. L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a U.S. Letter of Credit, the U.S. L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the U.S. Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. None of
the U.S. L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any of the respective correspondents, participants or assignees of
the U.S. L/C Issuer shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the U.S.
Revolving Credit Lenders or the U.S. Required Revolving Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any U.S. Letter of
Credit or Issuer Document. The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any U.S.
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the U.S. L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any of the respective correspondents,
participants or assignees of the U.S. L/C Issuer shall be liable or responsible
for any of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the U.S. L/C Issuer, and
such U.S. L/C Issuer may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such U.S. L/C
Issuer’s willful misconduct or gross negligence or such U.S. L/C Issuer’s
willful or grossly negligent failure to pay under any U.S. Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a U.S. Letter
of Credit. In furtherance and not in limitation of the foregoing, each U.S. L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no U.S. L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign an U.S. Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason.

(g) Applicability. Unless otherwise expressly agreed by the U.S. L/C Issuer and
the Borrower when an U.S. Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit) the rules of the ISP shall
apply to each Letter of Credit.

 

-42-



--------------------------------------------------------------------------------

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each U.S. Revolving Credit Lender in accordance with its
Applicable U.S. Revolving Credit Percentage, in Dollars, a Letter of Credit fee
(the “U.S. Letter of Credit Fee”) for each U.S. Letter of Credit equal to the
Applicable Rate for Loans that are Eurodollar Rate Loans times the Dollar
Equivalent of the daily amount available to be drawn under such U.S. Letter of
Credit; provided, however, any U.S. Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any U.S. Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the U.S. L/C Issuer pursuant to this Section 2.04 shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such U.S. Letter of Credit pursuant to Section 2.16(a)(iv), with the balance
of such fee, if any, payable to the U.S. L/C Issuer for its own account. For
purposes of computing the daily amount available to be drawn under any U.S.
Letter of Credit, the amount of such U.S. Letter of Credit shall be determined
in accordance with Section 1.07. U.S. Letter of Credit Fees shall be (i) due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such U.S. Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each U.S. Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the U.S. Required Revolving
Lenders, while any Event of Default exists, all U.S. Letter of Credit Fees shall
accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the U.S. L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each U.S. Letter of Credit, at the rate
of 0.125% per annum, computed on the Dollar Equivalent of the daily amount
available to be drawn under such U.S. Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such U.S. Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any U.S. Letter of Credit, the amount of such U.S. Letter of Credit
shall be determined in accordance with Section 1.07. In addition, the Borrower
shall pay directly to each U.S. L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such U.S. L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees (other than the
fronting fee) and standard costs and charges are due and payable on demand and
are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) U.S. Letters of Credit Issued for Subsidiaries. Notwithstanding that a U.S.
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the U.S. L/C Issuer hereunder for any and all drawings
under such U.S. Letter of Credit. The Borrower hereby acknowledges that the
issuance of U.S. Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

2.04. U.S. Swing Line Loans.

(a) The U.S. Swing Line. Subject to the terms and conditions set forth herein,
the U.S. Swing Line Lender agrees, in reliance upon the agreements of the other
U.S. Revolving Credit Lenders set forth in this Section 2.04, may in its sole
discretion make loans in Dollars (each such loan, a “U.S. Swing Line Loan”) to
the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the U.S. Swing Line Sublimit, notwithstanding the fact that such U.S. Swing
Line Loans, when aggregated with the Applicable U.S. Revolving Credit Percentage
of the Outstanding Amount of U.S. Revolving Credit Loans and U.S. L/C
Obligations of the Lender acting as U.S. Swing Line Lender, may exceed the
amount of such Lender’s U.S. Revolving Credit Commitment; provided, however,
that after giving effect to any U.S. Swing Line Loan, (i) the Total U.S.
Revolving Credit Outstandings shall not exceed the U.S. Revolving Credit

 

-43-



--------------------------------------------------------------------------------

Facility at such time and (ii) the aggregate Outstanding Amount of the U.S.
Revolving Credit Loans of any U.S. Revolving Credit Lender at such time, plus
such U.S. Revolving Credit Lender’s Applicable U.S. Revolving Credit Percentage
of the Outstanding Amount of all U.S. L/C Obligations at such time, plus such
U.S. Revolving Credit Lender’s Applicable U.S. Revolving Credit Percentage of
the Outstanding Amount of all U.S. Swing Line Loans at such time shall not
exceed such Lender’s U.S. Revolving Credit Commitment, and provided, further,
that the Borrower shall not use the proceeds of any U.S. Swing Line Loan to
refinance any outstanding U.S. Swing Line Loan. Each U.S. Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a U.S. Swing Line Loan, each U.S. Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the U.S.
Swing Line Lender a risk participation in such U.S. Swing Line Loan in an amount
equal to the product of such U.S. Revolving Credit Lender’s Applicable U.S.
Revolving Credit Percentage times the amount of such U.S. Swing Line Loan.
Within the foregoing limits under this Section 2.04(a), and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04.

(b) Borrowing Procedures. Each U.S. Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the U.S. Swing Line Lender and the
Administrative Agent, which may be given by telephone, facsimile or other
electronic transmission. Each such notice must be received by the U.S. Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date and shall specify (x) the amount to be borrowed, which
shall be a minimum of $100,000, and (y) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the U.S. Swing Line Lender and the Administrative Agent of
written notice (which may be by facsimile or other electronic submission),
substantially in the form of a Swing Line Loan Notice (or other form reasonably
acceptable to the Administrative Agent). Promptly after receipt by the U.S.
Swing Line Lender of any telephonic Swing Line Loan Notice, the U.S. Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the U.S. Swing Line Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof. Unless the U.S. Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any relevant Revolving Credit Lender) prior
to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing such
U.S. Swing Line Lender not to make such U.S. Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the U.S. Swing Line Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
U.S. Swing Line Loan available to the Borrower at its office by crediting the
account of the Borrower on the books of the U.S. Swing Line Lender in Same Day
Funds.

(c) Refinancing of Swing Line Loans.

(i) The U.S. Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes such
Swing Line Lender to so request on its behalf), that each U.S. Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of U.S. Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the U.S. Revolving Credit Facility and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Such U.S. Swing Line Lender shall furnish the Borrower with a copy
of the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each U.S. Revolving Credit Lender shall make an amount
equal to its relevant Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds (and the Administrative Agent may apply Cash Collateral available
with respect to the U.S. Swing Line Loan) for the account of the U.S. Swing Line
Lender at the Administrative Agent’s Office for Dollar-denominated payments not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the U.S. Swing Line Lender.

 

-44-



--------------------------------------------------------------------------------

(ii) If for any reason any U.S. Swing Line Loan cannot be refinanced by a U.S.
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the U.S. Swing Line Lender as set forth herein
shall be deemed to be a request by the U.S. Swing Line Lender that the U.S.
Revolving Credit Lenders fund their risk participation in the U.S. Swing Line
Loan and such U.S. Revolving Credit Lender’s payment to the Administrative Agent
for the account of the U.S. Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.

(iii) If any U.S. Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the U.S. Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the U.S. Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the U.S. Swing Line Lender at a rate per annum equal
to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the U.S. Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
U.S. Swing Line Loan, as the case may be. A certificate of the U.S. Swing Line
Lender submitted to any U.S. Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each U.S. Revolving Credit Lender’s obligation to make U.S. Revolving
Credit Loans or to purchase and fund risk participations in the U.S. Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the U.S. Swing Line Lender, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each U.S. Revolving Credit Lender’s
obligation to make U.S. Revolving Credit Loans pursuant to this Section 2.04(c)
is subject to the conditions set forth in Section 4.02 (other than the delivery
of a Committed Loan Notice). No such funding of risk participations shall
relieve or otherwise impair the obligation of the Borrower to repay U.S. Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any U.S. Revolving Credit Lender has purchased and funded
a risk participation in a U.S. Swing Line Loan, if the U.S. Swing Ling Lender
receives any payment on account of such U.S. Swing Line Loan, such U.S. Swing
Line Lender will distribute to such U.S. Revolving Credit Lender its Applicable
Revolving Credit Percentage thereof in the same funds as those received by such
U.S. Swing Line Lender.

(ii) If any payment received by the U.S. Swing Ling Lender in respect of
principal or interest on any U.S. Swing Line Loan is required to be returned by
such U.S. Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by such U.S.
Swing Line Lender in its discretion), each U.S. Revolving Credit Lender shall
pay to such U.S. Swing Line Lender its Applicable Revolving Credit Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of such U.S. Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. Each U.S. Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the U.S. Swing Line
Loans. Until each U.S. Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such U.S. Revolving
Credit Lender’s Applicable Revolving Credit Percentage of any U.S. Swing Line
Loan, interest in respect of such Applicable Revolving Credit Percentage shall
be solely for the account of such U.S. Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of any U.S. Swing Line Loans directly to
the U.S. Swing Line Lender.

 

-45-



--------------------------------------------------------------------------------

2.05. Prepayments.

(a) Optional.

(i) Subject to the last sentence of this Section 2.05(a)(i) and clause (iii) of
this Section 2.05(a), the Borrower may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay Term Loans and Revolving
Credit Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans denominated in Dollars, (2) four Business Days prior to any date of
prepayment of Eurodollar Rate Loans denominated in Alternative Currencies, and
(3) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans denominated in Dollars shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; (C) any
prepayment of Eurodollar Rate Loans denominated in Alternative Currencies shall
be in a minimum principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (D) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of the outstanding Term Loans pursuant
to this Section 2.05(a) shall be applied among the Facilities in such amounts as
the Borrower may direct in its sole discretion, and subject to Section 2.16,
each such prepayment shall be paid to the Appropriate Lenders in accordance with
their respective Applicable Percentages in respect of each of the relevant
Facilities. Notwithstanding anything to the contrary contained herein, the
Borrower shall not be permitted to prepay the Term B Facility pursuant to this
Section 2.05(a)(i) during the period from the Closing Date through the date ten
Business Days thereafter.

(ii) The Borrower may, upon notice to the U.S. Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
any U.S. Swing Line Loan in whole or in part without premium or penalty;
provided that (A) such notice must be received by the U.S. Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the date of the prepayment,
and (B) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

(iii) In the case of this Section 2.05(a), if (x) the Borrower makes any
prepayment of Term B Loans in connection with any Repricing Transaction or
otherwise refinancing the Term B Loans with any Term Loan Indebtedness, or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Term B Lenders, (I) if such prepayment,
refinancing or amendment occurs on or prior to the first anniversary of the
Closing Date, a prepayment premium of 1% of the amount of the Term B Loans being
prepaid or, in the case of any such amendment, the aggregate amount of the
applicable Term B Loans outstanding immediately prior to such amendment and (II)
0% thereafter.

(iv) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from (A) a refinancing of all
of the Facilities or (B) issuance of Incremental Term Loans or Incremental
Revolving Commitments, which refinancing or issuance shall not be consummated or
shall otherwise be delayed.

(b) Mandatory.

(i) Within five Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(b), the Borrower shall

 

-46-



--------------------------------------------------------------------------------

prepay an aggregate principal amount of Term Loans equal to (x) the Excess Cash
Flow Percentage of such Excess Cash Flow minus (y) (1) the aggregate principal
amount of Term Loans prepaid pursuant to Section 2.05(a) during such fiscal year
and (2) the aggregate principal amount of Revolving Credit Loans prepaid
pursuant to Section 2.05(a) during such fiscal year, to the extent that there is
an equivalent permanent reduction in the Revolving Credit Commitments pursuant
to Section 2.06.

(ii) If any Loan Party or any of its Subsidiaries Disposes of any property
(other than any Disposition of any property permitted by Section 7.05(a), (b),
(c), (d), (e), (f), (i), (m), (n), (o), (q), (r) or (s)), which results in the
realization by such Person of Net Cash Proceeds, the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of such Net Cash Proceeds on
or prior to the date that is five Business Days after the date of receipt
thereof by such Person (such prepayments to be applied as set forth in clauses
(vi) and (ix) below); provided, however, that, with respect to any Net Cash
Proceeds realized under a Disposition described in this Section 2.05(b)(ii), at
the election of the Borrower (as notified by the Borrower to the Administrative
Agent on or prior to the date of such Disposition), and so long as no Event of
Default shall have occurred and be continuing, such Loan Party or such
Subsidiary may reinvest (or commit to reinvest) all or any portion of such Net
Cash Proceeds in operating assets so long as within 365 days (or, in the case of
a commitment to reinvest, within 90 days after such 365 days) after the receipt
of such Net Cash Proceeds, such reinvestment shall have been consummated (as
certified by the Borrower in writing to the Administrative Agent); and provided,
further, however, that any Net Cash Proceeds not subject to such commitment to
reinvest or so reinvested shall be promptly applied to the prepayment of the
Loans as set forth in this Section 2.05(b)(ii). Notwithstanding the foregoing,
at least 50% of the Net Cash Proceeds from a Disposition of property under
Section 7.05(g) shall be applied to prepay Loans in accordance with this
Section 2.05(b)(ii) without any reinvestment rights.

(iii) Upon the sale or issuance by any Loan Party or any of its Subsidiaries of
any of its Equity Interests (other than Excluded Issuances and any sales or
issuances of Equity Interests to another Loan Party), the Borrower shall prepay
an aggregate principal amount of Loans equal to 50% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by such Loan Party or such
Subsidiary (such prepayments to be applied as set forth in clauses (vi) and
(ix) below).

(iv) Upon the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.02), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom on or before the date that is five Business Days after
receipt thereof by such Loan Party or such Subsidiary (such prepayments to be
applied as set forth in clauses (vi) and (ix) below).

(v) Upon any Extraordinary Receipt received by or paid to or for the account of
any Loan Party or any of its Subsidiaries, and not otherwise included in clause
(ii), (iii) or (iv) of this Section 2.05(b), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom on or before the date that is five Business Days after
receipt thereof by such Loan Party or such Subsidiary (such prepayments to be
applied as set forth in clauses (vi) and (ix) below); provided, however, that
with respect to any proceeds of insurance, condemnation awards (or payments in
lieu thereof) or indemnity payments, at the election of the Borrower (as
notified by the Borrower to the Administrative Agent on or prior to the date of
receipt of such insurance proceeds, condemnation awards or indemnity payments),
and so long as no Event of Default shall have occurred and be continuing, such
Loan Party or such Subsidiary may apply within 365 days (or, in the case of any
commitment to apply such proceeds, 90 days after such 365 days) after the
receipt of such cash proceeds to replace or repair the equipment, fixed assets
or real property in respect of which such cash proceeds were received; and
provided, further, however, that any cash proceeds not so applied shall be
promptly applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(v).

(vi) At the end of the first “accrual period” (within the meaning of
Section 163(i)(2) of the Code) ending after the fifth anniversary of the Closing
Date and at the end of each subsequent accrual period (the date of each such
payment, an “AHYDO Payment Date”), the Borrower shall prepay a principal amount
of the Term B Loans in an amount equal to the AHYDO Amount, without payment of
any premium or penalty. For purposes of this Section 2.05(b)(vi), “AHYDO Amount”
means, as of each AHYDO Payment Date, the amount sufficient to ensure that each
Term B Loan will not be an “applicable high yield discount obligation” within
the meaning of Section 163(i)(1)

 

-47-



--------------------------------------------------------------------------------

of the Code. Each payment of the AHYDO Amount will be applied in full, and there
shall be an obligation, notwithstanding any other provision of this Agreement to
the contrary (including Sections 2.05(b)(vii), 2.05(b)(viii), 2.05(b)(xii),
2.12(f), 2.14(c)(vi), 2.16(a)(ii) and 8.03), to prepay the appropriate Term B
Loans. It is the intention of this Section 2.05(b)(vi) that no Term B Loan will
be an “applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code.

(vii) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied, first, pro rata to each of the Term A Facility
and the Term B Facility and ratably across the applicable scheduled installments
set forth in clauses (a) and (b) of Section 2.07 and, second, pro rata to each
Revolving Credit Facility in the manner set forth in clause (x) of this
Section 2.05(b).

(viii) Notwithstanding any of the other provisions of clause (ii), (iii),
(iv) or (v) of this Section 2.05(b), so long as no Default under Section 8.01(a)
or Section 8.01(f), or Event of Default shall have occurred and be continuing,
if, on any date on which a prepayment would otherwise be required to be made
pursuant to clause (ii), (iii), (iv) or (v) of this Section 2.05(b), the
aggregate amount of Net Cash Proceeds required by such clause to be applied to
prepay Loans on such date is less than or equal to $2,500,000, the Borrower may
defer such prepayment until the first date on which the aggregate amount of Net
Cash Proceeds or other amounts otherwise required under clause (ii), (iii),
(iv) or (v) of this Section 2.05(b) to be applied to prepay Loans exceeds
$10,000,000. During such deferral period the Borrower may apply all or any part
of such aggregate amount to prepay Revolving Credit Loans and may, subject to
the fulfillment of the applicable conditions set forth in Article IV, reborrow
such amounts (which amounts, to the extent originally constituting Net Cash
Proceeds, shall be deemed to retain their original character as Net Cash
Proceeds when so reborrowed) for application as required by this
Section 2.05(b). Upon the occurrence of a Default under Section 8.01(a) or
Section 8.01(f), or an Event of Default during any such deferral period, the
Borrower shall promptly prepay the Loans in the amount of all Net Cash Proceeds
received by the Borrower and other amounts, as applicable, that are required to
be applied to prepay Loans under this Section 2.05(b) (without giving effect to
the first and second sentences of this clause (viii)) but which have not
previously been so applied.

(ix) If for any reason the Total U.S. Revolving Credit Outstandings at any time
exceed the U.S. Revolving Credit Facility at such time, the Borrower shall
promptly prepay U.S. Revolving Credit Loans, U.S. Swing Line Loans and U.S. L/C
Borrowings and/or Cash Collateralize the U.S. L/C Obligations (other than the
U.S. L/C Borrowings) in an aggregate amount equal to such excess; provided, that
the Borrower shall not be required to Cash Collateralize the U.S. L/C
Obligations pursuant to this Section 2.05(b)(ix) unless after the prepayment in
full of the U.S. Revolving Credit Loans and U.S. Swing Line Loans such Total
U.S. Revolving Credit Outstandings exceeds the U.S. Revolving Credit Facility
then in effect.

(x) Prepayments of the Revolving Credit Facilities made pursuant to this
Section 2.05(b), first, shall be applied ratably to the U.S. L/C Borrowings and
the U.S. Swing Line Loans, second, shall be applied ratably to the outstanding
Revolving Credit Loans, and, third, shall be used to Cash Collateralize the
remaining U.S. L/C Obligations; and, in the case of prepayments of the Revolving
Credit Facilities required pursuant to clause (i), (ii), (iii), (iv) or (v) of
this Section 2.05(b), the amount remaining, if any, after the prepayment in full
of all U.S. L/C Borrowings, U.S. Swing Line Loans and Revolving Credit Loans
outstanding at such time and the Cash Collateralization of the remaining U.S.
L/C Obligations in full may be retained by the Borrower for use in the ordinary
course of its business. Upon the drawing of any U.S. Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower or any other
Loan Party) to reimburse the U.S. L/C Issuer or the U.S. Revolving Credit
Lenders, as applicable.

2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facilities, U.S. Letter of Credit Sublimits or
U.S. Swing Line Sublimits, or from time to time permanently reduce Revolving
Credit Facilities, U.S. Letter of Credit Sublimits or U.S. Swing Line Sublimits;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facilities if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total

 

-48-



--------------------------------------------------------------------------------

U.S. Revolving Credit Outstandings, in the case of the U.S. Revolving Credit
Facility, or the Total Alternative Revolving Credit Outstandings, in the case of
the Alternative Revolving Credit Facility, would exceed the relevant Revolving
Credit Facility, (B) the U.S. Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of any U.S. L/C Obligations not fully Cash
Collateralized hereunder would exceed the U.S. Letter of Credit Sublimit, or
(C) the U.S. Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of any U.S. Swing Line
Loans would exceed the U.S. Swing Line Sublimit.

(b) Mandatory.

(i) The aggregate Term A Commitments shall be automatically and permanently
reduced to zero on the Closing Date upon the funding of the Term A Borrowing.

(ii) The aggregate Term B Commitments shall be automatically and permanently
reduced to zero on the Closing Date upon the funding of the Term B Borrowing.

(iii) [Reserved].

(iv) If after giving effect to any reduction or termination of U.S. Revolving
Credit Commitments under this Section 2.06, the U.S. Letter of Credit Sublimit
or the U.S. Swing Line Sublimit exceeds the U.S. Revolving Credit Facility, at
such time, the U.S. Letter of Credit Sublimit or the U.S. Swing Line Sublimit,
as the case may be, shall be automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of the U.S. Letter of Credit Sublimit, U.S. Swing Line Sublimit or
Revolving Credit Commitment under this Section 2.06. Upon any reduction of a
Revolving Credit Commitments, such Revolving Credit Commitment of such Revolving
Credit Lender shall be reduced by such Lender’s Applicable Revolving Credit
Percentage of such reduction amount. All fees in respect of the relevant
Revolving Credit Facility accrued until the effective date of any termination of
such Revolving Credit Facility shall be paid on the effective date of such
termination.

2.07. Repayment of Loans.

(a) Term A Loans. The Borrower shall repay to the Term A Lenders the aggregate
principal amount of all Term A Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05):

 

Date    Amount  

March 31, 2011

   $ 1,562,500   

June 30, 2011

   $ 1,562,500   

September 30, 2011

   $ 1,562,500   

December 31, 2011

   $ 1,562,500   

March 31, 2012

   $ 1,562,500   

June 30, 2012

   $ 1,562,500   

September 30, 2012

   $ 1,562,500   

December 31, 2012

   $ 1,562,500   

March 31, 2013

   $ 3,125,000   

June 30, 2013

   $ 3,125,000   

September 30, 2013

   $ 3,125,000   

December 31, 2013

   $ 3,125,000   

March 31, 2014

   $ 4,687,500   

June 30, 2014

   $ 4,687,500   

September 30, 2014

   $ 4,687,500   

December 31, 2014

   $ 4,687,500   

March 31, 2015

   $ 6,250,000   

 

-49-



--------------------------------------------------------------------------------

Date    Amount  

June 30, 2015

   $ 6,250,000   

September 30, 2015

   $ 6,250,000   

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
A Loans outstanding on such date.

(b) Term B Loans. The Borrower shall repay to the Term B Lenders (i) on the last
Business Day of each calendar quarter of the Borrower, commencing with the first
full calendar quarter after the Closing Date, an aggregate principal amount
equal to 0.25% of the aggregate principal amount of all Term B Loans outstanding
on the Closing Date (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05) and (ii) on the Maturity Date for the Term B Facility, the
aggregate principal amount of all Term B Loans outstanding on such date.

(c) Revolving Credit Loans. (i) The Borrower shall repay to the Administrative
Agent for the ratable benefit of the U.S. Revolving Credit Lenders on the
Maturity Date for the U.S. Revolving Credit Facility the aggregate principal
amount of all U.S. Revolving Credit Loans outstanding on such date. (ii) The
Borrower shall repay to the Administrative Agent for the ratable benefit of the
Alternative Revolving Credit Lenders on the Maturity Date for the Alternative
Revolving Credit Facility the aggregate principal amount of all Alternative
Revolving Credit Loans outstanding on such date.

(d) U.S. Swing Line Loans. The Borrower shall repay each U.S. Swing Line Loan on
the earlier to occur of (i) the date ten Business Days after such Loan is made
and (ii) the Maturity Date for the U.S. Revolving Credit Facility.

2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; (ii) each Base
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility; and (iii) each U.S.
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for the U.S. Revolving Credit Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

-50-



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

2.09. Fees. In addition to certain fees described in Sections 2.03(i) and (j):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender (other than a Defaulting Lender as set
forth in Section 2.16) in accordance with its Applicable Revolving Credit
Percentage, a commitment fee in Dollars equal to the Applicable Fee Rate times
the actual daily amount by which the U.S. Revolving Credit Facility or the
Alternative Revolving Credit Facility, as applicable, exceeds the sum of (i) the
Outstanding Amount of the relevant Revolving Credit Loans and (ii) in the case
of the U.S. Revolving Credit Facility, the Outstanding Amount of the U.S. L/C
Obligations, subject to adjustment as provided in Section 2.16. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date and on the last day of the Availability Period for
the relevant Revolving Credit Facility. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Fee Rate
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Fee Rate separately for each period during such quarter that such
Applicable Fee Rate was in effect. For the avoidance of doubt, U.S. Swing Line
Loans shall not be counted towards the Outstanding Amount of any Revolving
Credit Loans or any U.S. L/C Obligations.

(b) Other Fees.

(i) The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in Dollars in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders in Dollars such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10. Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year) or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error;

 

-51-



--------------------------------------------------------------------------------

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the U.S.
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the U.S. L/C Issuer), an amount equal to the excess of the amount of interest
that should have been paid for such period over the amount of interest actually
paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the U.S. L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. Other than
in the case of fraud or willful misconduct, the Borrower’s obligations under
this paragraph shall terminate upon the termination of the Aggregate Commitments
and the repayment of all other Obligations hereunder.

2.11. Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent
(in accordance with Section 10.06(c)) in the ordinary course of business. The
accounts or records maintained by the Administrative Agent (in accordance with
Section 10.06(c)) and each Lender shall be conclusive absent manifest error of
the amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent (in accordance with
Section 10.06(c)) in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and U.S. Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, the Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, the Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative

 

-52-



--------------------------------------------------------------------------------

Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent, in the case of payments
in an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower or a Lender
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder (or, in the case of any Borrowing of Base Rate Loans, prior to
12:00 noon on the date of such Borrowing) that the Borrower or such Lender will
not make such payment to the Administrative Agent, the Administrative Agent may
assume that the Borrower or such Lender has timely made such payment and may, in
reliance upon such assumption, make available a corresponding amount to the
Person entitled thereto. In such event, if the Borrower or a Lender has not in
fact made such payment to the Administrative Agent, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in immediately available funds at the
Overnight Rate; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the Overnight Rate plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing. When such Lender makes payment to the Administrative Agent (together
with all accrued interest thereon), then such payment amount (excluding the
amount of any interest which may have accrued and been paid in respect of such
late payment) shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the interest rate applicable to Base Rate Loans.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights which the Administrative Agent
or the Borrower may have against any Lender as a result of any default by such
Lender hereunder. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and U.S. Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible

 

-53-



--------------------------------------------------------------------------------

for the failure of any other Lender to so make its Loan, to purchase its
participation or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
U.S. L/C Borrowings, interest and fees then due hereunder, such funds shall be
applied (i) first, toward payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, toward payment of
principal and U.S. L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and U.S. L/C
Borrowings then due to such parties.

2.13. Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in U.S. L/C
Obligations and U.S. Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.15, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in U.S. L/C Obligations or U.S. Swing Line
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14. Increase in Commitments.

(a) Borrower Request. The Borrower may by written notice to the Administrative
Agent elect to request (x) prior to the Maturity Date for U.S. Revolving Credit
Facility, an increase to the existing U.S. Revolving Credit Commitments in
Dollars (each, an “Incremental Revolving Commitment”) and/or (y) prior to the
Maturity Date for either Term Facility, an increase to the existing Term A
Commitment and/or Term B Commitment, as

 

-54-



--------------------------------------------------------------------------------

applicable, or the establishment of one or more new term loan commitments (each,
an “Incremental Term Commitment”), by an aggregate amount not in excess of
$150,000,000. Each such notice shall specify (i) the date (each, an “Increase
Effective Date”) on which the Borrower proposes that the Incremental Commitments
shall be effective, which shall be a date not less than 10 Business Days after
the date on which such notice is delivered to the Administrative Agent and
(ii) the identity of each Eligible Assignee to whom the Borrower proposes any
portion of such Incremental Commitments be allocated and the amounts of such
allocations; provided that any existing Lender approached to provide all or a
portion of the Incremental Commitments may elect or decline, in its sole
discretion, to provide such Incremental Commitment. Each Incremental Commitment
shall be in an aggregate amount of $50,000,000 or any whole multiple of
$1,000,000 in excess thereof (provided that such amount may be less than
$50,000,000 if such amount represents all remaining availability under the
aggregate limit in respect of Incremental Commitments set forth in above).

(b) Conditions. The Incremental Commitments shall become effective as of the
Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 4.02 shall be satisfied;

(ii) no Default shall have occurred and be continuing or would result from the
borrowings to be made on the Increase Effective Date;

(iii) the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date, and
except that for purposes of this Section 2.14(b), the representations and
warranties contained in Section 5.05(a) and Section 5.05(b) shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01;

(iv) on a Pro Forma Basis (assuming, in the case of Incremental Revolving
Commitments, that such Incremental Revolving Commitments are fully drawn), the
Borrower shall be in compliance with each of the covenants set forth in
Section 7.11 as of the end of the latest fiscal quarter for which internal
financial statements are available;

(v) the Borrower shall make any breakage payments in connection with any
adjustment of Revolving Credit Loans pursuant to Section 2.14(d);

(vi) the Borrower shall deliver or cause to be delivered customary legal
opinions or other documents to the extent reasonably requested by, and in form
and substance reasonably satisfactory to, the Administrative Agent; and

(vii) the Applicable Rate for Incremental Term Loans shall be determined by the
Borrower and the Lenders of the Incremental Term Loans; provided that in the
event that the Applicable Rate for any Incremental Term Loan is greater than the
Applicable Rate for the Term B Loans by more than 50 basis points, then the
Applicable Rate for the Term B Loans shall be increased to the extent necessary
so that the Applicable Rate for the Incremental Term Loans is no more than 50
basis points higher than the Applicable Rate for the Term B Loans; provided,
further, that in determining the Applicable Rate applicable to the Term B Loans
and the Incremental Term Loans, (x) original issue discount (“OID”) or upfront
fees (which shall be deemed to constitute like amounts of OID) payable by the
Borrower to the Lenders of the Term B Loans or the Incremental Term Loans in the
primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four-year life to maturity), (y) customary
arrangement or commitment fees payable to the Arranger (or its respective
affiliates) in connection with the Term B Loans or to one or more arrangers (or
their affiliates) of the Incremental Term Loans shall be excluded; and (z) if
the Eurodollar Rate or Base Rate “floor” for the Incremental Term Loans is
greater than the Eurodollar Rate or Base Rate “floor,” respectively, for the
existing Term B Loans, the difference between such floor for the

 

-55-



--------------------------------------------------------------------------------

Incremental Term Loans and the existing Term B Loans shall be equated to an
increase in the Applicable Rate for purposes of this clause (vii).

(c) Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to Incremental Commitments shall be as follows:

(i) terms and provisions of Incremental Term Loans shall be, except as otherwise
set forth herein or in the Increase Joinder, identical to the Term Loans (it
being understood that Incremental Term Loans may be a part of either Term Loans)
and to the extent that the terms and provisions of Incremental Term Loans are
not identical to either Term Loans (except to the extent permitted by clause
(iii) or (iv) below and clause (vii) above) they shall be reasonably
satisfactory to the Administrative Agent; provided that in any event the
Incremental Term Loans must comply with clauses (iii), (iv) and (v) below;

(ii) the terms and provisions of U.S. Revolving Credit Loans made pursuant to
Incremental Revolving Commitments shall be identical to the U.S. Revolving
Credit Loans;

(iii) the weighted average life to maturity of any Incremental Term Loans shall
be no shorter than the remaining weighted average life to maturity of the then
existing Term B Loans (unless such Incremental Term Loan is in the form of an
increase to the existing Term A Loans);

(iv) the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the Maturity Date of the Term B
Facility (unless such Incremental Term Loan is in the form of an increase to the
existing Term A Loans);

(v) the all-in-yield shall be determined by the Borrower and lenders
participating in such Incremental Commitments (other than in the case of an
increase to the existing Term Loans, as applicable); and

(vi) any Term Loans made pursuant to Incremental Term Commitments shall share
ratably or on a less than pro rata basis in any prepayments of the Term
Facilities.

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such Incremental Commitment, in form and substance reasonably
satisfactory to each of them. Notwithstanding the provisions of Section 10.01,
the Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.14. In addition, unless otherwise specifically
provided herein, all references in Loan Documents to U.S. Revolving Credit Loans
or Term Loans shall be deemed, unless the context otherwise requires, to include
references to U.S. Revolving Credit Loans made pursuant to Incremental Revolving
Commitments and Incremental Term Loans that are Term Loans, respectively, made
pursuant to this Agreement. This Section 2.14 shall supersede any provisions in
Section 2.13 or Section 10.01 to the contrary.

(d) Adjustment of U.S. Revolving Credit Loans. To the extent the Commitments
being increased on the relevant Increase Effective Date are Incremental
Revolving Commitments, then each U.S. Revolving Credit Lender that is acquiring
an Incremental Revolving Commitment on the Increase Effective Date shall make a
U.S. Revolving Credit Loan, the proceeds of which will be used to prepay the
U.S. Revolving Credit Loans of the other U.S. Revolving Credit Lenders
immediately prior to such Increase Effective Date, so that, after giving effect
thereto, the U.S. Revolving Credit Loans outstanding are held by the U.S.
Revolving Credit Lenders pro rata based on their U.S. Revolving Credit
Commitments after giving effect to such Incremental Revolving Commitments. If
there is a new borrowing of U.S. Revolving Credit Loans on such Increase
Effective Date, the U.S. Revolving Credit Lenders after giving effect to such
Incremental Revolving Commitments shall make such U.S. Revolving Credit Loans in
accordance with Section 2.01(b).

(e) Making of New Term Loans. On any Increase Effective Date on which
Incremental Term Commitments become effective, subject to the satisfaction of
the foregoing terms and conditions, each Lender of such

 

-56-



--------------------------------------------------------------------------------

Incremental Commitments shall make a Term Loan to the Borrower in an amount
equal to its Incremental Term Commitment.

(f) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this Section 2.14 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Collateral
Documents, and the Incremental Loans shall be pari passu in right of payment and
the Liens securing the Incremental Loans shall be pari passu, in each case, to
the extent set forth in the Increase Joinder. The Loan Parties shall take any
actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Collateral
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such Incremental Loans or Incremental
Revolving Commitments.

2.15. Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or a U.S. L/C Issuer (i) if such U.S. L/C Issuer has honored any full or partial
drawing request under any U.S. Letter of Credit and such drawing has resulted in
an U.S. L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date,
any U.S. L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, promptly Cash Collateralize the then Outstanding Amount of all
U.S. L/C Obligations. At any time that there shall exist a Defaulting Lender,
promptly upon the request of the Administrative Agent, the U.S. L/C Issuer or
the U.S. Swing Line Lender, the Borrower shall deliver to the Administrative
Agent Cash Collateral or a Committed Loan Notice for a Revolving Credit
Borrowing in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender). If at any time the Administrative Agent determines that any funds held
as Cash Collateral are subject to any right or claim of any Person other than
the Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all U.S. L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any U.S. Letter of Credit for which funds are on deposit as Cash Collateral,
such funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the U.S. L/C Issuer.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the U.S. L/C Issuer and the Lenders (including the U.S.
Swing Line Lenders), and agrees to maintain, a first priority security interest
in all such cash, deposit accounts and all balances therein, and all other
property so provided as collateral pursuant hereto, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 2.15(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral (or, in the case of the
Borrower, a Committed Loan Notice for a Revolving Credit Borrowing) in an amount
sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Section 2.04, 2.05, 2.06, 2.16 or 8.02 in respect of Letters of Credit or U.S.
Swing Line Loans shall be held and applied to the satisfaction of the specific
U.S. L/C Obligations, U.S. Swing Line Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

 

-57-



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of an Event of Default (and
following application as provided in this Section 2.15 may be otherwise applied
in accordance with Section 8.03).

2.16. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the U.S. L/C Issuer or U.S. Swing
Line Lenders hereunder; third, if so determined by the Administrative Agent or
requested by the U.S. L/C Issuer or U.S. Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any U.S. Swing Line Loan or U.S. Letter of Credit; fourth, as
the Borrower may request (so long as no Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
U.S. L/C Issuer or U.S. Swing Line Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the U.S. L/C Issuer or
U.S. Swing Line Lenders against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or U.S. L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or U.S. L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and U.S. L/C Borrowings owed to, all non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Loans of, or U.S.
L/C Borrowings owed to, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.16(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive U.S. Letter
of Credit Fees as provided in Section 2.03(h).

 

-58-



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or U.S. Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and U.S. Swing Line Loans shall not exceed the positive difference, if
any, of (1) the aggregate Commitments of that non-Defaulting Lender minus
(2) the aggregate Outstanding Amount of the Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, U.S.
Swing Line Lenders and the U.S. L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans funded
and unfunded participations in Letters of Credit and U.S. Swing Line Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes. If,
however, applicable Laws require the applicable withholding agent to withhold or
deduct any Indemnified Taxes or Other Taxes, such Taxes shall be withheld or
deducted in accordance with such Laws as determined in good faith by the
applicable withholding agent.

(ii) If the applicable withholding agent shall be required by applicable Laws to
withhold or deduct any Indemnified Taxes or Other Taxes, from any payment, then
(A) the applicable withholding agent shall withhold or make such deductions,
(B) the applicable withholding agent shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with applicable
Laws, and (C) the sum payable by the applicable Loan Party shall be increased as
necessary so that after all required withholding or required deductions
(including withholding or deductions applicable to additional sums payable under
this Section) have been made, each Agent, Lender or U.S. L/C Issuer, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the relevant Loan Party shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

-59-



--------------------------------------------------------------------------------

(c) Tax Indemnifications. Without limiting the provisions of subsection (a) or
(b) above, the Borrower shall, and does hereby, indemnify each Agent and each
Lender, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable by such Agent or such Lender,
as the case may be, and any penalties, interest, additions to tax and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of any
such payment or liability delivered to the Borrower by a Lender (with a copy to
the Administrative Agent), or by an Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable, after any payment of
Indemnified Taxes or Other Taxes paid by a Loan Party to a Governmental
Authority as provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent, the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Each Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any documentation prescribed by Law, or reasonably
requested by the Borrower or the Administrative Agent, (I) certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents or (II) to determine whether any withholding is required and the
appropriate amount of withholding (including with respect to FATCA). Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation expired, obsolete or inaccurate in any material respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender are not
subject to withholding tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, the Borrower, Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
Law from such payments at the applicable statutory rate.

Without limiting the generality of the foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by Law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:

(I) two duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

(II) two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(III) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit J-1, Exhibit J-2, Exhibit J-3 or Exhibit J-4,
as applicable (any such certificate a “United States Tax Compliance
Certificate”), or any other form approved by the Administrative Agent, to the
effect

 

-60-



--------------------------------------------------------------------------------

that such Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (B) a “10 percent shareholder” of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and that no payments in
connection with the Loan Documents are effectively connected with such Lender’s
conduct of a U.S. trade or business and (y) two duly completed copies of
Internal Revenue Service Form W-8BEN (or any successor forms),

(IV) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf of
such beneficial owner(s)), or

(V) any other form prescribed by applicable requirements of U.S. federal income
tax Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of Law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made.

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
the Borrower of its inability to deliver any such forms, certificates or other
evidence.

Notwithstanding any other provision of this subsection (e), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.

The Administrative Agent shall provide the Borrower with a Form W-9 (or
successor form) certifying that the Administrative Agent is exempt from U.S.
federal backup withholding.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender any refund of Taxes withheld or deducted from funds
paid for the account of such Lender (whether received in cash or applied against
a future cash tax payment, as the case may be. However, if any Agent or any
Lender determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund net of any Taxes payable by any Agent or
Lender), provided that the applicable Loan Party, upon the request of such Agent
or such Lender, agrees to repay the amount paid over to such Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This subsection
(f) shall not be construed to require any Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

-61-



--------------------------------------------------------------------------------

(g) U.S. L/C Issuer and U.S. Swing Line Lenders. For purposes of this
Section 3.01, the term “Lender” shall include the U.S. L/C Issuer and the U.S.
Swing Ling Lender.

3.02. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate (whether denominated in
Dollars or an Alternative Currency), or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans in the affected currency or currencies or, in the case of
Eurodollar Rate Loans in Dollars, to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, and such Loans are
denominated in Dollars, convert all Eurodollar Rate Loans of such Lender to Base
Rate Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

3.03. Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank eurodollar market for such currency for the applicable amount
and Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (whether denominated in Dollars or
an Alternative Currency), or (c) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans in the
affected currency or currencies shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans in the affected currency or currencies or, failing that, will be deemed to
have converted such request into a request for a committed Borrowing of Base
Rate Loans in the amount specified therein.

3.04. Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement) or the U.S. L/C Issuer;

 

-62-



--------------------------------------------------------------------------------

(ii) subject any Lender or the U.S. L/C Issuer to any Tax of any kind whatsoever
with respect to this Agreement, any U.S. Letter of Credit, any participation in
an U.S. Letter of Credit or any Loan made by it, or change the basis of taxation
of payments to such Lender or the U.S. L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the
U.S. L/C Issuer); or

(iii) impose on any Lender or the U.S. L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any U.S. Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or, in the case of clause (ii) above, any
Loan), or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or the U.S. L/C Issuer of participating in, issuing or
maintaining any U.S. Letter of Credit (or of maintaining its obligation to
participate in or to issue any U.S. Letter of Credit), or to reduce the amount
of any sum received or receivable by such Lender or the U.S. L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the U.S. L/C Issuer, the Borrower will pay to such
Lender or the U.S. L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the U.S. L/C Issuer, as the case may
be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the U.S. L/C Issuer determines that
any Change in Law affecting such Lender or the U.S. L/C Issuer or any Lending
Office of such Lender or such Lender’s or the U.S. L/C Issuer’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or the U.S. L/C Issuer’s capital or on the
capital of such Lender’s or the U.S. L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the U.S. L/C Issuer, to a level below that which such Lender
or the U.S. L/C Issuer or such Lender’s or the U.S. L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the U.S. L/C Issuer’s policies and the policies of such Lender’s or
the U.S. L/C Issuer’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the U.S. L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or the U.S. L/C Issuer or such Lender’s or the U.S. L/C Issuer’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the U.S. L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the U.S. L/C Issuer or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section 3.04 and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the U.S. L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the U.S.
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the U.S. L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the U.S. L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the U.S.
L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
U.S. L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at

 

-63-



--------------------------------------------------------------------------------

least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.

3.05. Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make payment of any Loan or drawing under any
U.S. Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the offshore interbank eurodollar market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the U.S. L/C Issuer, or any Governmental
Authority for the account of any Lender or the U.S. L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the U.S. L/C Issuer shall, as applicable, use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the U.S.
L/C Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the U.S. L/C Issuer, as the
case may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the U.S. L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the U.S. L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07. Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

-64-



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01. Conditions of Initial Credit Extension. The obligation of each U.S. L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent, subject in all respects
to the final paragraph of this Article IV:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or other electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, if applicable, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
at least two Business Days prior to the Closing Date;

(iii) a security agreement, in substantially the form of Exhibit G (together
with each other security agreement and security agreement supplement delivered
pursuant to Section 6.12, in each case as amended, the “Security Agreement”),
duly executed by each Loan Party, together with:

(A) certificates and instruments representing the Securities Collateral referred
to in the Security Agreement accompanied by undated stock powers or instruments
of transfer executed in blank;

(B) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent reasonably
deems necessary in order to perfect the Liens created under the Security
Agreement (to the extent required thereunder), covering the Collateral described
in the Security Agreement;

(C) copies of UCC, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, or equivalent reports or
searches, each of a recent date listing all effective financing statements, lien
notices or comparable documents (together with copies of such financing
statements and documents) that name any Loan Party as debtor and that are filed
in those state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that the
Administrative Agent reasonably deems necessary, none of which encumber the
Collateral covered or intended to be covered by the Collateral Documents (other
than Permitted Liens);

(D) the Collateral Disclosure Schedule; and

(E) evidence that all other actions, recordings and filings that the
Administrative Agent reasonably may deem necessary in order to perfect the Liens
created under the Security Agreement have been taken (including receipt of duly
executed payoff letters and UCC-3 termination statements with respect to the
Existing Credit Agreements and the Liens thereunder);

(iv) (A) a copy of the certificate or articles of incorporation or organization,
including all amendments thereto, of each Loan Party, certified, if applicable,
as of a recent date by the Secretary of State of the state of its organization,
and a certificate as to the good standing (if applicable)

 

-65-



--------------------------------------------------------------------------------

of each Loan Party as of a recent date, from such Secretary of State or similar
Governmental Authority and (B) a certificate of a Responsible Officer of each
Loan Party dated the Closing Date and certifying (w) that attached thereto is a
true and complete copy of the by-laws or operating (or limited liability
company) agreement of such Loan Party as in effect on the Closing Date, (x) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or equivalent governing body) of such Loan Party authorizing
the execution, delivery and performance of the Loan Documents to which such
Person is a party and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (y) that the certificate or articles
of incorporation or organization of such Loan Party have not been amended since
the date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (A) above, and (z) as to the incumbency and
specimen signature of each officer executing any Loan Document on behalf of such
Loan Party and countersigned by another officer as to the incumbency and
specimen signature of the Responsible Officer executing the certificate pursuant
to clause (B) above;

(v) an opinion of Ropes & Gray LLP, counsel to the Loan Parties, addressed to
the Administrative Agent and each Lender, in form and substance customary for
senior secured credit facilities in transactions of this kind;

(vi) a certificate signed by the chief financial officer of the Borrower
attesting to the Solvency of the Loan Parties, on a consolidated basis, after
giving effect to the Transaction, substantially in the form of Exhibit K; and

(vii) evidence that all insurance required to be maintained pursuant to
Section 6.07 and the Loan Documents has been obtained and is in effect, together
with the certificates of insurance, naming the Administrative Agent, on behalf
of the Secured Parties, as an additional insured or loss payee or Mortgagee, as
the case may be, under all insurance policies (including flood insurance
policies) maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral.

(b) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date pursuant to the Fee Letter shall have
been paid, (ii) all fees required to be paid to the Lenders on or before the
Closing Date pursuant to the Fee Letter shall have been paid and (iii) all
reasonable fees, disbursements and other charges of counsel to the
Administration Agent and the Arrangers shall have been paid to the extent
invoiced at least two business days before the Closing Date.

(c) The Acquisition shall be consummated pursuant to the Purchase Agreement
substantially concurrently with the closing under this Agreement, without giving
effect to any amendments thereto or any waivers that, in any such case, are
materially adverse to the Lenders in their capacities as Lenders.

(d) Since September 26, 2009, no fact(s), change(s), event(s), development(s) or
circumstances shall have occurred, arisen, come into existence or become known
which have had or would be reasonably expected to have, individually or in the
aggregate, a Combined Material Adverse Effect.

(e) The Administrative Agent and Arrangers shall have received all documentation
and other information about the Borrower and the other Loan Parties as has been
reasonably requested in writing by the Administrative Agent or the Arrangers at
least 10 days prior to the Closing Date and that they reasonably determine is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.

(f) The Administrative Agent shall have received the Audited Financial
Statements in form and substance reasonably satisfactory to the Arrangers and
with respect to the Acquired Business, the unaudited consolidated balance sheets
and related statements of income, changes in equity and cash flows of the
Acquired Business for the fiscal quarter ended at least 45 days before the
Closing Date in form and substance reasonably satisfactory to the Arrangers.

 

-66-



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received an internally-prepared pro
forma consolidated balance sheet and related pro forma consolidated statement of
income of the Borrower and its Subsidiaries as of and for the twelve-month
period ending on the last day of the most recently completed four-fiscal quarter
period ended at least 45 days prior to the Closing Date, prepared after giving
effect to the Transaction as if the Transaction had occurred as of such date (in
the case of such balance sheet) or at the beginning of such period (in the case
of such other financial statements); provided that such pro forma financial
statements shall meet the requirements of Regulation S-X under the Securities
Act of 1933, as amended, and all other accounting rules and regulations of the
SEC promulgated thereunder applicable to a registration statement under such Act
on Form S-1; provided, further, that the pro forma financial statements
delivered above were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were reasonable in light of the then existing
conditions, and, in the case of each of this and the immediately preceding
provisos, the chief financial officer of the Borrower shall have provided to the
Administrative Agent a written certification to that effect.

(h) After giving effect to the consummation of the Transaction, the Borrower and
its Subsidiaries shall have no outstanding preferred equity, debt for borrowed
money or capitalized lease obligations, except as disclosed to, and agreed by,
the Arrangers.

(i) After giving effect to the consummation of the Transaction on a Pro Forma
Basis, the Consolidated Leverage Ratio for the 12 months ended June 26, 2010
does not exceed 4.0 to 1.0.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved, or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02. Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the U.S. L/C Issuer or the U.S.
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the U.S. L/C Issuer (in the case of any U.S. Letter of
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.

 

-67-



--------------------------------------------------------------------------------

Notwithstanding anything in this Section 4.02 to the contrary, only the accuracy
of the representations and warranties of the Borrower and its Subsidiaries
specified in Sections 5.01(b)(ii), 5.02 (with respect to the authorization of
the execution and delivery of each of the Loan Documents), 5.02(a), 5.02(c),
5.04, 5.14, 5.18 and 5.21; provided that (A) with respect to Section 5.02(c), to
the extent any such conflicts could, individually or in the aggregate,
reasonably be expected to give rise to a Combined Material Adverse Effect),
(B) with respect to Section 5.18, as to the Solvency of the Borrower and the
Subsidiaries on a consolidated basis on the Closing Date after giving effect to
the Transaction, (C) with respect to Sections 5.21 (subject to the immediately
succeeding sentence), shall be a condition to the Credit Extension on the
Closing Date.

Notwithstanding anything in this Section 4.02 to the contrary, to the extent
that any Collateral (or the creation or perfection of any security interest
therein), in each case intended to be made or granted (determined in accordance
with the principles set forth in Section 6.12) is not or cannot be made or
granted on the Closing Date (other than (i) the pledge and perfection of
collateral with respect to which a lien may be perfected upon the Closing Date
solely by the filing of financing statements under the Uniform Commercial Code
and (ii) the pledge and perfection of security interests in the capital stock of
the Borrower’s domestic Subsidiaries with respect to which a Lien may be
perfected upon the Closing Date by the delivery of a stock certificate) after
use by the Borrower of commercially reasonable efforts to do so, then the
provision of any such Collateral (or creation or perfection of a security
interest therein) shall not constitute a condition precedent to the Closing Date
but shall be required to be delivered within the time periods specified in
Section 6.12, if applicable, or as mutually agreed by the Borrower and the
Administrative Agent).

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01. Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except, in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02. Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than a Lien
permitted hereunder) under, or require any payment to be made under, (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any applicable
Law.

5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the

 

-68-



--------------------------------------------------------------------------------

Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings and other actions necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect.

5.04. Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity.

5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby; (ii) fairly present
in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations, cash flows
and changes in shareholders’ equity for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for Taxes, material commitments and Indebtedness.

(b) [Reserved].

(c) Since the date of the balance sheet included in the Audited Financial
Statement, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

(d) The consolidated pro forma balance sheet of the Borrower and its
Subsidiaries as at September 25, 2010, and the related consolidated pro forma
statements of income and cash flows of the Borrower and its Subsidiaries for the
twelve months then ended, certified by the chief financial officer or treasurer
of the Borrower, copies of which have been furnished to each Lender, fairly
present the consolidated and consolidating pro forma financial condition of the
Borrower and its Subsidiaries as at such date and the consolidated pro forma
results of operations of the Borrower and its Subsidiaries for the period ended
on such date, in each case giving effect to the Transaction, all in accordance
with GAAP.

(e) The consolidated forecasted balance sheet and statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01(c) were prepared in good faith on the basis of reasonable
assumptions at the time made in light of the conditions existing at the time of
delivery of such forecasts, it being understood that (i) such forecasts, as to
future events, are not to be viewed as facts, that actual results during the
period or periods covered by any such forecasts may differ significantly from
the forecasted results and that such differences may be material and that such
forecasts are not a guarantee of financial performance and (ii) no
representation is made with respect to information of a general economic or
general industry nature.

5.06. Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document or
(b) either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.07. No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

-69-



--------------------------------------------------------------------------------

5.08. Ownership of Property; Liens; Investments.

(a) Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary to operate its business or used in the ordinary conduct of its
business, except for such Liens permitted hereunder and defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Schedule 5.08(b) sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries, as of the
date hereof showing the lienholder thereof and the property or assets of such
Loan Party or such Subsidiary subject thereto. The property of each Loan Party
and each of its Subsidiaries is subject to no Liens, other than Liens set forth
on Schedule 5.08(b), and as otherwise permitted by Section 7.01.

(c) Schedule 4(a) of the Collateral Disclosure Schedule sets forth a complete
and accurate list of all real property owned by each Loan Party as of the date
hereof showing the street address, county or other relevant jurisdiction, state,
record owner and book and fair value thereof. Each Loan Party and each of its
Subsidiaries has good, marketable and insurable fee simple title to the real
property owned by such Loan Party or such Subsidiary, free and clear of all
Liens, other than Liens created or permitted by the Loan Documents.

(d) (i) Schedule 4(a) of the Collateral Disclosure Schedule sets forth a
complete and accurate list of all leases of real property under which any Loan
Party is the lessee, as of the date hereof showing the street address, county or
other relevant jurisdiction, state, lessor and lessee thereof and whether any
Lease requires the consent of the landlord or tenant thereunder, or other party
thereto, to the Transactions. Each such lease is the legal, valid and binding
obligation of the lessor thereof, enforceable in accordance with its terms.

(ii) Schedule 5.08(d)(ii) sets forth a complete and accurate list of all leases
of real property under which any Loan Party is the lessor as of the date hereof,
showing the street address, county or other relevant jurisdiction, state, lessor
and lessee thereof and whether any Lease requires the consent of the landlord or
tenant thereunder, or other party thereto, to the Transactions. Each such lease
is the legal, valid and binding obligation of the lessee thereof, enforceable in
accordance with its terms.

(e) (i) Schedule 5(a) of the Collateral Disclosure Schedule sets forth a
complete and accurate list of all Equity Interests of each Loan Party (other
than the Borrower) and its Subsidiaries and (ii) Schedule 5(b) of the Collateral
Disclosure Schedule sets forth a complete and accurate list of all Equity
Interests owned by the Loan Parties (other than Equity Interests of the
Subsidiaries), in each case, on the Closing Date.

(f) The Mortgages executed and delivered on the Closing Date (if any) are, and
the Mortgages executed and delivered after the Closing Date will be, effective
to create in favor of the Administrative Agent (for the benefit of the Secured
Parties) a legal, valid and enforceable first priority Lien on all of the
applicable Loan Parties’ right, title and interest in and to the Mortgaged
Property (as such term is defined in the applicable Mortgage) thereunder and the
proceeds thereof, and when such Mortgages are filed or recorded in the proper
real estate filing or recording offices, and all relevant mortgage taxes and
recording charges are duly paid, the Administrative Agent (for the benefit of
the Secured Parties) shall have a perfected first priority Lien on, and security
interest in, all right, title and interest of the applicable Loan Parties in
such Mortgaged Property and, to the extent applicable, subject to Section 9-315
of the Uniform Commercial Code, the proceeds thereof, in each case prior and
superior in right to the Lien of any other person, except for Permitted
Encumbrances.

5.09. Environmental Compliance.

(a) The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that there are no
circumstances or conditions with respect to the Loan Parties or their respective
Subsidiaries or the properties of such parties that violate such Environmental
Laws or any claims

 

-70-



--------------------------------------------------------------------------------

related to violations of Environmental Laws that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) None of the properties currently or, to the knowledge of the Borrower,
formerly owned or operated by any Loan Party or any of its Subsidiaries is
listed or formally proposed for listing on the NPL or on the CERCLIS or any
analogous foreign, state or local list or is adjacent to any such property;
there are no and, to the best knowledge of the Loan Parties and their
Subsidiaries, never have been any underground or above-ground storage tanks or
any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the best of the knowledge of the Loan Parties, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries; there is no asbestos or asbestos-containing material on, at or in
any property currently owned or operated by any Loan Party or any of its
Subsidiaries; and Hazardous Materials have not been Released on, at, under or
from any property currently or, to the knowledge of the Borrower, formerly owned
or operated by any Loan Party or any of its Subsidiaries in a manner, form or
amount which could reasonably be expected to result in material liability of any
Loan Party or any Subsidiary.

(c) Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action or other corrective action relating to any actual or threatened Release
of Hazardous Materials at, on, under, or from any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law, except for any such investigation or
assessment or remedial or response action that, individually, or in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect; and all Hazardous Materials generated, used, treated, handled or stored
at, or transported to or from, any property currently or formerly owned or
operated by any Loan Party or any of its Subsidiaries have been disposed of in a
manner which could not reasonably expected to result in material liability to
any Loan Party or any of its Subsidiaries.

(d) The Loan Parties and their respective Subsidiaries and their respective
operations and properties: (i) are, and within the period of all applicable
statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them;
(iii) are, and within the period of all applicable statutes of limitation have
been, in compliance with all of their Environmental Permits; and (iv) to the
extent within the control of the Loan Parties and their respective Subsidiaries,
each of their Environmental Permits will be timely renewed and complied with,
any additional Environmental permits that may be required of any of them will be
timely obtained and complied with, without material expense, and compliance with
any Environmental Law that is or is expected to become applicable to any of them
will be timely attained and maintained, without material expense.

5.10. Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

5.11. Taxes. Except as would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect: The Borrower and
each of its Subsidiaries have timely filed all tax returns required to be filed,
and have timely paid all Taxes (whether or not shown on a tax return) levied or
imposed upon it or its properties, income or assets otherwise due and payable
(including in its capacity as a withholding agent), except those Taxes which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no tax assessment, deficiency or other claim against, and no tax audit
with respect to, the Borrower or any Subsidiary. Neither the Borrower nor any of
its Subsidiaries has ever “participated” in a “listed transaction” within the
meaning of Treasury Regulation Section 1.6011-4.

 

-71-



--------------------------------------------------------------------------------

5.12. ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax qualified status.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and the Loan Parties are not aware of any
fact, event or circumstance that could reasonably be expected to constitute or
result in an ERISA Event with respect to any Pension Plan or Multiemployer Plan;
(ii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and the Loan Parties do not know of any facts or circumstances
that could reasonably be expected to cause the funding target attainment
percentage for any such plan to drop below 60% as of the most recent valuation
date; (iii) neither any Loan Party nor any ERISA Affiliate has incurred any
liability to the PBGC (other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid); (iv) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could reasonably
be expected to be subject to Section 4069 or Section 4212(e) of ERISA; and
(v) no Pension Plan has been terminated by the plan administrator thereof nor by
the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d) Neither any Loan Party nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

(e) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each Plan that is a defined benefit plan and is described in
Section 4(b)(4) of ERISA (a “Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

5.13. Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date, the
Borrower has no Subsidiaries other than those specifically disclosed in Schedule
5(a) of the Collateral Disclosure Schedule, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party in the amounts specified on
Schedule 5(a) of the Collateral Disclosure Schedule free and

 

-72-



--------------------------------------------------------------------------------

clear of all Liens except for Liens permitted hereunder. As of the Closing Date,
no Loan Party has any equity investments in any other corporation or entity
other than those specifically disclosed in Schedule 5(b) of the Collateral
Disclosure Schedule. Set forth on Schedule 1(a) of the Collateral Disclosure
Schedule is a complete and accurate list of all Loan Parties, as of the Closing
Date, showing (as to each Loan Party) the jurisdiction of its incorporation and
its U.S. taxpayer identification number. Set forth on Schedule 2 of the
Collateral Disclosure Schedule is a complete and accurate list of the address of
each Loan Party’s principal place of business as of the Closing Date. The copy
of the articles or certificate of incorporation or organization, as applicable,
of each Loan Party and each amendment thereto provided pursuant to
Section 4.01(a)(iv) is a true and correct copy of each such document, each of
which is valid and in full force and effect.

5.14. Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15. Disclosure. Except to the knowledge of the Borrower with respect to the
Acquired Business at the Closing Date, no report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document, at the
Closing Date (in the case of the Information Memorandum) or at the time
furnished (in the case of all other reports, financial statements, certificates
or other information), when taken as a whole, contained any material
misstatement of fact or omitted to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information and any forward-looking information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

5.16. Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17. Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (the “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person. To the best knowledge of the Borrower, no advertising
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any of its Subsidiaries infringes in any material respect upon or otherwise
violates in any material respects any rights held by any other Person. No claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.18. Solvency. On the Closing Date, after giving effect to the Transaction, the
Loan Parties, on a consolidated basis, are Solvent.

5.19. Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), condemnation or eminent domain proceeding that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

-73-



--------------------------------------------------------------------------------

5.20. Rights in Collateral; Priority of Liens. The Borrower and each other Loan
Party own the property granted by it as Collateral under the Collateral
Documents, free and clear of any and all Liens in favor of third parties (other
than Liens permitted hereunder). Upon the proper filing of UCC financing
statements, and the taking of the other actions required by the Required
Lenders, the Liens granted pursuant to the Collateral Documents will constitute
valid and enforceable first, prior and perfected Liens on the Collateral in
favor of Agent, for the ratable benefit of Agent and Lenders.

5.21. Anti-Money Laundering and Economic Sanctions Laws.

(a) No Loan Party, none of its Subsidiaries and, to the knowledge of senior
management of each Loan Party, none of its Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such Subsidiary or
Affiliate (i) has violated or is in violation of any applicable Anti-Money
Laundering Law or (ii) has engaged or engages in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds from any category of offenses designated in any applicable law,
regulation or other binding measure implementing the “Forty Recommendations” and
“Nine Special Recommendations” published by the Organisation for Economic
Cooperation and Development’s Financial Action Task Force on Money Laundering.

(b) No Loan Party, none of its Subsidiaries and, to the knowledge of senior
management of each Loan Party, none of its Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such Subsidiary or
such Affiliate that is acting or benefiting in any capacity in connection with
the Loans is an Embargoed Person.

(c) Except as otherwise authorized by OFAC, no Loan Party, none of its
Subsidiaries and, to the knowledge of senior management of each Loan Party, none
of its Affiliates and none of the respective officers, directors, brokers or
agents of such Loan Party, such Subsidiary or such Affiliate acting or
benefiting in any capacity in connection with the Loans (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Embargoed Person, (ii) deals in, or
otherwise engages in any transaction related to, any property or interests in
property blocked pursuant to any applicable Economic Sanctions Laws or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the applicable prohibitions set forth in any Economic Sanctions Laws.

5.22. Senior Debt. The Obligations constitute “Designated Senior Indebtedness”
(or similar term) under, and defined in, any subordinated Indebtedness of the
Loan Parties.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any U.S. Letter of
Credit shall remain outstanding, the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause
each Subsidiary to:

6.01. Financial Statements. Deliver (i) to the Administrative Agent a sufficient
number of copies for delivery by the Administrative Agent to each Lender, or
(ii), in the event such copies are not delivered by the Administrative Agent to
each Lender in accordance with clause (i) above, to each Lender, in form and
detail reasonably satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within 100 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ended on the last
Saturday of the month of September after the Closing Date), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations, changes
in shareholders’ equity, and cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent certified public accountant
of nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted

 

-74-



--------------------------------------------------------------------------------

auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Borrower and its
Subsidiaries;

(b) as soon as available, but in any event within 55 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended December 25, 2010), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations for
such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity and cash flows for the portion of the Borrower’s fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; and

(c) as soon as available, but in any event at least 35 days after the end of
each fiscal year of the Borrower, reasonably detailed forecasts prepared by
management of the Borrower, in form reasonably satisfactory to the
Administrative Agent and the Required Lenders, of consolidated balance sheets
and statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date for the Term B Facility
occurs).

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02. Certificates; Other Information. Deliver (i) to the Administrative Agent a
sufficient number of copies for delivery by the Administrative Agent to each
Lender, or (ii), in the event such copies are not delivered by the
Administrative Agent to each Lender in accordance with clause (i) above, to each
Lender, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a) (commencing with the fiscal year ended on the last Saturday of
the month of September after the Closing Date), a certificate of its independent
certified public accountants certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Default under the financial covenants set forth herein or, if any such
Default shall exist, stating the nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended December 25, 2010), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) and in the event of any change
in generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 7.11, a statement of reconciliation
conforming such financial statements to GAAP;

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit

 

-75-



--------------------------------------------------------------------------------

committee of the board of directors) of the Borrower by independent accountants
in connection with the accounts or books of the Borrower or any of its
Subsidiaries, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, notice of the receipt of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and

(g) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary thereof, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02 (or
other website identified to the Administrative Agent); or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the U.S. L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the U.S. L/C Issuer and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked

 

-76-



--------------------------------------------------------------------------------

“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

6.03. Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material adverse development in, any litigation or
proceeding affecting the Borrower or any Subsidiary, including pursuant to any
applicable Environmental Laws;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b).

Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

6.04. Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (i) all Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary; (ii) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (iii) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, except in each case, to the extent that failure to pay or
discharge the same could not reasonably be expected to, individually, or in the
aggregate, have a Material Adverse Effect.

6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing (where applicable) under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05, except, in the case of any Subsidiary of the
Borrower, to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06. Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07. Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance) as
are customarily

 

-77-



--------------------------------------------------------------------------------

carried under similar circumstances by such other Persons and all such insurance
covering the Collateral shall name the Administrative Agent as mortgagee (in the
case of property insurance) or additional insured on behalf of the Secured
Parties (in the case of liability insurance) or loss payee (in the case of
property insurance), as applicable.

(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each applicable Loan Party to (i) maintain, or cause to be maintained,
with a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

6.08. Compliance with Law. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09. Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

6.10. Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

6.11. Use of Proceeds. Use the proceeds of the Credit Extensions (i) to finance,
in part, the Transaction and (ii) for working capital and other general
corporate purposes not in contravention of any Law or of any Loan Document.

6.12. Covenant to Guarantee Obligations and Give Security.

(a) Within 30 days after the Closing Date (or such later date as agreed to by
the Administrative Agent), each applicable Loan Party shall deliver a duly
executed Copyright Security Agreement, Patent Security Agreement and Trademark
Security Agreement (as each such term is defined in the Security Agreement and
to the extent applicable) (together with each other intellectual property
security agreement delivered pursuant to Section 6.12, in each case as amended,
the “Intellectual Property Security Agreements”), together with evidence that
all actions that the Administrative Agent reasonably may deem necessary in order
to perfect the Liens created under the Intellectual Property Security Agreements
have been taken.

(b) Within 90 days after the Closing Date (or such later date as agreed to by
the Administrative Agent), each applicable Loan Party shall deliver deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages and
leasehold deeds of trust, in substantially the form of Exhibit H (with such
changes as may be reasonably satisfactory to the Administrative Agent and its
counsel) and covering the Closing Date Mortgaged Properties (together with the
fixture filings and Assignments of Leases and Rents referred to therein and each
other

 

-78-



--------------------------------------------------------------------------------

mortgage delivered pursuant to Section 6.12, in each case as amended, the
“Mortgages”), duly executed by the appropriate Loan Party, together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may reasonably
deem necessary in order to create a valid first and subsisting Lien on the
property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties and that all filing, documentary, stamp, intangible and
recording taxes and other fees in connection therewith have been paid,

(ii) with respect to each Closing Date Mortgaged Property, such consents,
approvals, amendments, supplements, estoppels, tenant subordination agreements
or other instruments as necessary to consummate the Transaction or as shall
reasonably be deemed necessary by the Administrative Agent in order for the
owner or holder of the fee or leasehold interest constituting such Closing Date
Mortgaged Property to grant the Lien contemplated by the Mortgage with respect
to such Closing Date Mortgaged Property,

(iii) fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies (the “Mortgage Policies”), with endorsements and in
amounts reasonably acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid first and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Encumbrances, and providing for such other affirmative insurance and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably deem necessary or desirable,

(iv) with respect to each Closing Date Mortgaged Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including a so-called “gap” indemnification) as shall be
required to induce the title company to issue the Mortgage Policy/ies and
endorsements contemplated above,

(v) copies of existing American Land Title Association/American Congress on
Surveying and Mapping form surveys in respect of the Closing Date Mortgaged
Properties; provided that nothing in this clause (v) shall require the Borrower
or any Loan Party to update existing surveys or order new surveys with respect
to the Closing Date Mortgaged Properties, unless necessary in order to obtain
Mortgage Policies in compliance with Section 6.12(b)(iii) above,

(vi) evidence of the insurance required by the terms of the Mortgages,

(vii) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Closing Date Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and each Loan Party relating
thereto),

(viii) [Reserved]; and

(ix) evidence that all other action that the Administrative Agent may reasonably
deem necessary in order to create valid first and subsisting Liens on the
property described in the Mortgages has been taken.

(c) Upon the formation or acquisition of any new direct or indirect wholly-owned
Subsidiary (other than in each case an Excluded Subsidiary) by any Loan Party,
then the Borrower shall, at the Borrower’s expense:

(i) within 30 days after such formation or acquisition, cause such Subsidiary,
and cause each direct and indirect parent of such Subsidiary (if it has not
already done so), to duly execute and deliver to

 

-79-



--------------------------------------------------------------------------------

the Administrative Agent a guaranty or guaranty supplement, in form and
substance reasonably satisfactory to the Administrative Agent, guaranteeing the
other Loan Parties’ obligations under the Loan Documents,

(ii) within 30 days after such formation or acquisition, furnish to the
Administrative Agent a description any Material Real Property of such
Subsidiary, in detail reasonably satisfactory to the Administrative Agent,

(iii) within 30 days after such formation or acquisition, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to duly execute and deliver to the Administrative Agent, other than
with respect to Excluded Property, Security Agreement Supplements, Collateral
Disclosure Schedule Supplements, IP Security Agreements and other security and
pledge agreements (other than Mortgages), as specified by the Administrative
Agent (consistent with the Collateral Documents delivered on the Closing Date,
including delivery of all certificates, if any, representing the Equity
Interests in and of such Subsidiary (other than Excluded Property), and other
instruments of the type specified in Section 4.01(a)(iii)), securing payment of
all the Obligations of such Subsidiary or such parent, as the case may be, under
the Loan Documents and constituting Liens on all such personal properties
constituting Collateral,

(iv) within 30 days after such formation or acquisition, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to take whatever action (including the filing of Uniform Commercial
Code financing statements, the giving of notices and the endorsement of notices
on title documents) may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the Collateral purported to be subject to the Security
Agreement Supplements, IP Security Agreements and security and pledge agreements
delivered pursuant to this Section 6.12, enforceable against all third parties
in accordance with their terms,

(v) upon the reasonable request of the Administrative Agent in its reasonable
discretion, within 30 days after such reasonable request therefor, deliver to
the Administrative Agent a signed copy of a customary opinions, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (i), (iii) and (iv) above, and as to such other matters as
the Administrative Agent may reasonably request, and

(vi) if requested by the Administrative Agent or the Required Lenders, comply
with the provisions of clause (d) below with respect to any Material Real
Property owned by such new Subsidiary.

(d) Upon the acquisition of any material personal property or Material Real
Property by any Loan Party, if such Material Real Property shall not already be
subject to a perfected first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties, then the relevant
Loan Party shall, at the Borrower’s expense:

(i) within 30 days after such acquisition, furnish to the Administrative Agent a
description of such material personal property or Material Real Property so
acquired in detail reasonably satisfactory to the Administrative Agent,

(ii) within 90 days after request by the Administrative Agent or the Required
Lenders, comply with (x) clauses (c) and (d) above, with respect to such
material personal property and (y) clause (b) above with respect to any Material
Real Property.

(e) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may reasonably deem necessary in obtaining
the full benefits of, or (as applicable) in perfecting and preserving the Liens
of, such guaranties, deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust, Security Agreement
Supplements, IP Security Agreements and other security and pledge agreements.

 

-80-



--------------------------------------------------------------------------------

6.13. Compliance with Environmental Laws. Except, in each case, to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect, (a) comply, and take all commercially reasonable measures to
cause all lessees and other Persons operating or occupying its properties to
comply, in all material respects, with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) in each case to the extent required
by Environmental Laws, conduct any investigation, study, sampling and testing,
and undertake any cleanup, response or other corrective action necessary to
address all Hazardous Materials at, on, under or emanating from any of the
properties owned, leased or operated by it in accordance with the requirements
of all Environmental Laws; provided, however, that neither the Borrower nor any
of its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other corrective action to the extent that its obligation to do so
is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

6.14. Remediation of Material Weakness. The Borrower shall develop a reasonably
detailed plan (the “Remediation Plan”) to remediate the “material weakness”
identified in its Audited Financial Statements and use reasonably diligent
efforts to complete the steps specified in the Remediation Plan.

6.15. Further Assurances. Promptly upon reasonable request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

6.16. [Reserved].

6.17. Interest Rate Hedging. Enter into on or prior to the date that is 90 days
after the Closing Date, and maintain at all times thereafter until the second
anniversary of the Closing Date, interest rate Swap Contracts with Persons
reasonably acceptable to the Administrative Agent, covering a notional amount of
not less than 50% of the aggregate outstanding Indebtedness for borrowed money
(other than the Total Revolving Credit Outstandings), and providing for such
Persons to make payments thereunder such that the foregoing amount (including
after giving effect to any interest rate “floor” and the applicable forward
curve related thereto acceptable to the Administrative Agent in its reasonable
discretion) is effectively subject to (or deemed subject to) a fixed interest
rate reasonably acceptable to the Administrative Agent.

6.18. Post-Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 6.18, in each case within the time limits specified
on such schedule.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any U.S. Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

-81-



--------------------------------------------------------------------------------

(a) (i) Liens pursuant to any Loan Document and (ii) Liens on cash or deposits
granted in favor of the U.S. Swing Line Lenders or the U.S. L/C Issuer to cash
collateralize any Defaulting Lender’s participation in Letters of Credit or U.S.
Swing Line Loans, respectively, as contemplated by Section 2.03(a)(iii)(E) and
2.15(a), respectively;

(b) Liens existing on the date hereof and listed on Schedule 5.08(b) and any
modifications, replacements, renewals or extensions thereof, provided that
(i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.02(e),
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.02(e);

(c) Liens for taxes, assessments or governmental charges not yet due or which
are being contested in good faith and by appropriate actions diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person to the extent required in accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which secure amounts not
overdue for a period of more than 45 days or which are being contested in good
faith and by appropriate actions diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, (ii) pledges and deposits to
secure insurance premiums or reimbursement obligations under insurance policies
or (iii) obligations in respect of letters of credit or bank guarantees that
have been posted by the Borrower or any of its Subsidiaries to support the
payments of the items set forth in clauses (i) and (ii) of this Section 7.01(e);

(f) (i) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness for borrowed money), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business and (ii) obligations in respect of letters of
credit or bank guarantees that have been posted to support payment of the items
set forth in clause (i) of this Section 7.01(f);

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(g); provided that
(i) such Liens do not at any time encumber any property (except for accessions
to such property) other than the property financed by such Indebtedness and the
proceeds and products thereof (except that financings of equipment provided by
one lender may be cross collateralized to other financings of equipment provided
by such lender) and (ii) the Indebtedness secured thereby does not exceed the
cost or fair market value, whichever is lower, of the property being acquired on
the date of acquisition;

(j) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or Investment and do not extend
to any assets other than those of the Person merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary,
and the applicable Indebtedness secured by such Lien is permitted under
Section 7.02(h);

 

-82-



--------------------------------------------------------------------------------

(k) [Reserved];

(l) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $50,000,000; provided that no such Lien shall extend to or
cover any Collateral;

(m) the replacement, extension or renewal of any Lien permitted by clauses (a),
(b), (i), (j) and (v) of this Section 7.01 upon or in the same property
theretofore subject thereto or the replacement, extension or renewal (without
increase in the amount or change in any direct or contingent obligor) of the
Indebtedness secured thereby;

(n) (i) leases, licenses, subleases or sublicenses granted to other Persons in
the ordinary course of business which do not (A) interfere in any material
respect with the business of the Borrower or any other Loan Party or (B) secure
any Indebtedness for borrowed money or (ii) the rights reserved or vested in any
Person by the terms of any lease, license, franchise, grant or permit held by
the Borrower or any of its Subsidiaries or by a statutory provision, to
terminate any such lease, license, franchise, grant or permit, or to require
annual or periodic payments as a condition to the continuance thereof;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(p) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business or (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business and not prohibited by this
Agreement;

(r) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Subsidiaries to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and its Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of its
Subsidiaries in the ordinary course of business;

(s) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(t) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(u) Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods in the
ordinary course of business;

(v) Liens on property of Subsidiaries that are not Loan Parties in respect of
Indebtedness permitted under Section 7.02(j);

(w) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

 

-83-



--------------------------------------------------------------------------------

(x) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing;

(y) reservations, limitations, provisos and conditions expressed in any original
grant from the Crown or other grant of real or immovable property, or interests
therein, which do not materially affect the use of the affected land for the
purpose for which it is used by that Person; and

(z) hypothecs reserved to landlords in the Province of Quebec in relation to
immovable property leased by an Obligor in the Province of Quebec, to the extent
only of rental obligations owing under the lease agreement relating to any such
immoveable property.

7.02. Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates, foreign exchange rates or
commodity prices, and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(b) Indebtedness in an aggregate principal amount not to exceed $10,000,000 at
any one time outstanding;

(c) Indebtedness of a Subsidiary of the Borrower owed to the Borrower or a
wholly-owned Subsidiary of the Borrower, which Indebtedness shall (i) in the
case of Indebtedness owed to a Loan Party, constitute “Securities Collateral”
under the Security Agreement, (ii) be on terms (including subordination terms)
acceptable to the Administrative Agent and (iii) be otherwise permitted under
the provisions of Section 7.03;

(d) Indebtedness under the Loan Documents;

(e) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension; and provided, still
further, that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, refunded, renewed or extended and the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

(f) Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any wholly-owned Subsidiary;

(g) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$100,000,000;

(h) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the date hereof in accordance with the terms of Section 7.03(g), which
Indebtedness is existing at the time such Person

 

-84-



--------------------------------------------------------------------------------

becomes a Subsidiary of the Borrower (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of the Borrower);

(i) unsecured Indebtedness in an aggregate principal amount not to exceed at any
one time outstanding the greater of (x) $300,000,000 and (y) an amount such that
the Consolidated Leverage Ratio of the Borrower and its Subsidiaries on a Pro
Forma Basis (determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b)) shall not exceed 3:00:1:00; provided that in each case
(i) no Event of Default has occurred and is continuing or would result therefrom
and (ii) after giving effect to such incurrence, the Borrower and its
Subsidiaries shall be in compliance on a Pro Forma Basis with all of the
covenants set forth in Section 7.11 (determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b));

(j) Indebtedness of Subsidiaries that are not Guarantors in an aggregate
principal amount not to exceed $10,000,000 at any time outstanding;

(k) Indebtedness consisting of obligations of the Borrower or any of its
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transaction or any Permitted Acquisition;

(l) Indebtedness consisting of cash-pay obligations to holders of preferred
equity, in an amount not to exceed $1,000,000 per fiscal year;

(m) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to the Borrower or any of its Subsidiaries;

(n) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Subsidiaries;

(o) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with cash management and deposit accounts incurred in the ordinary
course of business;

(p) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(q) Indebtedness incurred by the Borrower or any of its Subsidiaries
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that upon the drawing of such letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within thirty (30) days following
such drawing or incurrence; and

(r) obligations in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees provided by the
Borrower or any of its Subsidiaries or obligations in respect of letters of
credit related thereto, in each case in the ordinary course of business or
consistent with past practice.

7.03. Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents;

 

-85-



--------------------------------------------------------------------------------

(b) Advances to officers, directors and employees of the Borrower and
Subsidiaries (i) in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes or (ii) in connection with such Person’s purchase of Equity
Interests of the Borrower in an aggregate amount not to exceed $1,000,000 at any
time outstanding (in each of clauses (i) and (ii), determined without regard to
any write-downs or write-offs of such loans or advances);

(c) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof and set forth on Schedule 7.03(c),
(ii) additional Investments by the Borrower and its Subsidiaries in Loan
Parties, (iii) additional Investments by Subsidiaries of the Borrower that are
not Loan Parties in other Subsidiaries that are not Loan Parties and (iv) so
long as no Default has occurred and is continuing or would result from such
Investment, additional Investments by the Loan Parties in wholly-owned
Subsidiaries that are not Loan Parties in an aggregate amount invested from the
date hereof not to exceed at any one time outstanding $150,000,000; provided
that such aggregate amount of all Investments by the Loan Parties in wholly
owned Subsidiaries that are not Loan Parties shall increase to $300,000,000 at
any one time outstanding if the Consolidated Leverage Ratio, as determined on a
Pro Forma Basis (determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b)), shall be less than 2.5:1.0;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedules 5(a) and (b) of the Collateral
Disclosure Schedule and any modifications, replacements, renewals or extensions
thereof;

(g) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property of, any Person (or a business unit of a
Person) that, upon the consummation thereof, will be wholly-owned directly by
the Borrower or one or more of its wholly-owned Subsidiaries (including as a
result of a merger or consolidation) (each a “Permitted Acquisition”); provided
that, with respect to each purchase or other acquisition made pursuant to this
Section 7.03(g):

(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Borrower and its
Subsidiaries in the ordinary course;

(iii) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);

(iv) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 7.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the

 

-86-



--------------------------------------------------------------------------------

Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby;

(v) the Borrower shall have delivered to the Administrative Agent and each
Lender, at least ten Business Days prior to the date on which any such purchase
or other acquisition is to be consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, certifying that all of the requirements set
forth in this clause (v) have been satisfied or will be satisfied on or prior to
the consummation of such purchase or other acquisition;

(vi) the aggregate amount of consideration in connection with any such purchases
or acquisition shall not exceed an amount such that the Consolidated Leverage
Ratio of the Borrower and its Subsidiaries shall be at least 0.25:1.0 less than
the then applicable Consolidated Leverage Ratio under Section 7.11, as
determined on a Pro Forma Basis (determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such purchase or other acquisition
had been consummated as of the first day of the fiscal period covered thereby);

(vii) the Borrower and its Subsidiaries maintain Availability under the
Revolving Credit Facilities of at least $50,000,000; and

(viii) if such purchase or acquisition is of all of the Equity Interest in any
Person, that Person becomes a Guarantor and pledges its Collateral to the
Security Agreement; provided that acquisitions of any Person made with up to
$5,000,000 in the aggregate shall not be subject to this clause;

(h) other Investments not exceeding (i) $30,000,000 plus (ii) the Designated
Equity Proceeds then-available in the aggregate at any time outstanding;

(i) Investments in joint ventures and other minority ownership Investments not
exceeding $10,000,000 in the aggregate at any one time outstanding;

(j) Promissory notes from buyers of assets sold in accordance with Section 7.05;
provided, however, that if any such promissory note is made in favor of a Loan
Party, such promissory note shall be collaterally assigned by the Borrower to
the Administrative Agent for the benefit of the Secured Parties pursuant to the
Collateral Documents;

(k) (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of a contribution of additional
Securitization Assets or as equity, and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing;

(l) the Borrower and its Subsidiaries may consummate the Acquisition;

(m) Investments (including debt obligations and Equity Interests) received in
connection with (x) the bankruptcy or reorganization of any Person and in
settlement of obligations of, or disputes with, any Person arising in the
ordinary course of business and upon foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment and
(y) the non-cash proceeds of any Disposition permitted by Section 7.05;

(n) advances of payroll payments to employees in the ordinary course of
business;

 

-87-



--------------------------------------------------------------------------------

(o) Guarantees by the Borrower or any of its Subsidiaries of leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;

(p) Investments to the extent the consideration paid therefor consists solely of
Equity Interests of the Borrower; and

(q) Investments consisting of promissory notes issued by any Loan Party to
future, present or former officers, directors and employees, members of
management, or consultants of the Borrower or any of its Subsidiaries or their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Borrower, to the extent the applicable
Restricted Payment is permitted by Section 7.06.

7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with or liquidate into (i) the Borrower, provided
that the Borrower shall be the continuing or surviving Person, or (ii) any one
or more other Subsidiaries, provided that when any wholly-owned Subsidiary is
merging with another Subsidiary, such wholly-owned Subsidiary shall be the
continuing or surviving Person;

(b) any Loan Party (other than the Borrower) may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
to another Loan Party;

(c) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(d) the Borrower and its Subsidiaries may consummate the Acquisition;

(e) in connection with any acquisition permitted under Section 7.03, the
Borrower or any Subsidiary of the Borrower may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it; provided that (i) the Person surviving such merger shall be the Borrower or
a wholly-owned Subsidiary of the Borrower and (ii) in the case of any such
merger to which any Loan Party (other than the Borrower) is a party, such Loan
Party is the surviving Person;

(f) so long as no Event of Default has occurred and is continuing or would
result therefrom, each of the Borrower and any of its Subsidiaries may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided, however, that in each case, immediately
after giving effect thereto (i) in the case of any such merger to which the
Borrower is a party, the Borrower is the surviving corporation and (ii) in the
case of any such merger to which any Loan Party (other than the Borrower) is a
party, such Loan Party is the surviving corporation.

7.05. Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete, used, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the business of the Borrower and its
Subsidiaries;

(b) Dispositions of inventory in the ordinary course of business;

 

-88-



--------------------------------------------------------------------------------

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

(d) Dispositions of property by the Borrower or any Subsidiary to the Borrower
or to a wholly-owned Subsidiary; provided that if the transferor of such
property is the Borrower or a Guarantor, the transferee thereof must either be
the Borrower or a Guarantor;

(e) Dispositions permitted by Section 7.02, Section 7.04 and Section 7.06;

(f) non-exclusive licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice;

(g) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) the aggregate
amount of Consolidated Net Tangible Assets of all property Disposed of in
reliance on this clause (g) shall not exceed $150,000,000, (iii) the Borrower or
Subsidiary shall receive not less than 75% of the consideration for such asset
in the form of cash or Cash Equivalents and (iv) at least 50% of the Net Cash
Proceeds therefrom shall be applied to prepay the Loans in accordance with
Section 2.05(b)(ii) without any reinvestment rights;

(h) [Reserved];

(i) so long as no Default shall occur and be continuing, the grant of any option
or other right to purchase any asset in a transaction that would be permitted
under the provisions of Section 7.05(g);

(j) the Disposition of the Filter Fresh Business;

(k) Dispositions by the Borrower or any of its Subsidiaries of property pursuant
to sale-leaseback transactions; provided that (i) the fair market value of all
property so Disposed of shall not exceed $10,000,000 from and after the Closing
Date and (ii) the purchase price for such property shall be paid to the Borrower
or such of its Subsidiaries for not less than 75% cash consideration;

(l) The Disposition of non-core assets acquired in a Permitted Acquisition;
provided that (i) at the time of such Disposition, no Default shall exist or
would result from such Disposition, (ii) the aggregate book value of all
property Disposed of in reliance on this clause (g) shall not exceed 15% of the
Consolidated Net Tangible Assets acquired in any Permitted Acquisition and
(iii) the Borrower or Subsidiary shall receive not less than 75% of the
consideration for such asset in the form of cash or Cash Equivalents;

(m) any Disposition of Securitization Assets to a Securitization Subsidiary;

(n) Dispositions of Cash Equivalents;

(o) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(p) leases, subleases, licenses or sublicenses of property (excluding any
licenses or sub-licenses of IP Rights) in the ordinary course of business and
which do not materially interfere with the business of the Borrower and its
Subsidiaries;

(q) transfers of property subject to any event that gives rise to the receipt by
the Borrower or any of its Subsidiaries of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such property upon
receipt of such insurance proceeds or condemnation awards;

 

-89-



--------------------------------------------------------------------------------

(r) Dispositions of Investments in joint ventures, to the extent required by, or
made pursuant to buy/sell arrangements between the joint venture parties forth
in, joint venture arrangements and similar binding arrangements; and

(s) Dispositions in the ordinary course of business consisting of the
abandonment of IP Rights which, in the reasonable good faith determination of
the Borrower, are uneconomical, negligible, obsolete or otherwise not material
in the conduct of its business;

provided, however, that any Disposition pursuant to Section 7.05 (except
pursuant to Sections 7.05(a), (d), (e), (m), (o), (q), (r) and (s)) shall be for
fair market value.

7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that:

(a) each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other non-redeemable
Equity Interests of such Person;

(c) except to the extent the Net Cash Proceeds thereof are required to be
applied to the prepayment of the Loans pursuant to Section 2.05(b)(iii), the
Borrower and each Subsidiary may purchase, redeem or otherwise acquire its
common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;

(d) so long as no Default has occurred and is continuing, the Borrower may make
Restricted Payments; provided that, the aggregate amount of all Restricted
Payments made pursuant to this clause (d) in the aggregate shall not exceed
$25,000,000 in the aggregate unless the Consolidated Leverage Ratio, as
determined on a Pro Forma Basis (determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b)), shall be less than 2.5:1.0;

(e) so long as no Default has occurred and is continuing, the Borrower may make
Restricted Payments in the aggregate amount not exceeding the Designated Equity
Proceeds then-available;

(f) the repurchase, redemption or other acquisition for value of Equity
Interests of Borrower or representing solely fractional shares of such Equity
Interests in connection with a merger, consolidation, amalgamation or other
combination involving Borrower;

(g) repurchases of Equity Interests in the Borrower or any Loan Party deemed to
occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants;

(h) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement; and

(i) payments made or expected to be made by the Borrower or any of its
Subsidiaries not exceeding $5,000,000 during any fiscal year in respect of
withholding or similar Taxes payable by any future, present or former employee,
director, manager or consultant and any repurchases of Equity Interests in
consideration of such payments including deemed repurchases in connection with
the exercise of stock options.

 

-90-



--------------------------------------------------------------------------------

7.07. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business reasonably related or
incidental thereto.

7.08. Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.

The following items will not be deemed to be transaction with an Affiliate and,
therefore, will not be subject to the provisions of the prior paragraph:

(1) transactions between or among the Borrower and/or any Loan Party;

(2) sales or awards of Equity Interests to Affiliates of the Borrower;

(3) reasonable and customary directors’ fees, indemnification and similar
arrangements, consulting fees, employee salaries, bonuses or employment
agreements, compensation or employee benefit arrangements, incentive and
severance arrangements with any officer, director or employee of the Borrower or
a Loan Party entered into in the ordinary course of business;

(4) any transactions made in compliance with the provisions of Section 7.05;

(5) loans and advances to officers and employees of Borrower or any Loan Party
in the ordinary course of business in accordance with the past practices of
Borrower or any Loan Party to the extent otherwise permitted by this Agreement;

(6) the Transactions and the payment of all fees and expenses related to the
Transactions;

(7) written agreements entered into or assumed in connection with acquisitions
of other businesses with Persons who were not Affiliates prior to such
transactions approved by a majority of the Board of Directors of the Borrower;

(8) any agreement as in effect as of the date of the Closing or any amendment
thereto so long as any such amendment is not more disadvantageous to the Lenders
in any material respect than the original agreement as in effect on the date of
the Closing;

(9) customary provisions in joint venture agreements relating solely to such
joint venture; and

(10) any Disposition of Securitization Assets or related assets in connection
with any Qualified Securitization Financing.

7.09. Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to or invest in the
Borrower or any Guarantor, except for any agreement in effect (A) on the date
hereof and set forth on Schedule 7.09 or (B) at the time any Subsidiary becomes
a Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of
the Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(g) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person;
provided, however, that the foregoing shall not apply to Contractual Obligations
that (1) represent Indebtedness of a Subsidiary

 

-91-



--------------------------------------------------------------------------------

which is not a Loan Party which is permitted by Section 7.03, (2) are customary
restrictions that arise in connection with any Disposition permitted by
Section 7.05, (3) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture, (4) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.02 but solely to the extent any negative pledge relates to the
property financed by or secured by such Indebtedness (and excluding in any event
any Indebtedness junior to the Obligations) or that expressly permits Liens for
the benefit of the Administrative Agent and the Lenders with respect to the
credit facilities established hereunder and the Obligations under the Loan
Documents on a senior basis without the requirement that such holders of such
Indebtedness be secured by such Liens on an equal and ratable, or junior, basis,
and (5) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions may relate to
the assets subject thereto.

7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose, in each
case so as to result in a violation of such Regulation U.

7.11. Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the last day of the fiscal quarters of the Borrower
(beginning with the fiscal quarter ending December 25, 2010) to be less than
3.00 to 1.00.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower (beginning with the fiscal quarter
ending December 25, 2010) set forth below to be greater than the ratio set forth
below opposite such period:

 

Four Fiscal Quarters Ending

   Maximum
Consolidated
Leverage
Ratio  

Closing Date through the first fiscal quarter of 2011

     4.25 to 1.00   

Second fiscal quarter of 2011 through third fiscal quarter of 2011

     4.00 to 1.00   

Fourth fiscal quarter of 2011 through third fiscal quarter of 2012

     3.50 to 1.00   

Fourth fiscal quarter of 2012 and thereafter

     3.00 to 1.00   

7.12. Capital Expenditures.

Make any Capital Expenditure, except for Capital Expenditures in the ordinary
course of business not exceeding, in the aggregate for the Borrower and it
Subsidiaries during each fiscal period set forth below, (a) the amount set forth
opposite such fiscal period:

 

Fiscal Period

   Amount  

Fiscal Year ended 2011

   $ 315,000,000   

Fiscal Year ended 2012

   $ 350,000,000   

Fiscal Year ended 2013

   $ 365,000,000   

Fiscal Year ended 2014

   $ 450,000,000   

; provided, however, that so long as no Event of Default has occurred and is
continuing or would result from such expenditure, 50% of any portion of any
amount set forth above, starting with the fiscal year ended 2011, not expended
in the fiscal year for which it is permitted above, may be carried over for
expenditure in the next following fiscal year only; and provided, further, if
any such amount is so carried over, it will be deemed used in the applicable

 

-92-



--------------------------------------------------------------------------------

subsequent fiscal year before the amount set forth opposite such fiscal year
above; plus (b) the Designated Equity Proceeds then available.

7.13. Amendments of Certain Documents. Amend (a) any of its Organization
Documents, if the effect thereof would be materially adverse to the Lenders in
the good faith judgment of the board of directors or management of the Borrower
without obtaining the prior written consent of the Required Lenders to such
amendment; provided, that each Person that becomes a Subsidiary of a Loan Party
after the Closing Date may amend its Organization Documents in a manner
consistent with the Organization Documents of the Loan Parties or (b) any term
or condition of any Indebtedness junior to the Obligations in a manner
materially adverse to the interest of the Administration Agent or the Lenders.

7.14. Accounting Changes. Make any change in fiscal year without the consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed).

7.15. Prepayments, Etc. of Indebtedness. Voluntarily prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
Indebtedness junior to the Obligations, except (i) regularly scheduled or
required repayments or redemptions of Indebtedness permitted by Section 7.02 and
(ii) such prepayments, redemptions, purchases, defeasances or otherwise that in
the aggregate shall not exceed (x) $25,000,000 unless the Consolidated Leverage
Ratio, as determined on a Pro Forma Basis (determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b)), shall be less than 2.5:1.0,
plus (y) the Designated Equity Proceeds then available.

7.16. Designation of Senior Debt. Designate any Indebtedness (other than the
Indebtedness under the Loan Documents) of the Borrower or any of its
Subsidiaries as “Designated Senior Debt” (or any similar term) under, and as
defined in, the definitive documentation for any Indebtedness junior to the
Obligations.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, and in the currency required hereunder any amount
of principal of any Loan or any U.S. L/C Obligation or deposit any funds as Cash
Collateral in respect of U.S. L/C Obligations, or (ii) pay within five days
after the same becomes due, any interest on any Loan or on any U.S. L/C
Obligation, or any fee due hereunder, or (iii) pay within five days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05(a) or Article
VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof by the Administrative Agent to the
Borrower or a Responsible Officer of the Borrower otherwise has actual knowledge
of such failure; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due beyond any applicable grace period (whether by
scheduled maturity, required prepayment,

 

-93-



--------------------------------------------------------------------------------

acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate outstanding principal amount of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness (other than any Swap Contract, as to which clause (ii) below
shall apply) or Guarantee or any other event occurs, the effect of which default
or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
made, prior to its stated maturity, or such Guarantee to become payable; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not deny
coverage) or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 60 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) any Loan
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in writing the validity or enforceability of any provision of any Loan Document;
or any Loan Party denies in writing that it has any or further liability or
obligation under any provision of any Loan Document,

 

-94-



--------------------------------------------------------------------------------

or purports in writing to revoke, terminate (except as provided herein) or
rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby, except to the extent that any such loss of perfection or
priority results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
financings statements or continuation statements or other equivalent filings and
except, as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and the related insurer
shall not have denied or disclaimed in writing that such losses are covered by
such title insurance policy.

8.02. Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each U.S. L/C Issuer to make U.S. L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the U.S. L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the U.S. L/C Issuer all rights
and remedies available to it, the Lenders and the U.S. L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the U.S. L/C Issuer to make U.S. L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the U.S. L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the U.S. L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and U.S. Letter of
Credit Fees) payable to the Lenders and the U.S. L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the U.S.

 

-95-



--------------------------------------------------------------------------------

L/C Issuer arising under the Loan Documents and amounts payable under Article
III, ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid U.S. Letter of Credit Fees and interest on the Loans, U.S. L/C Borrowings
and other Obligations arising under the Loan Documents, ratably among the
Lenders and the U.S. L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, U.S. L/C Borrowings and Obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the U.S. L/C Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the U.S. L/C Issuer, to
Cash Collateralize that portion of U.S. L/C Obligations comprised of the
aggregate undrawn amount of U.S. Letters of Credit to the extent not otherwise
Cash Collateralized by the Borrower pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01. Appointment and Authority.

(a) Each of the Lenders and the U.S. L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the U.S.
L/C Issuer.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the U.S. L/C
Issuer hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and the U.S. L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to

 

-96-



--------------------------------------------------------------------------------

the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the U.S. L/C Issuer.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution)

 

-97-



--------------------------------------------------------------------------------

believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of an U.S. Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the U.S. L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the U.S. L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the U.S. L/C Issuer prior to
the making of such Loan or the issuance of such U.S. Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06. Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the U.S. L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States; provided that, without the
consent of the Borrower (not to be unreasonably withheld), the Required Lenders
shall not be permitted to select a successor that is not a U.S. financial
institution described in Treasury Regulation Section 1.1441-1(b)(2)(ii) or a
U.S. branch of a foreign bank described in Treasury Regulation
Section 1.1441-1(b)(2)(iv)(A). If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the U.S. L/C
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above (and subject to the proviso set forth above); provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the U.S. L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each U.S.
L/C Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.04. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.04). The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article IX and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as a U.S. L/C Issuer and the U.S.
Swing Ling Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
U.S. L/C Issuer and U.S. Swing Line Lender, (ii) the retiring U.S. L/C Issuer
and U.S. Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder

 

-98-



--------------------------------------------------------------------------------

or under the other Loan Documents, and (iii) the successor U.S. L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring U.S. L/C Issuer to effectively assume the
obligations of the retiring U.S. L/C Issuer with respect to such Letters of
Credit.

9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each U.S. L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each U.S. L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, the Syndication Agent or Co-Documentation
Agent or other titles as necessary listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the U.S. L/C Issuer hereunder.

9.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or any U.S. L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, U.S. L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the U.S. L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the U.S. L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the U.S. L/C Issuer and the Administrative
Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each U.S. L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the U.S. L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
U.S. L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the U.S.
L/C Issuer to authorize the Administrative Agent to vote in respect of the claim
of any Lender or the U.S. L/C Issuer or in any such proceeding.

9.10. Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
each U.S. L/C Issuer irrevocably authorize the Administrative Agent,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations

 

-99-



--------------------------------------------------------------------------------

(other than (A) contingent indemnification obligations and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank of Hedge Bank shall have been made and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the U.S. L/C
Issuer shall have been made)), (ii) that is sold , to be sold or transferred as
part of or in connection with any sale permitted hereunder or under any other
Loan Document to a Person that is not a Loan Party, (iii) that constitutes
“Excluded Property” (as such term is defined in the Security Agreement), or
(iv) if approved, authorized or ratified in writing in accordance with
Section 10.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

9.11. Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any Guaranty or any Collateral
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

9.12. Tax Indemnification. To the extent required by any applicable Law, the
Administrative Agent may deduct or withhold from any payment to any Lender an
amount equivalent to any applicable withholding tax. Without limiting or
expanding the obligations of the Loan Parties hereunder, if any Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), then each such Lender shall, and does hereby,
indemnify and hold harmless the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, fully for all amounts
paid, directly or indirectly, by the Administrative Agent as Taxes or otherwise,
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for the
Administrative Agent), whether or not such Tax was correctly or legally
asserted. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this Section 9.12. The agreements in this Section 9.12 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all

 

-100-



--------------------------------------------------------------------------------

other Obligations. For purposes of this Section 9.12, the term “Lender” shall
include the U.S. L/C Issuer and the U.S. Swing Line Lender.

ARTICLE X

MISCELLANEOUS

10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of each Lender
directly affected thereby (it being understood that a waiver of any condition
precedent set forth in Section 4.01 or Section 4.02, or the waiver of any
Default, Event of Default, mandatory prepayment or mandatory reduction of the
Commitments shall not constitute an extension or increase of any Commitment of
any Lender);

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees, premiums
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender directly affected
thereby, it being understood that the waiver of any mandatory prepayment of the
Term Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest;

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or U.S. L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby, it being understood that any change to the definition
of Consolidated Leverage Ratio or in the component definitions thereof shall not
constitute a reduction in any rate of interest or fees; provided that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest or
U.S. Letter of Credit Fees at the Default Rate;

(d) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(e)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” “U.S. Required Revolving Lenders,” “Alternative Required Revolving
Lenders,” “Required Term A Lenders” or “Required Term B Lenders” without the
written consent of each Lender under the applicable Facility;

(e) change (i) Section 8.03 or (ii) the order of application of any reduction in
the Commitments or any prepayment of Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.05(b) or
2.06(b), respectively, in any manner that materially and adversely affects the
Lenders under a Facility without the written consent of (i) if such Facility is
the Term A Facility, the Required Term A Lenders, (ii) if such Facility is the
Term B Facility, the Required Term B Lenders, (iii) if such Facility is the U.S.
Revolving Credit Facility, the U.S. Required Revolving Lenders and (iv) if such
Facility is the Alternative Revolving Credit Facility, the Alternative Required
Revolving Lenders;

(f) release all or substantially all of the Collateral in any transaction or
series of related transactions (it being understood that a transaction permitted
under Section 7.05 shall not constitute the release of all or substantially all
of the Collateral) , without the written consent of each Lender;

 

-101-



--------------------------------------------------------------------------------

(g) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

(h) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term A Facility, the Required Term A Lenders,
(ii) if such Facility is the Term B Facility, the Required Term B Lenders,
(iii) if such Facility is the U.S. Revolving Credit Facility, the U.S. Required
Revolving Lenders and (iv) if such Facility is the Alternative Revolving Credit
Facility, the Alternative Required Revolving Lenders; or

(i) amend Section 1.07 or the definition of “Alternative Currency” without the
written consent of each Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the U.S. L/C Issuer in addition to the Lenders required
above, affect the rights or duties of the U.S. L/C Issuer under this Agreement
or any Issuer Document relating to any U.S. Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the U.S. Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the U.S. Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; and (v) no
amendment, waiver or consent shall amend, modify, supplement or waive any
condition precedent to any extension of credit under the Revolving Credit
Facilities set forth in Section 4.02 without the written consent of the relevant
Required Revolving Lenders under the relevant Revolving Credit Facility (it
being understood that (A) amendments, modifications, supplements or waivers of
any other provision of any Loan Document, including any representation or
warranty, any covenant or any Default, shall be deemed to be effective for
purposes of determining whether the conditions precedent set forth in
Section 4.02 have been satisfied regardless of whether the relevant Required
Revolving Lenders shall have consented to such amendment, modification,
supplement or waiver and (B) such consent of the relevant Required Revolving
Lenders under the relevant Revolving Credit Facility shall be the only consent
required hereunder to make such modifications to the conditions precedent set
forth in Section 4.02). Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (i) to add one or more
additional revolving credit or term loan facilities to this Agreement and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to participate in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document (a “Non-Consenting Lender”) that
requires the consent of each Lender or each affected Lender (or each Lender or
each affected Lender with respect to a certain Facility) and that has been
approved by the Required Lenders (or Required Term A Lenders, Required Term B
Lenders, U.S. Required Revolving Lenders or Alternative Required Revolving
Lenders, as applicable), the Borrower may replace such Non-Consenting Lender in
accordance with Section 10.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment

 

-102-



--------------------------------------------------------------------------------

contemplated by such Section (together with all other such assignments required
by the Borrower to be made pursuant to this paragraph).

10.02. Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or other form of
electronic transmission as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the U.S. L/C Issuer or the
U.S. Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the U.S. L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the U.S. L/C Issuer pursuant to
Article II if such Lender or the U.S. L/C Issuer, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender,

 

-103-



--------------------------------------------------------------------------------

the U.S. L/C Issuer or any other Person for losses, claims, damages, liabilities
or expenses of any kind (whether in tort, contract or otherwise) arising out of
the Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the U.S.
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
U.S. L/C Issuer and the U.S. Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the U.S. L/C Issuer and the
U.S. Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent, U.S. L/C Issuer and Lenders. The
Administrative Agent, the U.S. L/C Issuer and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Committed Loan Notices and
Swing Line Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
U.S. L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the U.S. L/C Issuer or the Administrative Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the U.S. L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the U.S.
L/C Issuer or the U.S. Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as U.S. L/C Issuer or U.S.
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no

 

-104-



--------------------------------------------------------------------------------

Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and the Arrangers (limited, in the
case of attorneys’ fees to the reasonable fees, charges and disbursements of a
single counsel for the Administrative Agent, the Arrangers and the other agents
and, if necessary, one local counsel in each applicable jurisdiction), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the U.S. L/C Issuer in connection with the
issuance, amendment, renewal or extension of any U.S. Letter of Credit or any
demand for payment thereunder and (iii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, any Lender or the U.S. L/C Issuer
(limited, in the case of attorneys’ fees, to the fees, charges and disbursements
of a single counsel for the Administrative Agent, single counsel for all
Lenders, a single local counsel in each applicable jurisdiction and, if
necessary, one conflicts counsel for all Lenders), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the U.S. L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related reasonable expenses
(limited, in the case of attorneys’ fees, to the reasonable fees, charges and
disbursements of a single counsel for the Administrative Agent, single counsel
for all Lenders, a single local counsel in each applicable jurisdiction and, if
necessary, one conflicts counsel for all Lenders), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or U.S. Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the U.S. L/C Issuer to honor a
demand for payment under an U.S. Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such U.S.
Letter of Credit), (iii) any actual or alleged presence or Release or threat of
Release of Hazardous Materials at, on, under or emanating from any property
owned, leased or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for material breach of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. For
the avoidance of doubt, this Section 10.04(b) shall not apply to Taxes other
than Taxes that represent losses, claims, damages, etc. with respect to a
non-Tax claim

 

-105-



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section 10.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the U.S. L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the U.S. L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the U.S.
L/C Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or U.S.
L/C Issuer in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or U.S. Letter of Credit
or the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the U.S. L/C Issuer and the U.S. Swing Line Lender,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

10.05. Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the U.S. L/C Issuer or any
Lenders, or the Administrative Agent, the U.S. L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, such U.S. L/C Issuer or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and each U.S. L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the U.S. L/C Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (unless in connection with a transaction permitted under
Section 7.04), and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security

 

-106-



--------------------------------------------------------------------------------

interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section 10.06 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the U.S. L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in U.S. L/C Obligations and in
U.S. Swing Line Loans) at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section 10.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facilities, or $1,000,000, in the case of any
assignment in respect of either Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the U.S. Swing
Line Lender’s rights and obligations in respect of U.S. Swing Line Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 10.06 and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund

 

-107-



--------------------------------------------------------------------------------

with respect to such Lender or (2) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund;

(C) the consent of the U.S. L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more U.S.
Letters of Credit (whether or not then outstanding); and

(D) the consent of the U.S. Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facilities.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in U.S.
Letters of Credit and U.S. Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof in the Register by the
Administrative Agent pursuant to subsection (c) of this Section 10.06, from and
after the effective date specified in each Assignment and Assumption, the
assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Upon request, and the surrender
of any Notes held by the assigning Lender with respect to the assigned interest,
the Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations, which shall be governed by Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered

 

-108-



--------------------------------------------------------------------------------

to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans and U.S. L/C Obligations owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Registrar information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in U.S. L/C Obligations and/or U.S. Swing Line Loans)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, the Lenders and the U.S. L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that affects such Participant. Subject to subsection (e) of this Section 10.06,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
such Sections as if the Participant were a Lender) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 10.06(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent manifest error, and each
person whose name is recorded in the Participant Register shall be treated as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The portion of any Participant
Register relating to any Participant requesting payment from the Borrower or
seeking to exercise its rights to the benefit of Section 10.08 shall be made
available to the Borrower upon reasonable request.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as U.S. L/C Issuer or U.S. Swing Line Lender After Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as the U.S. L/C Issuer and/or
(ii) upon 30 days’ notice to the Borrower, resign as the U.S. Swing Ling Lender.
In the event of any such resignation as the U.S. L/C Issuer or the U.S. Swing

 

-109-



--------------------------------------------------------------------------------

Ling Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor U.S. L/C Issuer or U.S. Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as U.S. L/C Issuer or U.S. Swing Line
Lender, as the case may be. If Bank of America resigns as the U.S. L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the U.S. L/C
Issuer hereunder with respect to all U.S. Letters of Credit outstanding as of
the effective date of its resignation as the U.S. L/C Issuer and all U.S. L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If Bank of America resigns as the U.S. Swing Ling
Lender, it shall retain all the rights of the U.S. Swing Ling Lender provided
for hereunder with respect to U.S. Swing Line Loans made by it and outstanding
as of the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding U.S.
Swing Line Loans pursuant to Section 2.04(c). Upon the appointment of successor
U.S. L/C Issuer and/or U.S. Swing Line Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring U.S. L/C Issuer or U.S. Swing Line Lender, as the case may be, and
(b) the successor U.S. L/C Issuer shall issue letters of credit in substitution
for the U.S. Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such U.S.
Letters of Credit.

10.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the U.S. L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 10.07, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.14 or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 10.07, (ii) becomes available to the Administrative Agent, any Lender,
the U.S. L/C Issuer or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower or (iii) was independently developed
by such Lender.

For purposes of this Section 10.07, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the U.S. L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the U.S. L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

10.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each U.S. L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand,

 

-110-



--------------------------------------------------------------------------------

provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such U.S.
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such U.S. L/C Issuer, irrespective of
whether or not such Lender or such U.S. L/C Issuer shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or such U.S. L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, each U.S. L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such U.S. L/C Issuer or their respective Affiliates may have. Each Lender and
each U.S. L/C Issuer agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

10.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10. Counterparts; Integration; Effectiveness. This Agreement and each other
Loan Document may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any U.S. Letter of Credit shall remain
outstanding.

10.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of

 

-111-



--------------------------------------------------------------------------------

a provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the U.S. L/C Issuer or the U.S. Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

10.13. Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (ii) any Lender is a Defaulting Lender, (iii) any Lender is a
Non-Consenting Lender or (iv) any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and U.S. L/C Advances and, other than in the
case of a Defaulting Lender, any premium thereon (assuming for this purpose that
the Loans of such Lender were being prepaid) from the assignee and any amounts
payable by the Borrower pursuant to Section 3.01, 3.04 or 3.05 from the Borrower
(it being understood that the Assignment and Assumption relating to such
assignment shall provide that any interest and fees that accrued prior to the
effective date of the assignment shall be for the account of the replaced Lender
and such amounts that accrue on and after the effective date of the assignment
shall be for the account of the replacement Lender);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 10.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if Notes have
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

10.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY

 

-112-



--------------------------------------------------------------------------------

AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE U.S. L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and the Loan Parties acknowledge and agree that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent and the Arranger, are arm’s-length commercial
transactions between the Borrower, the Loan Parties and their respective
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) each of the Borrower and the Loan Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Borrower and the Loan Parties is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, the Loan Parties or any of their respective Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to the Borrower, the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, the Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose

 

-113-



--------------------------------------------------------------------------------

any of such interests to the Borrower, the Loan Parties or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and the Loan Parties hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.17. Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.18. USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

-114-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

GREEN MOUNTAIN COFFEE ROASTERS, INC. By:   /s/ Frances G. Rathke   Name: Frances
G. Rathke   Title: Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Anne Zeschke   Name:
Anne Zeschke   Title: Vice President

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender, U.S. L/C Issuer and U.S. Swing Line Lender By:
  /s/ Christopher S. Allen   Name: Christopher S. Allen   Title: Senior Vice
President

 

S-3



--------------------------------------------------------------------------------

SunTrust Bank,

as Lender

By:   /s/ Keith A. Cox   Name: Keith A. Cox   Title: Managing Director

 

S-4



--------------------------------------------------------------------------------

Cooperative Centrale raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New
York Branch,

as Lender

By:   /s/ Theodore W. Cox   Name: Theodore W. Cox   Title: Executive Director
By:   /s/ Brett Delfino   Name: Brett Delfino   Title: Executive Director

 

S-5



--------------------------------------------------------------------------------

SOVEREIGN BANK,

as Lender

By:   /s/ Karen Ng   Name: Karen Ng   Title: Senior Vice President

 

S-6



--------------------------------------------------------------------------------

RBS Citizens N.A.

as Lender

By:   /s/ Thomas F. McNamara   Name: Thomas F. McNamara   Title: Senior Vice
President

 

S-7



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

as Lender

By:   /s/ Gordon MacArthur   Name: Gordon MacArthur   Title: Authorized
Signatory

 

S-8



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

as Lender

By:   /s/ Yasuhiko Imai   Name: Yasuhiko Imai   Title: Group Head

 

S-9



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.

as Lender

By:   /s/ Daniel M. Grondin   Name: Daniel M. Grondin   Title: Senior Vice
President

 

S-10



--------------------------------------------------------------------------------

CIBC INC.,

as Lender

By:   /s/ Eoin Roche   Name: Eoin Roche   Title: Executive Director By:   /s/
Caroline Adams   Name: Caroline Adams   Title: Executive Director

 

S-11



--------------------------------------------------------------------------------

HSBC Bank USA, National Association

as Lender

By:   /s/ David A. Carroll   Name: David A. Carroll   Title: Vice President

 

S-12



--------------------------------------------------------------------------------

TD Bank, N.A.,

as Lender

By:   /s/ Douglas Graham   Name: Douglas Graham   Title: Vice President

 

S-13



--------------------------------------------------------------------------------

Farm Credit Services of America, PCA,

as Lender

By:   /s/ Gary Mozour   Name: Gary Mozour   Title: Vice President

 

S-14



--------------------------------------------------------------------------------

1st FARM CREDIT SERVICES, PCA,

as Lender

By:   /s/ Dale A. Richardson   Name: Dale A. Richardson   Title: Vice President,
Capital Markets

 

S-15



--------------------------------------------------------------------------------

COBANK, ACB,

as Lender

By:   /s/ Hal Nelson   Name: Hal Nelson   Title: Vice President

 

S-16



--------------------------------------------------------------------------------

BROWN BROTHERS HARRIMAN & CO.,

as Lender

By:   /s/ J. Edward Hall   Name: J. Edward Hall   Title: Managing Director

 

S-17



--------------------------------------------------------------------------------

SCHEDULE 1.01

EXISTING LETTERS OF CREDIT

 

LC#

   Amount     

Beneficiary

  

Expiration Date

68053882

   $ 25,000.00      

Tim Burchett, Knox County Mayor

  

3/27/11

68051579

   $ 304,750.00      

The Travelers Indemnity Company

  

7/31/11

68020318

   $ 345,256.67      

Brookview Investments, LLC

  

8/20/11

68053464

   $ 1,060,000.00      

Liberty Mutual Insurance Company

  

9/29/11



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Term A
Commitment      Term B
Commitment      U.S. Revolving
Credit Commitment      Alternative
Revolving Credit
Commitment      Term A
Applicable
Percentage     Term B Applicable
Percentage     U.S. Revolving
Credit
Applicable
Percentage     Alternative
Revolving Credit
Applicable
Percentage  

Bank of America, N.A.

   $ 27,916,666.67       $ 550,000,000       $ 50,250,000.00       $
22,333,333.33         11.16666668 %      100.000000000 %      11.166666667 %   
  11.166666665 % 

SunTrust Bank

     27,777,777.78            50,000,000.00         22,222,222.22        
11.111111112          11.111111111        11.111111110   

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank”, New York Branch

     26,388,888.89            47,500,000.00         21,111,111.11        
10.555555556          10.555555556        10.555555555   

Sovereign Bank

     26,388,888.89            47,500,000.00         21,111,111.11        
10.555555556          10.555555556        10.555555555   

RBS Citizens N.A.

     20,833,333.33            37,500,000.00         16,666,666,67        
8.333333332          8.333333333        8.333333335   

Royal Bank of Canada

     20,833,333.33            37,500,000.00         16,666,666.67        
8.333333332          8.333333333        8.333333335   

Sumitomo Mitsui Banking Corporation

     20,833,333.33            37,500,000.00         16,666,666.67        
8.333333332          8.333333333        8.333333335   

Wells Fargo Bank, N.A.

     20,833,333.33            37,500,000/00         16,666,666.67        
8.333333332          8.333333333        8.333333335   

CIBC Inc.

     13,888,888.90            13,444,444.44         22,666,666.66        
5.555555560          2.987654320        11.333333330   

HSBC Bank USA, National Association

     13,888,888.89            25,000,000.00         11,111,111.11        
5.555555556          5.555555556        5.555555555   

TD Bank, N.A.

     12,500,000.00            22,500,000.00         10,000,000.00        
5.000000000          5.000000000        5.000000000   

Farm Credit Services of America, PCA

     6,111,111.11            15,888,888.89            2.444444444         
3.530864198     

1st Farm Credit Services, PCA

     4,166,666.66            10,833,333.34            1.666666664         
2.407407409     

CoBank, ACB

     4,166,666.67            10,833,333.33            1.666666668         
2.407407407     

Brown Brothers Harriman & Co.

     3,472,222.22            6,250,000.00         2,777,777.78        
1.388888888          1.388888889        1.388888890   

Total

   $ 250,000,000       $ 550,000,000       $ 450,000,000       $ 200,000,000   
     100.000000000 %      100.000000000 %      100.000000000 %     
100.000000000 % 

 



--------------------------------------------------------------------------------

SCHEDULE 5.08(b)

EXISTING LIENS

 

Entity

  

Jurisdiction

  

File/Registration Number

  

Collateral Description

  

Lienholder

Green Mountain Coffee Roasters, Inc.    Delaware    2009 1193702    Leased
Equipment    NMHG Financial Services, Inc. Green Mountain Coffee Roasters, Inc.
   Delaware    2009 1206264    Leased Equipment    Farnam StreetFinancial, Inc.
Green Mountain Coffee Roasters, Inc.    Delaware    2010 2118184    All right,
title and interest in the Renewable Energy Credits    Nativeenergy, Inc. Green
Mountain Coffee Roasters, Inc.    Delaware    2010 2118184 (Amdt. 2010 3440272)
   All right, title and interest in the Renewable Energy Credits    Charles
Kireker Green Mountain Coffee Roasters, Inc.    Delaware    2010 2118184
(Amdt. 2010 3440355)    All right, title and interest in the Renewable Energy
Credits    Paul Growald Keurig, Incorporated    Delaware    6379871 7   
Specific Equipment    Crown Credit Company Diedrich Coffee, Inc.    Delaware   
2009 0365897    Leased Equipment    NMHG Financial Services, Inc. Diedrich
Coffee, Inc.    Delaware    2009 0365905    Leased Equipment    NMHG Financial
Services, Inc. Diedrich Coffee, Inc.    Delaware    2009 0625274    Specific
Equipment    Air Liquide Industrial U.S. LP Diedrich Coffee, Inc.    Delaware   
2009 3104715    Leased Equipment    General Electric Capital Corporation
Diedrich Coffee, Inc.    Delaware    2009 3666101    Leased Equipment    NMHG
Financial Services, Inc. Timothy’s World Coffee    New Brunswick    19465434   
All equipment and goods manufactured or distributed by creditor.    S.S. Kemp &
Co Timothy’s Coffee of the World Inc.    Ontario    651550752 – 20090213 1704
8077 9809   

Equipment, Accounts, Other

Equipment as described on leases, from time to time leased by the secured party
to the debtor and any proceeds thereof, together with all replacement parts,
accessories and attachments.

   MCAP Leasing Inc. Timothy’s Coffee of the World Inc.    Ontario   
650712843 – 20081223 1703 8077 6316    Equipment, Accounts, Other    Leasebank
Credit Corporation



--------------------------------------------------------------------------------

Entity

  

Jurisdiction

  

File/ Registration Number

  

Collateral Description

  

Lienholder

Timothy’s World Coffee    British Columbia    653608A    Specific equipment.
Proceeds: goods, securities, instruments, documents of title, chattel paper,
intangibles, all as defined in the Personal Property Security Act of British
Columbia and regulations thereunder, derived directly or indirectly from any
dealings with the original collateral. All of the debtor’s present and after
acquired personal property as defined in the Personal Property Security Act of
British Columbia and regulations thereunder.    Canadian Imperial Bank of
Commerce Van Houtte Inc.    Ontario    640860048 – 20071121 1924 1651 3594   

Inventory, Equipment, Amount Secured: $38,706, Date of Maturity 06NOV2013

Mailing equipment. All items as defined and listed in Pitney Bowes contractd
(sic) # 559562, 559564 and 559565.

   Pitney Bowes of Canada Ltd. Van Houtte Inc.    Ontario    639580734 –
20071002 1825 1651 3474   

Inventory, Equipment, Amount Secured: $32,900, Date of Maturity 20SEP2013

Mailing equipment. All items as defined and listed in Pitney Bowes contracts #
556299, 556301 and 556300.

   Pitney Bowes of Canada Ltd. Van Houtte Inc    Ontario    614704149 – 20050502
1052 1529 1271   

Inventory, Other, Motor Vehicles, 2005 Freightliner CL12064S, VIN listed

Together with all attachments accessories accessions replacements substitutions
additions and improvements thereto, including, but not limited to Xata and
Qualcomm Systems, and all proceeds in any form derived directly or indirectly
from any sale and or dealings with the collateral and a right to an insurance
payment or other payment that indemnifies or compensates for loss or damage to
the collateral or proceeds of the collateral

  

Penske Truck Leasing Canada Inc

Locations de Camions Penske Canada Inc

Van Houtte Coffee Services Inc.    Ontario    631240218 – 20061207 1035 1529
9845    Consumer Goods, Other, Motor Vehicles, Amount Secured: $55,270, Date of
Maturity: 02DEC2010, 2006 Infiniti G35, VIN listed    Nissan Canada Inc.

Groupe Van Houtte

Inc.

 

Van Houtte S.E.C.

   Quebec    07-0726595-0002   

Pursuant to a lease agreement dated December 20, 2007, the following moveable
property:

1 new 2007 crown forklift truck, model: pe4500, serial: 6a255965 and all
proceeds thereof.

   Citicorp Vendor Finance, Ltd.

Van Houtte Coffee

Services Inc.

   Quebec    08-0374045-0001   

Ford Mustang GT CONV 2005

Serial number : 1ZVFT85HX55217576

   Bodkin Leasing Corporation



--------------------------------------------------------------------------------

Entity

  

Jurisdiction

  

File/ Registration Number

  

Collateral Description

  

Lienholder

Van Houtte Coffee Services Inc.    Quebec    08-0213885-0003   

Ford Focus 2007

Serial number : 1FAFP36N07W176022

   Ford Credit Canada Leasing VKI Technologies Inc.    Quebec    10-0621489-0001
   Copieurs – numerique – all goods supplied by the secured party to the debtor,
together with all attachments, accessories, accessions, replacements,
substitutions, additions and improvements to the foregoing. proceeds: goods,
chattel paper, securities, money, crops, licences and intangibles.    CBSC
Technologies Inc. VKI Technologies Inc.    Quebec    07-0481720-0001    All
goods supplied by the secured party to the debtor, together with all
attachments, accessories, accessions, replacements, substitutions, additions and
improvements to the foregoing. proceeds: goods, chattel paper, securities,
accounts, inventory, documents of title, instruments, money, crops, licenses and
intangibles.    CBSC Capital VKI Technologies Inc.    Quebec    05-0013839-0003
   Copier IRC3220, IRC 5000 together with all attachments and accessories with
all attachments, accessories and proceeds thereof including insurance proceeds
and indemnities    CBSC Capital Inc.

Van Houtte Coffee

Service

   Quebec    08-0170236-0011   

Toyota Prius 2008

Serial number : JTDKB20U283348393

  

Toyota Credit Canada

Inc.

Van Houtte Inc.    Quebec    07-0022245-0001    (a) the universality of all
moveable improvements, equipment, machinery, furniture and trade fixtures of any
kind, present and future, located on or upon the leased premises situated at 359
President Kennedy, Montreal, Quebec H3A 1J5, or used directly or indirectly in
connection with the business of the tenant carried on at the leased premises,
including all indemnities or proceeds paid under insurance contracts or policies
pertaining to or covering such movables; and (b) the universality of all
property in stock, raw material, work in progress and inventory, present and
future, situated on or upon the leased premises located at 359 President
Kennedy, Montreal, Quebec H3A 1J5 or used directly or indirectly in connection
with the business of the tenant carried on at the leased premises, including all
indemnities or proceeds paid under insurance contracts or policies pertaining to
or covering such movables.    Goldcastle Holdings Ltd. Van Houtte Inc.    Quebec
   06-0063013-0001    A list of equipment is included and available with the
RPMRR summary.    9132-8948 Quebec Inc.



--------------------------------------------------------------------------------

Entity

  

Jurisdiction

  

File/ Registration Number

  

Collateral Description

  

Lienholder

Van Houtte Inc.    Quebec    05-0246352-0001   

FREIGHTLINER CL12064S

Serial number : 1FUJA6CK15LV03486

The vehicle FREIGHTLINER CL12064S, serial number 1FUJA6CKX5LV03485, was release

from this lease registration on or about September 28, 2009.

   Penske Truck Leasing Canada Inc. Van Houtte Inc.    Quebec    02-0507761-0001
   (a) the universality of all moveable improvements, equipment, machinery,
furniture and trade fixtures of any kind, present and future, located on or upon
the leased premises or used directly or indirectly in connection with the
business of the tenant carried on at the leased premises, including all
indemnities or proceeds paid under insurance contracts or policies pertaining to
or covering such movables; and (b) the universality of all property in stock,
raw material, work in progress and inventory, present and future, situated on or
upon the leased premises located or used directly or indirectly in connection
with the business of the tenant carried on at the leased premises, including all
indemnities or proceeds paid under insurance contracts or policies pertaining to
or covering such movables.    3544648 Canada Inc. Van Houtte Inc.    Quebec   
03-0388427-0001    All of the rights, title and interests of the constituant in
and to the following universalities: (i) the universality of all moveable
improvements, equipment, machinery, furniture and trade fixtures of every kind,
present and future, located on or upon the premises of the constituant and
bearing civic number 1010 de Serigny, ground floor, Longueuil, Quebec J4K 5G7,
or used directly or indirectly in connection with the business of the
constituant carried on at the premises bearing civic number 1010 de Serigny,
ground floor, Longueuil, Quebec J4K 5G7, including all indemnities or proceeds
paid under insurance contracts or policies pertaining to or covering such
moveables; (ii) the universality of all property in stock, raw material, work in
process and inventory, present and future, situated on or upon the premises of
the constituant bearing civic number 1010 de Serigny, ground floor, Longueuil,
Quebec J4K 5G7 or used directly or indirectly in connection with the business of
the tenant carried on at the premises of the constituant bearing civic number
1010 de Serigny, ground floor, Longueuil, Quebec J4K 5G7, including all
indemnities or proceeds paid under insurance contracts or policies pertaining to
or covering such movables.    1001 Deserigny Holding Limited



--------------------------------------------------------------------------------

Entity

  

Jurisdiction

  

File/ Registration Number

  

Collateral Description

  

Lienholder

Van Houtte Inc.    Quebec    10-0263156-0001   

The Assignor sold, assigned, conveyed and transfered (sic) to the assignee all
accounts receivable, trade accounts, notes receivable, book debts and other
debts due or accruing due to the Assignor exclusively with respect to the
business and operations of the Assignor related to coffee roasting, packaging
and distribution for home consumption through retail channels such as
supermarkets, cafe bistros and the manufacture of coffeemakers such business and
operations are conducted by the Assignor, immediately prior to 8:00 am on July
19, 2007, including without limitation all movable hypothec related to such
accounts receivable.

Van Houtte, S.E.C. acts through its general partner Van Houtte Inc. formerly
known as 4417909 Canada Inc.

   Van Houtte, S.E.C. Cafe Van Houtte S.E.C.    Quebec    07-0019723-0017   

Hyundai Elantra 2007

Serial number : KMHDU45D27U056612

   Corporation Credilinx Van Houtte L.P.    Quebec    08-0391560-0001    Trade
mark Brulerie St-Denis registered under the terms of the Trade-Marks Act on
November 3, 1989, under number TMA 362,023. Trade mark Brulerie St-Denis &
Design registered under the terms of the Trade-Marks Act on November 3, 1995
under number TMA 449,576. Trade mark BFD registered under the terms of the
Trade-Marks Act on September 1st, 1998 under number TMA 499,900    La Maison Du
Cafe (Stdenis) Inc. L’Authentique Pose-Cafe Inc.    Quebec    00-0276969-0001   
Universality of the claims present and future.   

Caisse Populaire Desjardins De Saintgeorges, Beauce

 

(now doing business as Caisse Desjardins du Sud de la Chaudiere)

L’Authentique Pose-Cafe Inc.    Quebec    00-0276966-0001    Universality of the
accounts receivable, claims and stock present and future.   

Caisse Populaire Desjardins De Saintgeorges, Beauce

 

(now doing business as Caisse Desjardins du Sud de la Chaudiere)

L’Authentique Pose-Cafe Inc.    Quebec    00-0276959-0001    Universality of the
movable property present and future.   

Caisse Populaire Desjardins De Saintgeorges, Beauce

 

(now doing business as Caisse Desjardins du Sud de la Chaudiere)



--------------------------------------------------------------------------------

Entity

  

Jurisdiction

  

File/ Registration Number

  

Collateral Description

  

Lienholder

L’Authentique Pose-Cafe Inc.    Quebec    06-0649471-0005   

Specific equipment.

A list of the equipment is included and available with the RPMRR summary.

  

Caisse Populaire Desjardins De Saintgeorges, Beauce

 

(now doing business as Caisse Desjardins du Sud de la Chaudiere)

L’Authentique Pose-Cafe Inc.    Quebec    06-0649471-0004   

Specific equipment.

A list of the equipment is included and available with the RPMRR summary.

  

Caisse Populaire Desjardins De Saintgeorges, Beauce

 

(now doing business as Caisse Desjardins du Sud de la Chaudiere)

L’Authentique Pose-Cafe Inc.    Quebec    06-0649471-0003   

Specific equipment.

A list of the equipment is included and available with the RPMRR summary

  

Caisse Populaire Desjardins De Saintgeorges, Beauce

 

(now doing business as Caisse Desjardins du Sud de la Chaudiere)

L’Authentique Pose-Cafe Inc.    Quebec    06-0649471-0002   

Specific equipment.

A list of the equipment is included and available with the RPMRR summary

  

Caisse Populaire Desjardins De Saintgeorges, Beauce

 

(now doing business as Caisse Desjardins du Sud de la Chaudiere)

L’Authentique Pose-Cafe Inc.    Quebec    06-0649471-0001   

Specific equipment.

A list of the equipment is included and available with the RPMRR summary.

Note: A correction was registered on November 29, 2006 at 12:06 p.m. under
number 06-0690517-0001 in order to release few equipment.

  

Caisse Populaire Desjardins De Saintgeorges, Beauce

 

(now doing business as Caisse Desjardins du Sud de la Chaudiere)

L’Authentique Pose-Cafe Inc.    Quebec    10-0513608-0001    A list of equipment
is included and available with the RPMRR summary    Caisse Desjardins du Sud de
la Chaudiere Pause Cafe Estrie Inc.    Quebec    09-0718307-0005   

All the rights and indemnity of insurance, claims or sums of money coming from
the hiring, the sale or another alienation of the movable property described
below, including the sums in deposit in any financial institution.

Ford Econoline, Van Cutawa Serial number : 1FDXE4FS8ADA08322

   Caisse Desjardins Du Lac-Memphremagog Pause Cafe Estrie Inc.    Quebec   
09-0718307-0003    Universality of the movable property present and future.   
Caisse Desjardins Du Lac-Memphremagog Pause Cafe Estrie Inc.    Quebec   
09-0718307-0002    Universality of the claims present and future.    Caisse
Desjardins Du Lac-Memphremagog



--------------------------------------------------------------------------------

Entity

  

Jurisdiction

  

File/ Registration Number

  

Collateral Description

  

Lienholder

Pause Cafe Estrie Inc.    Quebec    09-0718307-0001    Universality of the
claims and universality of the stock present and future.    Caisse Desjardins Du
Lac-Memphremagog Pause Cafe Estrie Inc.    Quebec    09-0442504-0001   

Specific equipment.

A list of the equipment is included and available with the RPMRR summary.

   Bank of Nova Scotia Van Houtte Group, Inc.    Quebec    10-0263156-0001   
All accounts receivable due or accruing due exclusively with respect to the
business and operations of the Assignor related to coffee roasting, packaging
and distribution for home consumption through retail channels such as
supermarkets, café bistros and the manufacture of coffeemakers such business and
operations are conducted by the Assignor, immediately prior to 8:00 am on July
19, 2007.    Van Houtte, L.P.



--------------------------------------------------------------------------------

SCHEDULE 5.08(d)(ii)

LEASED REAL PROPERTY (LESSOR)

 

Entity

  

Address

  

County

  

Consent Needed by Lessee

for Transaction

Diedrich Coffee, Inc    2314 Northwest Lovejoy, Portland OR, 97209    Multnomah
   No Green Mountain Coffee Roasters, Inc    80 Rear Industrial Way, Wilmington,
MA    Middlesex    No



--------------------------------------------------------------------------------

SCHEDULE 5.12(d)

PENSION PLAN OBLIGATIONS AND LIABILITIES

None.



--------------------------------------------------------------------------------

SCHEDULE 6.12

GUARANTORS

Keurig, Incorporated

Diedrich Coffee, Inc.



--------------------------------------------------------------------------------

SCHEDULE 6.18

POST-CLOSING MATTERS

1. Within 60 days of the Closing Date (as such period may be extended by the
Administrative Agent in its sole discretion), the Borrower shall remove the
debtor name and address from those Personal Property Security Act Financing
Statements currently on file as set forth below and any other Personal Property
Security Financing Statements on Schedule 5.08(b) that do not represent valid
liens as of the Closing Date.

 

Entity

   Jurisdiction   

File/ Registration Number

  

Collateral Description

  

Lienholder

Timothy’s World Coffee Inc.    Ontario    664902621 – 20101004 1422 1031 8990   
Inventory, Equipment, Accounts, Other, Amount Secured: $518, Date of Maturity:
04OCT2015    Her Majesty the Queen in Right of Ontario as Represented by the MOR
Timothy’s World Coffee    Ontario    664341246 – 20100910 1211 2505 0950    All
equipment and goods manufactured or distributed by creditor,    S.S. Kemp & Co.
Timothy’s World Coffee    Ontario    664342479 – 20100910 1305 2505 0951    All
equipment and goods manufactured or distributed by creditor.    S.S. Kemp & Co.
Timothy’s World Coffee    Ontario    660884004 – 20100427 1702 1462 1436   
Inventory, Equipment, Accounts, Other, Amount Secured: $1,360,000    Shinhan
Bank Canada Timothy’s World Coffee    Ontario    660884013 – 20100427 1702 1462
1437    Inventory, Equipment, Accounts, Other, Amount Secured: $80,000   
Shinhan Bank Canada Timothy’s World Coffee    Ontario    660551004 – 20100414
1153 1031 3494    Inventory, Equipment, Accounts, Other, Amount Secured: $9,834,
Date of Maturity: 14APR2015    Her Majesty the Queen in Right of Ontario
Represented by MOR Timothy’s World Coffee    Ontario    652634208 – 20090408
1746 1532 4098   

Equipment, Other

Complete full address of the debtors as follows 25 The West Mall – Sherway
Garden Suite 1063 Etobicoke, ON M9C 1B8

   The Bank of Nova Scotia – Toronto Document Centre Timothy’s World Coffee   
Ontario    651743802 – 20090226 1637 1532 1099    Inventory, Equipment,
Accounts, Other    The Bank of Nova Scotia – Toronto Document Centre Timothy’s
World Coffee    Ontario    651743811 – 20090226 1638 1532 1100    Equipment,
Other    The Bank of Nova Scotia – Toronto Document Centre



--------------------------------------------------------------------------------

Entity

   Jurisdiction   

File/ Registration Number

  

Collateral Description

  

Lienholder

Timothy’s World Coffee    Ontario    649668744 – 20081103 1437 1092 3537   
Inventory, Equipment, Accounts, Other, Motor Vehicles    Bank of Montreal
Timothy’s World Coffee    Ontario    647692317 – 20080813 1043 1529 4436   
Equipment, Other, Motor Vehicles, 2008 Mercedes-Benz S550V4M, VIN listed    DCFS
Canada Corp. Mercedes-Benz Financial Timothy’s World Coffee    Ontario   
641728593 – 20080102 1951 1531 5238    Inventory, Equipment, Accounts, Other   
The Bank of Nova Scotia – Toronto Document Centre Timothy’s World Coffee   
Ontario   

641305989 – 20071211 1403 1862 0573

 

Amended by

20080109 1947 1531 1361

   Inventory, Equipment, Accounts, Other    Scotiabank (The Bank of Nova Scotia
– Toronto Document Centre) Timothy’s World Coffee    Ontario    625885092 –
20060606 1943 1531 8766    Inventory, Equipment, Accounts, Other, Motor Vehicles
   Toronto Dominion Bank Timothy’s World Coffee    Ontario    623937708 –
20060403 1946 1531 5576    Inventory, Equipment, Accounts, Other    The Bank of
Nova Scotia – (Central SBSC) Timothy’s World Coffee    Ontario   

619851375 – 20051020 1948 1530 4569

 

Renewed by

20101014 1449 1530 5146

   Inventory, Equipment, Accounts, Other, Motor Vehicles    The Toronto-Dominion
Bank – 59266 CAS 3472 Timothy’s World Coffee    Ontario    619851384 – 20051020
1948 1530 4570    Equipment, Other    The Toronto-Dominion Bank – 59266 CAS 3472
Timothy’s World Coffee    Ontario    615002499 – 20050510 1954 1531 8719   
Equipment, Other    The Bank of Nova Scotia – (Central SBSC) Timothy’s World
Coffee    Ontario    612801774 – 20050218 1940 1531 9131    Equipment, Other   
The Bank of Nova Scotia – (Central SBSC) Timothy’s World Coffee    Ontario   
610078365 – 20041026 1021 1092 2214    Inventory, Equipment, Accounts, Other,
Motor Vehicles    Bank of Montreal Timothy’s World Coffee    Ontario   
880900137 – 20020227 1829 1531 9316    Inventory, Equipment, Accounts, Other,
Motor Vehicles    The Toronto-Dominion Bank – 632 College St 06772 CAS 3472



--------------------------------------------------------------------------------

Entity

   Jurisdiction   

File/ Registration Number

  

Collateral Description

  

Lienholder

Timothy’s World Coffee    Ontario    880900146 – 20020227 1829 1531 9317   
Equipment, Other    The Toronto-Dominion Bank – 632 College St 06772 CAS 3472
MMMarvellous MMMuffins    Ontario    658663182 – 20100111 1455 1530 0817   
Inventory, Equipment, Accounts, Other, Motor Vehicles    The Toronto-Dominion
Bank –19932 Timothy’s World Coffee Polo Park (sic)    Manitoba    200806974004
  

The security interest is taken in all of the debtor’s present and after-acquired
personal property.

Registered under the Tax Administration and Miscellaneous Taxes Act

Additional Information:

The Retail Sales Tax Act

   Government of Manitoba Department of Finance Taxation Division Timothy’s
Coffee of the World Inc.    Ontario    646440885 - 20080626 1708 1462 2460   
Equipment, Other    Xerox Canada Ltd Timothy’s World Coffee    Nova
Scotia    11315488    All present and after acquired personal property.    The
Toronto Dominion Bank

2. Within 30 days of the Closing Date (as such period may be extended by the
Administrative Agent in its sole discretion), the Borrower shall use its
commercially reasonable efforts to obtain an endorsement that lists the
Administrative Agent as a mortgagee/loss payee under the Borrower’s property
insurance policy.



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING INDEBTEDNESS

A. Existing Indebtedness

Payments owing under the Master Agreement among, inter alia, Van Houtte L.P., La
Maison du Café (St-Denis) Inc. and Michael Logothetis dated June 20, 2008.
C$1,600,000 outstanding as of the Closing Date.

Non-compete note payable by Filterfresh Coffee Service Inc. to S. Bishins and M.
Klein, dated September 30, 2007, pursuant to which C$45,687 is owed to each as
of the Closing Date.

Credit Agreement, dated October 25, 2007, between JPMorgan Chase Bank, N.A. and
Corporate Coffee Systems LLC, amended October 5, 2009. Outstanding amounts as of
the Closing date include the following:

 

  (a) Term note in the amount of C$300,000, dated October 5, 2009, payable to
JPMorgan Chase Bank, N.A. by Corporate Coffee Systems LLC.

 

  (b) Advised Line of Credit Note in the amount of C$750,000, dated October 5,
2009, payable to JPMorgan Chase Bank, N.A. by Corporate Coffee Systems LLC.
Approximately C$400,000 outstanding as of the Closing Date.

 

  (c) Term note in the amount of C$50,000, dated October 1, 2008, payable to
JPMorgan Chase Bank, N.A. by Corporate Coffee Systems LLC.

Payments owing under the Asset Purchase Agreement entered into between Corporate
Coffee Systems, LLC and Bross Food Enterprises, Inc. dated September 30, 2009.
Amount outstanding is approximately C$79,670 as of the Closing Date.

Payments owing for the purchase of 8 vehicles by Corporate Coffee Systems, LLC
acquired on various dates. Amount outstanding is approximately C$46,977 as of
the Closing Date.

Payments owing for the purchase by Corporate Coffee Systems, LLC of an IBM
computer system. Amount outstanding is approximately C$38,722 as of the Closing
Date.

Term Loan Renewal Agreement dated June 13, 2008 with an amount of C$101,750
outstanding as of the Closing Date, payable to Caisse Populaire du Sud de la
Chaudière by L’Authentique Pose Café Inc.

Term Loan Renewal Agreement dated December 8, 2008 with an amount of C$30,533
outstanding as of the Closing Date, payable to Caisse Populaire du Sud de la
Chaudière by L’Authentique Pose Café Inc.



--------------------------------------------------------------------------------

Term note with an amount of C$951 outstanding as of the Closing Date, payable by
Authentique Pose Café to Neopost.

Loan Agreement dated July 28, 2010 in the amount of C$242,667, payable to Caisse
Desjardins du Sud de la Chaudière by L’Authentique Pose Café Inc.

Loan with an amount of C$35,065 outstanding as of the Closing Date payable to
Caisse Desjardins du Lac Memphrémagog by Pause Café Estrie Inc.

Debt in respect of existing liens set forth on Schedule 5.08(b) not associated
with indebtedness identified above, totaling approximately $2,200,000 and
C$35,000 as of the Closing Date.

B. Leases

Lease for office furniture with an amount of C$5,485 outstanding as at the
Closing Date payable to Roynat Financing by Pause Café Estrie Inc.

The following are leases that have been classified as operating leases by the
Acquired Business. To the extent any such leases are reclassified under GAAP as
capital leases, they shall constitute Indebtedness:

 

Lessee

  

Address

  

Landlord

  

Rent and Expiration

Van Houtte Inc. (currently Van Houtte Group Inc.)    Units 120-123, 9 Burbidge
Street, Coquitlam, B.C.    Pinnacle International Realtygroup II, as agent and
manager for Mondi Properties (Burbidge) Inc.    Expiry Date: 05/31/2014 Annual
Rent: $225,601.20 Heritage Coffee Co. Ltd. (as Subleasee)    63B Clipper Street,
Coquitlam, B.C.    15792 Enterprises Ltd.    Expiry Date: 04/30/2012 Annual
Rent: $55,800 Van Houtte Coffee Services Inc.    822 Kootenay Street North,
Cranbrook, B.C.    Williams Moving and Storage (Cranbrook) Ltd.    Expiry Date:
06/30/2012 Annual Rent: $22,763 Van Houtte Coffee Services Inc.    4-5 - 1121,
12th Street, Kamloops, B.C.    Mascot Holdings Ltd., JJG Properties Ltd. and
Cliffhouse Investments Ltd.    Expiry Date: 03/31/2011 Annual Rent: $3,340.87
Van Houtte Coffee Services Inc.    105-2250 Acland Road, Kelowna, B.C.    Argus
Industries Ltd. and Midwest Ventures Ltd.    Expiry Date: 09/30/2012 Annual
Rent: 10/01/10 to 09/30/11: $42,500.04 10/01/11 to 09/30/12: $43,749.96 Red
Carpet Food Systems Inc. (currently Van Houtte Coffee Services Inc.)    425
Madsen Road., Nanaimo, B.C.    TDT Developments Ltd.    Expiry Date: 8/31/2012
Annual Rent: $52,398



--------------------------------------------------------------------------------

Lessee

  

Address

  

Landlord

  

Rent and Expiration

Van Houtte Coffee Services Inc.    1722 Ogilvie Street, Prince George, B.C. V2N
1W9    Whyte Masonry Construction Ltd.   

Expiry Date: 04/30/2015

Annual Rent: $50,836.50

Van Houtte Inc. (currently Van Houtte Group Inc.)    101-2905 Kenney Street,
Terrace, B.C.    Progressive Ventures Ltd.   

Expiry Date: 06/30/2011

Annual Rent: $16,080

Van Houtte Coffee Services Inc.    Unit P, 511 David Street, Victoria, B.C.   
Condor Investments Ltd.   

Expiry Date: 03/31/2011

Annual Rent: $15,399.96

Van Houtte Coffee Services Inc.    Suite 211, 280 Midpark Way SE, Calgary, A.B.
   Ivag investments Ltd. and Midnapore Property Investments Inc., carrying on
business under the name Midpark Joint Venture   

Expiry Date: 12/31/2011

Annual Rent: Premises: $46,801.00

8 parking stalls: $1,800

Van Houtte Coffee Services Inc.    Unit 1, 2915 10th Avenue, NE, Calgary, A.B.
   SREIT (West No. 2) Ltd. Represented by ING Real Estate Canada LP   

Expiry Date: 06/30/2013

Annual Rent: 07/01/2010 to 06/30/2011: $184,800

07/01/2011 to 06/30/201: $193,200

07/01/2012 to 06/30/2013: $204,000

Van Houtte Coffee Services Inc.    Unit 1, 920-28 Street NE, Calgary, A.B., T2A
6K1    SREIT (West No. 2) Ltd. Represented by ING Real Estate Canada LP   

Expiry Date: 06/30/2013

Annual Rent: 07/01/2010 to 06/30/2011: $54,593

07/01/2011 to 06/30/2012: $57,074.50

07/01/2012 to 06/30/2013: $60,265

Red Carpet Food Systems Inc. (currently Van Houtte Coffee Services Inc.)    7620
Yellowhead Trail, Lot 3 Plan 3354 RS, Edmonton, A.B.    ISLE Wood Holdings Ltd.
  

Expiry Date: 11/30/2012

Annual Rent: $119,801.50

Van Houtte Coffee Services Inc.    11217 – 11219, 91 Avenue, Grande Prairie,
A.B.    Velders Investments Inc.   

Expiry Date: 11/30/2013

Annual Rent: 12/01/2010 to 11/30/2011: $28,500

12/01/2011 to 11/30/2013:

$30,000

Van Houtte Coffee Services Inc.    602A Clay Ave. S.E., Medecine Hat, A.B.   
Cypress Bingo Society   

Expiry Date: 03/31/2011

Annual Rent: $46,749.96

Gas City Vending Ltd. (as Sublessee)    602 A Clay Ave. S.E., Medecine Hat, A.B.
   Van Houtte Coffee Services Inc. (as Sublessor)   

Expiry Date: 03/31/2011

Annual Rent: $16,362.50



--------------------------------------------------------------------------------

Lessee

  

Address

  

Landlord

  

Rent and Expiration

Van Houtte Coffee Services Inc.    2-3 – 7819, 50Avenue Red Deer, A.B.    588250
Alberta Ltd.   

Expiry Date: 03/31/2014

Annual Rent: 04/01/2010 to 03/31/2011: $80,376

04/01/2011 to 03/31/2012: $87,360

04/01/2012 to 03/31/2013: $87,360

04/01/2013 to 03/31/2014: $94,344

Van Houtte Coffee Services Inc.    Bay #2, 6310, 50 Avenue, Lloydminister, A.B.
   1218340 Alberta Ltd.   

Expiry Date: 05/31/2012

Annual Rent: $12,285

Van Houtte Coffee Services Inc.    6-574 39th Street North Lethbridge, A.B.   
Urban Property Management Ltd.   

Expiry Date: 08/31/2013

Annual Rent: $20,850

Van Houtte Coffee Services Inc.    1331 Hamilton Street, Regina, S.K.   
Hamilton Plaza Joint Venture   

Expiry Date: 09/30/2012

Annual Rent: $66,628.98

Red Carpet Food System Inc. o/a Red Carpet Food Services (currently Van Houtte
Coffee Services Inc.)    3235 Miners Avenue, Saskatoon, S.K.    Jancy Holding
Ltd. and Perception Properties Ltd.   

Expiry Date: 12/31/2012

Annual Rent: 07/01/2010 to 12/31/2010: $91,800

01/01/2011 to 12/01/2011:

$102,000

01/01/2012 to 12/31/2012:

$107,100

Van Houtte Coffee Services Inc.    385 Parkview Road, Yorkton, S.K..    Jami
Holdings Ltd.   

Expiry Date: 07/31/2013

Annual Rent: $6,638.04

Van Houtte Coffee Services Inc.    3-9802 – 27th avenue, North Battleford, S.K.
   Bradrick Holdings Ltd.   

Expiry Date: 07/31/2012

Annual Rent: $9,600

Van Houtte Coffee Services Inc.    7-8-350 Keewatin Street, Winnipeg, M.B.   
Crystal Properties Ltd. acting as agent for Keewatin Square Ltd.   

Expiry Date: 06/30/2011

Annual Rent: $41,142.55

Van Houtte Coffee Services Inc.    1-2-1451 Richmond Avenue East, Brandon, M.B.
   4315294 Manitoba Ltd.   

Expiry Date: 02/29/2012

Annual Rent: $19,500

Van Houtte Coffee Services Inc.    Unit 1, 775 Industrial Road, London, ON   
Allied Coffee Corp.   

Expiry Date: 01/31/2012

Annual Rent: 02/01/2010 to 01/31/2011: $38,430

02/01/2011 to 01/31/2012 $39,060

Van Houtte Coffee Services Inc.    1870 Courtney Park Drive, Mississauga, ON   
bcIMC Realty Corporation   

Expiry Date: 07/31/2013

Annual Rent: 08/01/2010 to 07/31/2011: $176,731,00

08/01/2011 to 07/31/2012: $178,156.25



--------------------------------------------------------------------------------

Lessee

  

Address

  

Landlord

  

Rent and Expiration

Van Houtte Coffee Services Inc.    Unit 9 & Unit 9A, 12 Ontario Street, Orillia,
ON    1140263 Ontario Limited   

Expiry Date: 11/30/2013

Annual Rent: $14,848.05

Van Houtte Inc. (currently Van Houtte Group Inc.)    575 West Hunt Club Road,
Ottawa (Nepean), ON K2G 5W5    Boblo Inc.   

Expiry Date: 10/31/2011

Annual Rent: $122,400

Van Houtte Inc. (currently Van Houtte Group Inc.)    Unit 16, 428 Millen Road,
Stoney Creek, ON    Rosenblar Holdings Inc.   

Expiry Date: 12/31/2013

Annual Rent: 01/01/2010 to 12/31/2012: $60,446.82

01/01/2012 to 12/31/2013: $62,053.38

Van Houtte Coffee Services Inc.    269 Levesque St., Sudbury, ON    Lo-Ray
Investments   

Expiry Date: 09/30/2011

Annual Rent: $26,208

Van Houtte Coffee Services Inc.    Unit 2, 265 Frobisher Drive, Waterloo, ON   
Algre Holdings Limited   

Expiry Date: 03/31/2015

Annual Rent: 03/31/2012: $42,240

04/01/2012 to 03/31/2015: $45,120

Van Houtte Coffee Services Inc.    Unit 5, 977 Alloy Drive, Thunder Bay, ON   
Tom Jones & Sons Limited   

Expiry Date: 06/30/2011

Annual Rent: $43,175.00

Van Houtte L.P.    8280, 19th Avenue, Montreal, QC    8220, 19th Avenue
Investments Limited   

Expiry Date: 08/31/2018

Annual Rent: 07/01/2008 to 06/30/2013: $223,285

07/01/2013 to 08/31/2018: $245,613.50

Van Houte S.E.C.    Unit 14 and 15, 2555 Watt Street, QC    Société Immobilière
Bruno Roussin Inc.   

Expiry Date: 04/30/2014

Annual Rent: $21,600

Pause-Café Estrie Inc.    8241. Bourque Blvd., Deauville, QC    9116-0523 Québec
Inc.   

Expiry Date: 05/31/2015

Annual Rent: 06/01/2010 to 05/31/2011: $72,531.60

Rent to increase on each anniversary based on the Consumer Price Index. Copy of
the lease has been requested.

Café Selena Inc. (currently Van Houtte Group Inc.)    Local A & B, 8211-8247,
17th Avenue, Montreal, QC    165149 Canada Inc.   

Expiry Date: 10/31/2012

Annual Rent:

Local A: $185,098.56

Local B: $185,744.52

Van Houtte Inc. (currently Van Houtte Group Inc.)    8275, 17th Ave., Montreal,
QC    Grand Prix Import Inc.   

Expiry Date: 09/30/2012

Annual Rent: $13,973.30



--------------------------------------------------------------------------------

Lessee

  

Address

  

Landlord

  

Rent and Expiration

Van Houtte Coffee Services S.E.C    Unit 6, 3000 Watt Street, Sainte-Foy, QC   
Les Immeubles Roussin Ltée   

Expiry Date: 06/30/2013

Annual Rent: 07/01/2010 to 06/30/2013:

$47,502

07/01/2013 to 06/30/2015:

$51,282

Automates Alouette Inc.    Units 1 and 2, 1365 Marie-Victorin, St-Bruno,
Longueuil, QC    4001451 Canada Inc., represented by Les Immeubles Grancy   

Expiry Date: 10/31/2013

Annual Rent: $52,648.90 as of 11/01/2005, CPI indexed annually thereafter

L’Authentique Pose Café Inc.    9555, 10th Avenue, Saint-Georges, QC    Les
Aliments MIA Inc.   

Expiry Date: 03/31/2015

Annual Rent: $100,000

Café Selena Inc. (currenly Van Houtte Group Inc.)    1281 Manic Street,
Chicoutimi, QC    Larouche & Harvey   

Expiry Date: 10/31/2013

Annual Rent: $20,370.48 as of 05/01/2008 indexed annually at a rate of 2%

Van Houtte Inc. (currently Van Houtte Group Inc.)    Suite G15, 2151 Lapinière,
Brossard, QC    Ivanhoé Champlain Inc., represented by Invahoé Cambridge inc.   

Expiry Date: 07/31/2018

Annual Rent: 08/01/2008to 07/31/2011:$43,290

08/01/2011to 07/01/2015: $44,955

08/01/2015 to 01/07/2018: $46,620

Van Houtte Inc. (currently Van Houtte Group Inc.)    Local L303A, Carrefour
Laval Shopping Centre, Laval, QC    Locations Le Carrefour Laval Inc.   

Expiry Date: 10/31/2019

Annual Rent: 11/01/2009 to 10/31/2012: $89,200

11/01/2012 to 10/31/2016: $98,120

11/01/2016 to 10/31/2019: $107,040

Van Houtte Inc. (currently Van Houtte Group Inc.)    Suite C-252, 500 Sherbrooke
West, Montreal, QC    Lotim Inc., SITQ National Inc., duly represented by SITQ
Inc.   

Expiry Date: 12/31/2016

Annual Rent: 01/01/2010 to 12/31/2012: $65,658

01/01/2013 to 12/31/2016: $72,012

Van Houtte LP    5170 Chemin Côte-des-Neiges, Montreal, QC    9183-5751 Quebec
Inc.   

Expiry Date: 10/31/2014

Annual Rent: $50,495.46

Van Houtte Inc. (currently Van Houtte Group Inc.)    2000 McGill College,
Montreal, QC, H3A 3H3    2000 McGill College Ave. Building Inc.   

Expiry Date: 12/31/2011

Annual Rent: $62,084

Bistro de la Tour Inc. (Sublesee)    2000 McGill College, Montreal, QC, H3A 3H3
   Van Houtte Inc. (as Sublessor) (currently Van Houtte Group Inc.)   

Expiry Date: 12/31/2011

Annual Rent: $62,084

Van Houtte Inc. (currently Van Houtte Group Inc.)    2020 Stanley Street,
Montreal, QC    Estate of the Late Ben H. Lechter   

Expiry Date: 03/31/2021

Annual Rent: $97,584



--------------------------------------------------------------------------------

Lessee

  

Address

  

Landlord

  

Rent and Expiration

Van Houtte Inc. (currently Van Houtte Group Inc.)    Units rc20 and rc21, 999 de
Maisonneuve West, Montreal, QC, H3A 3L4    Édifice PCT Limitée   

Expiry Date: 02/28/2016

Annual Rent: 03/01/2009 to 02/29/2012: $49,360

03/01/2012 to 02/29/2016: $52,445

Rc21 :

03/01/2009 to 02/29/2012: $15,812.50

03/01/2012 to 02/29/2016: $17,250

Van Houtte Inc. (currently Van Houtte Group Inc.)    1600 René-Lévesque,
Montreal, QC, H3H 1P9    Compagnie d’Assurance Standard Life du Canada   

Expiry Date: 08/31/2023

Annual Rent: 09/01/2008 to 08/31/2013: $46,075

09/01/2013 to 08/31/2018: $50,682.50

09/01/2018 to 08/31/2023: $57,133

9091-7873 Québec Inc. (as Sublessee)    1600 René-Lévesque, Montreal, QC, H3H
1P9    Van Houtte Inc. (as Sublessor) (currently Van Houtte Group Inc.)   

Expiry Date: 08/31/2023

Annual Rent: 09/01/2008 to 08/31/2013: $46,075

09/01/2013 to 08/31/2018: $50,682.50

09/01/2018 to 08/31/2023: $57,133

Van Houtte Inc. (currently Van Houtte Group Inc.)    545 Boul. Crémazie East,
Montreal, QC    Association immobilière F.T.Q. Inc.   

Expiry Date: 08/27/2015

Annual Rent: $48,723.30

9020-5840 Quebec Inc. (Sublessee)    545 Boul. Crémazie East, Montreal, QC   
Van Houtte Inc. (as Sublessor) (currently Van Houtte Group Inc.)   

Expiry Date: 08/27/2015

Annual Rent: $48,723.30

A.L. Van Houtte Ltée (currently Van Houtte Group Inc.)    272 Sainte-Catherine
East, Montreal, QC    142896 Canada Inc.   

Expiry Date: 01/31/2017

Annual Rent: 02/01/2010 to 01/31/2017: $67,767.24 (confirmed by the A/P
department)

Van Houtte S.E.C.    Unit 11257, 1 Place Ville Marie, Montreal, QC    9145-4140
Québec Inc., PVM Foncia II Inc. et PVM Foncia III Inc. by their authorized agent
SITQ Inc.   

Expiry Date: 02/28/2018

Annual Rent: 03/01/2008to 02/28/2013:$57,164

03/01/2013to 02/28/2018: $61,774

Van Houtte Inc. (currently Van Houtte Group Inc.)    Suite 102, 100 McGill,
Montreal, QC    9080-8353 Quebec inc.   

Expiry Date: 06/10/2019

Annual Rent: 06/11/2010to 06/10/2014: $39,600

06/11/2014to 06/10/2019: $43,200

Rent for storage space and parking:

06/11/2010to 06/10/2014: $3,300

06/11/2014to 06/10/2019: $3,600



--------------------------------------------------------------------------------

Lessee

  

Address

  

Landlord

  

Rent and Expiration

9198-5846 Quebec Inc. (as Sublessee)    Suite 102, 100 McGill, Montreal, QC   
Van Houtte Inc. (as Sublessor) (currently Van Houtte Group Inc.)   

Expiry Date: 06/10/2019

Annual Rent: 06/11/2010to 06/10/2014: $39,600

06/11/2014to 06/10/2019: $43,200

Rent for storage space and parking:

06/11/2010to 06/10/2014: $3,300

06/11/2014to 06/10/2019: $3,600

Van Houtte Inc. (currently Van Houtte Group Inc.)    165, St-Paul West,
Montreal, QC    9095-8778 Quebec inc.   

Expiry Date: 06/10/2019

Annual Rent: 06/11/2010to 06/10/2014$39,300

06/11/2014to 06/10/2019:$42,000

Van Houtte Inc. (currently Van Houtte Group Inc.)    251 Saint-Jacques,
Montréal, QC    Commerco Inc.   

Expiry Date: 31/12/2012

Annual Rent: $38,730 as of 01/01/2007, increased annually based on the CPI

9147-7877 Quebec Inc.    1151 Nobel, Boucherville, QC    9145-9974 Quebec Inc.
  

Expiry Date: 08/31/2012

Annual Rent: $47,340

Van Houtte Inc. (currently Van Houtte Group Inc.)    Local C-2, 159,
Saint-Antoine West, suite 117, Montreal, QC    Société du Palais des Congrès de
Montréal   

Expiry Date: 05/31/2017

Annual Rent: 10% of the Gross Sales of the Lessee

9219-1873 Quebec Inc. (as Sublessee)    Local C-2, 159, Saint-Antoine West,
suite 117, Montreal, QC    Van Houtte Inc. (as Sublessor) (currently Van Houtte
Group Inc.)   

Expiry Date: 05/31/2017

Annual Rent: 10% of the Gross Sales of the Lessee

Van Houtte Inc. (currently Van Houtte Group Inc.)    Local B (2nd floor), 634,
Grande-Allée East, Quebec City, QC    Complexe de Verchères   

Expiry Date: 05/31/2017

Annual Rent: 06/01/2010 to 05/31/2013: $36,000

06/01/2013 to 05/31/2017: $38,400

Rent for terrace:

Summer of 2007 to 2016: $12,000

Summer of 2017: $3,600

Café Bistro 634 GA Inc. (as Sublessee)    Local B (2nd floor), 634, Grande-Allée
East, Quebec City, QC    Van Houtte Inc. (as Sublessor) (currently Van Houtte
Group Inc.)   

Expiry Date: 05/31/2017

Annual Rent: 06/01/2010 to 05/31/2013: $36,000

06/01/2013 to 05/31/2017: $38,400

Rent for terrace:

Summer of 2007 to 2016: $12,000

Summer of 2017: $3,600

Van Houtte Inc. (currently Van Houtte Group Inc.)    4983 Levy Street, St.
Laurent, QC    Liberty Sites Ltd.   

Expiry Date: 12/31/2013

Annual Rent: $47,000



--------------------------------------------------------------------------------

Lessee

  

Address

  

Landlord

  

Rent and Expiration

9072-8809 Quebec Inc. (as Sublessee)    4983 Levy Street, St. Laurent, QC    Van
Houtte Inc. (as Sublessor) (currently Van Houtte Group Inc.)   

Expiry Date: 12/31/2013

Annual Rent: $47,000

Van Houtte Inc. (currently Van Houtte Group Inc.)    1010 de Sérigny, Longueuil,
QC    1001 Deserigny Holding Limited   

Expiry Date: 11/15/2013

Annual Rent: 11/16/2009to 11/15/2012: $21,312

11/16/2012to 11/15/2013$24,864

Banque Laurentienne    1447 Van Horne, Montreal, QC    162209 Canada Inc.   

Expiry Date: 10/31/2013

Annual Rent: 11/01/2010 to 10/31/2013: $97.722.56 (on a surface of 3,693 sq.
ft.)

Van Houtte Inc. (as Sublessee) (currently Van Houtte Group Inc.)    1447 Van
Horne, Montreal, QC    Banque Laurentienne du Canada (as Sublessor)   

Expiry Date: 10/31/2013

Annual Rent: $38153.48 (on a surface of 1,244 sq. ft.)

9226-0264 Québec Inc. (as Sublessee)    1447 Van Horne, Montreal, QC    Van
Houtte Inc. (as Sublessor)   

Expiry Date: 10/31/2013

Annual Rent: Minimum:

Year 1 (commencing August 24, 2010): $28,000

Year 2: $30,000

Year 3: $32,500

Year 4: $35,000

Year 5: $37,500

Year 6: $37,500

Van Houtte Inc. (currently Van Houtte Group Inc.)    20, Notre-Dame East, suite
102, Montreal, QC    Abdelhalim Benchaâlal   

Expiry Date: 31/03/2016

Annual Rent: 04/01/2010to 31/03/2013:$55,200

04/01/2013to 31/03/2016:$$57,600

Van Houtte Inc. (currently Van Houtte Group Inc.)    Quartiers Dix-Trente, suite
CRU No. L15A, Brossard, QC    Gestions RioCan (Brossard) Fonds de Placements
Immobiliers BB, 9123-2850 Quebec Inc. and Immeubles Régime XV Inc. represented
by Devimco Inc.   

Expiry Date: 03/15/2017

Annual Rent: 01/16/2007to 03/15/2012:$37,500

01/16/2012to 03/15/2017 $40,000

9113-9246 Quebec Inc. (as Sublessee)    Quartiers Dix-Trente, suite CRU No.
L15A, Brossard, QC    Van Houtte Inc. (as Sublessor) (currently Van Houtte Group
Inc.)   

Expiry Date: 03/15/2017

Annual Rent: 01/16/2007to 03/15/2012:$37,500

01/16/2012to 03/15/2017 $40,000

Van Houtte Inc. (currently Van Houtte Group Inc.)    400 de Maison-neuve West,
Montreal, QC    Samen Investments Inc.   

Expiry Date: 06/31/2016

Annual Rent: 07/01/2009to 06/31/2012:$58,824

07/01/2012to 06/31/2016:$66,994



--------------------------------------------------------------------------------

Lessee

  

Address

  

Landlord

  

Rent and Expiration

Café 400 Maison-neuve Inc. (as Sublessee)    400 de Maison-neuve West, Montreal,
QC    Van Houtte Inc. (as Sublessor) (currently Van Houtte Group Inc.)   

Expiry Date: 06/31/2016

Annual Rent: 07/01/2009to 06/31/2012:$58,824

07/01/2012to 06/31/2016:$66,994

Van Houtte Inc. (currently Van Houtte Group Inc.)    359 Président Kennedy,
Montreal, QC    Gold Castle Holding Ltd.   

Expiry Date: 09/31/2016

Annual Rent: 10/01/2009to 09/31/2012$45,600

10/01/2012to 09/31/2016 $49,200

Les Services Alimen-taires les Trois Chefs (as Sublessee)    359 Président
Kennedy, Montreal, QC    Van Houtte Inc. (as Sublessor) (currently Van Houtte
Group Inc.)   

Expiry Date: 09/31/2016

Annual Rent: 10/01/2009to 09/31/2012$45,600

10/01/2012to 09/31/2016 $49,200

Van Houtte Inc. (as Sublesse) (currently Van Houtte Group Inc.)    5059 du Parc,
Montreal, QC    Banque Laurentienne du Canada (as Sublessor)   

Expiry Date: 10/31/2022

Annual Rent: For the ground floor premises:

07/01/2009to 10/31/2012: $47,736

11/01/2012to 10/31/2017:$56,576

11/01/2017to 10/31/2020:: $61,880

11/01/2020to 10/31/2022: $65,416

-For the premises located on the other floor:

02/01/2008to 10/31/2011: $1,711

11/01/2011to 10/31/2016: $2,006

11/01/2016to 10/31/2022: $2,183

Van Houtte s.e.c.    520, Saint-Joseph blvd., Drum-mondville, Store #2   
9155-6522 Quebec Inc.   

Expiry Date: 09/30/2020

Annual Rent: 10/01/2010 to 09/30/2013: $44,926

10/01/2013 to 09/30/2015:

$48,135

10/1/2015 to 9/30/2020: $51,344

Awaiting confirmation as to whether the lease has been finalized.

Van Houtte Coffee Services L.P.    50 MacNaughton Ave., Moncton, NB    Bird
Holdings Ltd.   

Expiry Date: 30/09/2013

Annual Rent: $43,632

Van Houtte Coffee Services L.P.    100 Wright Avenue, Unit 4 & 5, Dartmouth, NS
B3B 1L2    Sreit (Quest Brunside) Ltd. represented by ING Real Estate Canada
L.P.   

Expiry Date: 30/06/2014

Annual Rent: 07/01/2010 to 06/30/2011: $33,614

07/01/2011 to 06/30/2012: $34,242

07/01/2012 to 06/30/2013: $34,871

07/01/2013 to 06/30/2014: $35,499



--------------------------------------------------------------------------------

SCHEDULE 7.03(c)

EXISTING INVESTMENTS

Global Intercompany Note dated December 17, 2010

 

Lender

  

Borrower

   Principal
Amount     

Date of Issuance

   Loan
Currency     

Maturity Date

Green Mountain Coffee Roasters, Inc.

  

Timothy’s Coffees of the World Inc. (as successor to Timothy’s Acquisition
Corporation)

   $ 95,000,000       November 13, 2010      USD       November 13, 2011

Green Mountain Coffee Roasters, Inc.

  

SSR Acquisition Corp.

   $ 125,000,000       December 17, 2010      CAD       December 17, 2020

Green Mountain Coffee Roasters, Inc.

  

SSR Acquisition Corp.

   $ 200,000,000       December 17, 2010      CAD       December 17, 2020

Green Mountain Coffee Roasters, Inc.

  

SSR Acquisition Corp.

   $ 150,000,000       December 17, 2010      CAD       December 30, 2015



--------------------------------------------------------------------------------

SCHEDULE 7.09

BURDENSOME AGREEMENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

Green Mountain Coffee Roasters, Inc.

33 Coffee Lane

Waterbury, Vermont 05676

Attention: Frances Rathke, Chief Financial Officer

Telephone: (802) 244-5621

Telecopier: (802) 244-6566

Electronic Mail: Fran.Rathke@gmcr.com

Website Address: www.greenmountaincoffee.com

U.S. Taxpayer Identification Number: 03-0339228

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

101 North Tryon Street

Mail Code: NC1-001-04-39 Charlotte, NC 28255

Attention: Lynne Barrett Cole

Telephone: (980) 387.3614

Telecopier: (704) 409-0003

Electronic Mail: lynne.b.cole@baml.com

ABA# 026009593

Bank of America New York, NY

Account # 136-621-225-0600

Account Name: Corporate Credit Services, Charlotte, NC

Ref: Green Mountain Coffee Roasters

Other Notices as Administrative Agent:

Bank of America, N.A. Agency Management 135 South LaSalle Street

Mail Code: IL4-136-05-41 Chicago, IL 60603

Attention: Laura Call

Telephone: (312) 828-3559

Telecopier: (877) 207-2883

Electronic Mail: laura.call@baml.com



--------------------------------------------------------------------------------

U.S. L/C ISSUER:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Alfonso Malave

Telephone: (570) 330-4212

Telecopier: (570) 330-4186

Electronic Mail: Alfonzo.malave@baml.com

U.S. SWING LINE LENDER:

Bank of America, N.A.

101 North Tryon Street

Mail Code: NC1-001-04-39

Charlotte, NC 28255

Attention: Lynne Barrett Cole

Telephone: (980) 387.3614

Telecopier: (704) 409-0003

Electronic Mail: lynne.b.cole@baml.com

ABA# 026009593

Bank of America New York, NY

Account # 136-621-225-0600

Account Name: Corporate Credit Services, Charlotte, NC

Ref: Green Mountain Coffee Roasters



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,             

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 17,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Green Mountain Coffee Roasters, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, U.S. L/C Issuer and
U.S. Swing Line Lender.

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of [U.S. Revolving Credit][Alternative Revolving Credit][Term
A][Term B] Loans

 

  ¨ A conversion or continuation of [U.S. Revolving Credit][Alternative
Revolving Credit][Term A][Term B] Loans

1. On                                      (a Business Day).

2. In the amount of $            

3. Comprised of                                                  

                             [Type of Loan requested]

4. For Eurodollar Rate Loans: with an Interest Period of                 
months.

5. For Alternative Revolving Credit Loans: in the currency of [Dollars][Canadian
Dollars][Euros].

[The U.S. Revolving Credit Borrowing requested herein complies with the proviso
to the first sentence of Section 2.01(c) of the Agreement.]1

[The Alternative Revolving Credit Borrowing requested herein complies with the
proviso to the first sentence of Section 2.01(d) of the Agreement.]2

 

 

1

Include this sentence in the case of a U.S. Revolving Credit Borrowing.

2

Include this sentence in the case of a Alternative Revolving Credit Borrowing.

 

A - 1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

[Signature Page Follows]

 

A - 2

Form of Committed Loan Notice



--------------------------------------------------------------------------------

GREEN MOUNTAIN COFFEE ROASTERS, INC. By:     Name:     Title:    

 

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                     ,             

To: Bank of America, N.A., as U.S. Swing Line Lender Bank of America, N.A., as
Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 17,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Green Mountain Coffee Roasters, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, U.S. L/C Issuer and
U.S. Swing Line Lender.

The undersigned hereby requests a U.S. Swing Line Loan:

 

  1. On                          (a Business Day).

 

  2. In the amount of $            .

The U.S. Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 2.04(a) of the Agreement.

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a)and (b) shall be satisfied on and as of the date of the
Applicable Credit Extension.

 

GREEN MOUNTAIN COFFEE ROASTERS, INC. By:     Name:     Title:    

 

B - 1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF TERM [A][B] NOTE

                    ,             

FOR VALUE RECEIVED, the undersigned (the “Borrower), hereby promises to pay to
                         or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of the Term [A][B] Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of December 17, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, U.S. L/C Issuer and
U.S. Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of the Term
[A][B] Loan made by the Lender from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Term [A][B] Note is one of the Term [A][B] Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Term [A][B] Note
is also entitled to the benefits of the Guaranty and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Term [A][B] Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. The Term [A][B] Loan made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Term [A][B] Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term [A][B] Note.

THIS TERM [A][B] NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE AGREEMENT. TRANSFERS OF THIS TERM [A][B] NOTE MUST BE RECORDED IN THE
REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE
AGREEMENT.

THIS TERM [A][B] NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

C-1 - 1

Form of Term [A][B] Note



--------------------------------------------------------------------------------

GREEN MOUNTAIN COFFEE ROASTERS, INC. By:     Name:     Title:    

 

C-1 - 2

Form of Term [A][B] Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made      Amount of
Loan Made      End of
Interest
Period      Amount of
Principal or
Interest Paid
This Date      Outstanding
Principal
Balance This
Date      Notation
Made By                                                                        
                                                                                
                                                                               
                                                                               
                                                                              
                                                                                
                                                                                
                                                                                
                                                                               
                                                                                
                                                                                
                                                                                
                                                                               
                                                                               
                                                                               
                                                                               
                                                       

 

C-1 - 3

Form of Term [A][B] Note



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF REVOLVING CREDIT NOTE

                    ,             

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each [U.S.][Alternative] Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of
December 17, 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, U.S. L/C Issuer and U.S. Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
[U.S.][Alternative] Revolving Credit Loan from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.04(f) of
the Agreement with respect to U.S. Swing Line Loans, all payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in Dollars [or Alternative Currencies, as applicable,] in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.
[U.S.][Alternative] Revolving Credit Loans made by the Lender shall be evidenced
by one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving
Credit Note and endorse thereon the date, amount and maturity of its
[U.S.][Alternative] Revolving Credit Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

THIS REVOLVING CREDIT NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE
TERMS OF THE AGREEMENT. TRANSFERS OF THIS REVOLVING CREDIT NOTE MUST BE RECORDED
IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF
THE AGREEMENT.

 

C-2 -1

Form of Revolving Credit Note



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

GREEN MOUNTAIN COFFEE ROASTERS, INC. By:     Name:     Title:    

 

C-2 - 2

Form of Revolving Credit Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made      Amount of
Loan Made      End of
Interest
Period      Amount of
Principal or
Interest Paid
This Date      Outstanding
Principal
Balance This
Date      Notation
Made By                                                                        
                                                                                
                                                                               
                                                                               
                                                                              
                                                                                
                                                                                
                                                                                
                                                                               
                                                                                
                                                                                
                                                                                
                                                                               
                                                                               
                                                                               
                                                                               
                                                       

 

C-2 - 3

Form of Revolving Credit Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                 ,             

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 17,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Green Mountain Coffee Roasters, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, U.S. L/C Issuer and
U.S. Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [Chief Executive Officer][Chief Financial
Officer][Treasurer][Controller] of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial

statements]

1. The Borrower has delivered (i) the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section and (ii) the
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year.
Such consolidating statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the Borrower
and its Subsidiaries.

[Use following paragraph 1 for fiscal quarter-end financial

statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such consolidated financial statements fairly present in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements.

 

D - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the knowledge of the undersigned, during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

—or—

[to the knowledge of the undersigned, the following covenants or conditions have
not been performed or observed and the following is a list of each such Default
and its nature and status:]

4. The representations and warranties of the Borrower contained in Article V of
the Agreement and all representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsection (a) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clause
(a) of Section 6.01 of the Agreement, including the statements in connection
with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                          ,                .

 

GREEN MOUNTAIN COFFEE ROASTERS, INC. By:     Name:     Title:    

 

D - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                             ,             

(“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.

  

 

Section 7.11 (a) – Consolidated Interest Coverage Ratio.

  

A.

     

Consolidated EBIT for Measurement Period ending on above date (“Subject
Period”):

         1.    Consolidated Net Income for Subject Period:    $ ______         
2.    Consolidated Interest Charges for Subject Period:    $ ______          3.
   Provision for Federal, state, local and foreign income taxes payable for
Subject Period:    $ ______          4.    Unusual or non-recurring or
restructuring cash charges in the aggregate amount not to exceed $10,000,000 for
Subject Period:    $ ______          5.    Transaction expenses incurred or
payable in connection with the Transaction in an aggregate amount not to exceed
$20,000,000 for Subject Period:    $ ______          6.    Any costs and
expenses incurred in connection with Dispositions made pursuant to Section
7.05(j) of the Credit Agreement (whether or not consummated) and cash expenses
resulting from obligations under any Swap Contract incurred on or prior to such
Disposition for Subject Period:    $ ______          7.    Cash expenses
resulting from obligations under any Swap Contract incurred on or prior to the
Closing Date in connection with the Transactions for Subject Period:    $ ______
         8.    All other non-cash charges (excluding depreciation and
amortization expenses) of the Borrower and its Subsidiaries for Subject Period
(excluding any such charge, expense or loss incurred in the ordinary course of
business that constitutes an accrual of or a reserve for cash charges for any
future period) for Subject Period:    $ ______          9.    Federal, state,
local and foreign income tax credits for Subject Period:    $ ______         
10.    Interest income for Subject Period:    $ ______   

 

D - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

      11.    Any income with respect to a gain from any Disposition referred to
in 7 above for Subject Period:    $ ______          12.    Income from
discontinued operations for Subject Period:    $ ______          13.    Unusual
or non-recurring cash gains for Subject Period:    $ ______          14.    All
other non-cash gains (excluding any items that represent the reversal of any
accrual of or cash reserve for anticipated cash charges in any prior period that
are described in the parenthetical to 8 above) for Subject Period:    $ ______
         15.    Consolidated EBIT (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 – 9 –
10 – 11 – 12 – 13 – 14):    $ ______       B.    Consolidated Interest Charges
paid in cash for Subject Period:    $ ______       C.    Consolidated Interest
Coverage Ratio (Line I.A.15 ÷ Line I.B):      ____ to 1         

Minimum Consolidated                                                 

Required Interest Coverage                                                     

                                         Ratio                       
                                                       3.00 to 1.00

  

II.

   Section 7.11 (b) – Consolidated Leverage Ratio.       A.    Consolidated
Funded Indebtedness at Statement Date:    $ ______       B.    Consolidated
EBITDA for Subject Period:          1.    Consolidated EBIT for Subject Period
(Line I.A.15 above):    $ ______          2.    Depreciation expense for Subject
Period:    $ ______          3.    Amortization expense for Subject Period:    $
______          4.    Consolidated EBITDA (Lines II.B.1 + 2 + 3):    $ ______   
   C.    Consolidated Leverage Ratio (Line II.A ÷ Line II.B.4):      ____ to 1
         Maximum permitted:   

 

Four Fiscal Quarters Ending

  

Maximum Consolidated Leverage Ratio

Closing Date through first fiscal quarter of 2011

   4.25 to 1.00

 

D - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

Second fiscal quarter of 2011 through third fiscal quarter of 2011

   4.00 to 1.00

Fourth fiscal quarter of 2011 through third fiscal quarter of 2012

   3.50 to 1.00

Fourth fiscal quarter of 2012 and each fiscal quarter thereafter

   3.00 to 1.00

 

   Based on the Consolidated Leverage Ratio (Line II.C), the Applicable Rate
shall be as set forth in Pricing Level _____   

III.

   Section 7.12 — Capital Expenditures.3       A.    Capital Expenditures made
during fiscal year to date:    $ ______       B.    Capital Expenditures that
could have been made during prior fiscal year but which were not made excluding
any prior fiscal year’s carried forward amount (> $_______________):    $ ______
      C.    Capital Expenditures that are carried forward from the prior fiscal
year (50% of Line III.B):    $ ______       D.    Designated Equity Proceeds   
$ ______       E.   

Maximum permitted Capital Expenditures

($_____________ + Line III.C + Line III.D):

   $ ______       F.   

Excess (deficient) for covenant compliance

(Line III.E – III.A):

   $ ______   

 

 

3

Starting Fiscal Year Ended 2011

 

D - 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBIT

(in accordance with the definition of Consolidated EBIT

as set forth in the Agreement)

 

Consolidated EBIT

   Quarter
Ended
     Quarter
Ended
     Quarter
Ended
     Quarter
Ended
     Twelve
Months
Ended
 

Consolidated Net Income

              

+  Consolidated Interest Charges

              

+  Federal, state, local and foreign income taxes

              

+  unusual or non-recurring or restructuring cash charges

              

+  Transaction expenses incurred or payable in connection with the Transaction

              

+  any costs and expenses incurred in connection with Dispositions and cash
expenses resulting from obligations under any Swap Contract incurred on or prior
to such Disposition

              

 

D - 6

Form of Compliance Certificate



--------------------------------------------------------------------------------

+  cash expenses resulting from obligations under any Swap Contract incurred on
or prior to the Closing Date in connection with the Transactions

              

+  all other non-cash charges (excluding depreciation and amortization expenses
and any such charge, expense or loss incurred in the ordinary course of business
that constitutes an accrual of or reversal for cash charges for any future
period)

              

-   Federal, state, local and foreign income tax credits

              

-   interest income

              

-   any income with respect to a gain from any Disposition

              

-   income from discontinued operations

              

-   unusual or non-recurring cash gains

              

 

D - 7

Form of Compliance Certificate



--------------------------------------------------------------------------------

- all other non-cash gains (excluding any items that represent the reversal of
any accrual of or cash reserve for anticipated cash charges in any prior period)

              

=  Consolidated EBIT

              

 

D - 8

Form of Compliance Certificate



--------------------------------------------------------------------------------

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated EBITDA

   Quarter
Ended
     Quarter
Ended
     Quarter
Ended
     Quarter
Ended
     Twelve
Months
Ended
 

Consolidated EBIT

              

+  depreciation expense

              

+  amortization expense

              

=  Consolidated EBITDA

              

 

D - 9

Form of Compliance Certificate



--------------------------------------------------------------------------------

Excess Cash Flow

(in accordance with the definition of Excess Cash Flow

as set forth in the Agreement)

 

Excess Cash Flow

   Fiscal Year Ended  

Consolidated EBITDA

  

-   Consolidated Interest Charges paid in cash

  

-   scheduled principal repayments to the extent made

  

-   all income taxes paid in cash

  

-   Capital Expenditures and Permitted Acquisitions actually made from
internally generated funds

  

-   Consolidated Working Capital Adjustment

  

-   cash costs and expenses incurred in connection with any Disposition

  

=  Excess Cash Flow

  

 

Fiscal Year Ending

  

Maximum Consolidated Leverage Ratio

  

Excess Cash Flow Percentage

Closing Date through September 24, 2011

   N/A    N/A

September 29, 2012 and thereafter

   >3.0:1    50%    >2.5:1 but <3.0:1    25%    <2.5:1    0%

 

D - 10

Form of Compliance Certificate



--------------------------------------------------------------------------------

Excess Cash Flow Percentage multiplied by Excess Cash Flow

 

-   the aggregate principal amount of Term Loans prepaid pursuant to
Section 2.05(a) of the Credit Agreement during such fiscal year

 

-   the aggregate principal amount of Revolving Cerdit Loans prepaid pursuant to
Section 2.05(a) of the Credit Agreement during such fiscal year, to the extent
there is an equivalent permanent reduction in the Revolving Credit Commitments
pursuant to Section 2.06 of the Credit Agreement

 

=  mandatory prepayment

   

The mandatory prepayment of Excess Cash Flow shall be $             and is due
by                     , 20__.

 

D - 11

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]4 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]5 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]6 hereunder are several and not joint.]7
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any]

 

4

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

5

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

6

Select as appropriate.

7

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

E-1 - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.      Assignor[s]:

               

2.      Assignee[s]:

               

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

  

3.      Borrower(s):

       

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of December 17, 2010, among
Green Mountain Coffee Roasters, Inc., the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, U.S. L/C Issuer,
and U.S. Swing Line Lender

 

  6. Assigned Interest:

 

Assignor[s]8

   Assignee[s]9      Facility
Assigned10      Aggregate
Amount of
Commitment/Loans
for all
Lenders11      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans12     CUSIP
Number            $         $                %             $         $          
     %             $         $                %   

 

  [7.

Trade Date:                     ]13

 

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

  

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

8

List each Assignor, as appropriate.

9

List each Assignee, as appropriate.

10

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “U.S. Revolving
Credit Commitment”, “Term A Commitment”, etc.).

11

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

12

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

13

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-1 - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ASSIGNOR [NAME OF ASSIGNOR] By:       Title: ASSIGNEE [NAME OF ASSIGNEE] By:    
  Title:

 

[Consented to and]14 Accepted: BANK OF AMERICA, N.A., as Administrative Agent
By:       Title: [Consented to:]15 GREEN MOUNTAIN COFFEE ROASTERS, INC. By:    
  Title: BANK OF AMERICA, N.A., as U.S. Swing Line Lender By:       Title:

 

14

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

15

To be added only if the consent of the Borrower and/or other parties (e.g. U.S.
Swing Line Lender, U.S. L/C Issuer) is required by the terms of the Credit
Agreement.

 

E-1 - 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as U.S. L/C Issuer By:       Title:

 

E-1 - 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) if it is not already a Lender under the Credit
Agreement, attached to the Assignment and Assumption is an Administrative
Questionnaire in the form of Exhibit E-2 to the Credit Agreement, (vii) the
Administrative Agent has received a processing and recordation fee of $3,500 as
of the Effective Date, unless the Administrative Agent, in its sole discretion,
elects to waive such processing and recordation fee, (viii) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (ix) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently

 

E-1 - 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

and without reliance upon the Administrative Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

E-1 - 6

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

FAX ALONG WITH COMMITMENT LETTER TO:

       

FAX #

     I. Borrower Name:         $                                
Type of Credit Facility      II. Legal Name of Lender of Record for Signature
Page:

 

 

 

 

 

  •  

Signing Credit Agreement              YES                 NO

 

  •  

Coming in via Assignment              YES                 NO

III. Type of Lender:                                        
                                         
                                         
                                                           

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

 

IV. Domestic Address:      V. Eurodollar Address:                               
    

VI. Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Primary

Secondary

    

Credit Contact

       

Operations Contact

       

Operations Contact

Name:                          Title:                          Address:        
                

 

E-2 - 1

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

                           Telephone:                          Facsimile:     
                    E Mail Address:                         

Does Secondary Operations Contact need copy of notices?                 YES
            NO

 

    

Letter of Credit Contact

       

Draft Documentation Contact

       

Legal Counsel

Name:                          Title:                          Address:        
                 Telephone:                          Facsimile:               
          E Mail Address:                         

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

 

         (Bank Name)             (ABA #)             (Account #)            
(Attention)   

VIII. Lender’s Fed Wire Payment Instructions:

Pay to:

 

         (Bank Name)             (ABA#)                           
                                         
                                                     (City/State)            
(Account #)                                         
                                         
                                  (Account Name)          (Attention)

 

E-2 - 2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

IX. Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number (TIN):                             
             -                                                                 
            

Tax Withholding Form Delivered to Bank of America*:

                     W-9

                     W-8BEN

                     W-8ECI

                     W-8EXP

                     W-8IMY

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form

W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

 

E-2 - 3

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

* Additional guidance and instructions as to where to submit this documentation
can be found in Annex I hereto.

 

X. Bank of America Payment Instructions:

Pay to:

   Bank of America, N.A.    ABA # 026009593    New York, NY    Acct. #
1366212250600    Attn: Corporate Loan Support    Ref:

 

3/1/07 Revision

 

E-2 - 4

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

Annex I to Exhibit E-2

 

LOGO [g142843g47s17.jpg]

 

 

IRS Tax Form Toolkit

  

Please mail or courier original form to:

Credit Services Department. - Attn: Tax Desk

101 North Tryon St. Mail Code: NC1-001-15-03

Charlotte, NC 28255

 

In advance, if you wish to confirm form validity, you may send an

electronic version of the completed form to Shelly Sanders for review at

Fax: 704-602-5746 Phone 704 387-2407

E-mail: shelly.h.sanders@bankofamerica.com

 

Once validated, original form must be delivered to the Tax Desk as specified
above.

  

ALL PARTICPANTS MUST HAVE AN ORIGINAL AND VALID TAX FORM (EITHER A W-9 OR A W-8)
ON FILE WITH THE AGENT:

 

¨

   Domestic Investors       ¨      W-9: Request for Taxpayer Identification
Number and Certification

¨

   Link to launch Form/Instructions:    http://www.irs.gov/pub/irs-pdf/fw9.pdf
            http://www.irs.gov/pub/irs-pdf/iw9.pdf

¨

   Examples: Citibank, N.A., General Electric Credit Corporation, Wachovia Bank
National Association            

¨

   Non-Domestic Investors will file one of four W-8 Forms    ¨     
  W-8ECI: Certificate of Foreign Person’s Claim for Exemption from Withholding
on Income Effectively
Connected with the Conduct of a Trade or Business in the United States

¨

   Link to launch Form/Instructions:   
http://www.irs.gov/pub/irs-pdf/fw8eci.pdf            
http://www.irs.gov/pub/irs-pdf/iw8eci.pdf       ¨         Example: loans booked
with US branches of Foreign Banks like BNP Paribas, New York Branch, Mizuho
Corporate Bank, San Francisco Branch    ¨      W-8BEN: Certificate of Foreign
Status of Beneficial Owner       ¨         “A beneficial owner solely claiming
foreign status or treaty benefits”

¨

   Link to launch Form/Instructions:   
http://www.irs.gov/pub/irs-pdf/fw8ben.pdf            
http://www.irs.gov/pub/irs-pdf/iw8ben.pdf       ¨         Example: Loans booked
with a foreign “person” such as BNP Paribas, Paris, France, Allied Irish Bank,
Dublin

Infrequently Used Forms Listed Below:

 

 

 

   ¨    W-8IMY: Certificate of Foreign Intermediary, Foreign Flow-Through
Entity, or Certain U.S. Branches       ¨    “A person acting as an intermediary;
a foreign partnership or foreign trust”.       ¨    If a non-qualified
intermediary, it is quite likely you will also need to get a withholding form
from all of the entities that have an ownership share therein.

¨

   Link to launch Form/Instructions:   
http://www.irs.gov/pub/irs-pdf/fw8imy.pdf      
http://www.irs.gov/pub/irs-pdf/iw8imy.pdf       ¨    Example: Grand Cayman Asset
Management LLC       ¨    W-8EXP: Certificate of Foreign Government or Other
Foreign Organization       ¨    “A foreign government, international
organization, foreign central of issue, foreign tax-exempt organization, foreign
private foundation, or government of a U.S possession”

¨

   Link to launch Form/Instructions:   
http://www.irs.gov/pub/irs-pdf/fw8exp.pdf      
http://www.irs.gov/pub/irs-pdf/iw8exp.pdf ¨    Example: UNESCO

 

 

 

E-2 - 5

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

Annex I to Exhibit E-2

Bank of America, N.A.

September 2006

 

E-2 - 6

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTY

[see attached]

 

F - 1

Form of Guaranty



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SECURITY AGREEMENT

[see attached]

 

G - 1

Form of Security Agreement



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF MORTGAGE

[see attached]

 

H - 1

Form of Mortgage



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF COLLATERAL DISCLOSURE SCHEDULE

[see attached]

 

I-1 - 1

Form of Collateral Disclosure Schedule



--------------------------------------------------------------------------------

EXHIBIT -I-2

FORM OF COLLATERAL DISCLOSURE SCHEDULE SUPPLEMENT

[see attached]

 

I-2 - 1

Form of Collateral Disclosure Schedule Supplement



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement (the “Agreement”), dated as of
December 17, 2010, by and among Green Mountain Coffee Roasters, Inc.
(“Borrower”), the Lenders party hereto from time to time (the “Lenders”) and
Bank of America, N.A. (“Administrative Agent”). Capitalized terms used herein
but not otherwise defined shall have the meaning given to such term in the
Agreement.

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Code Section 881(c)(3)(B), (iv) it is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and (v) no payments
in connection with any Loan Document are effectively connected with a United
States trade or business conducted by the undersigned.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. status on Internal Revenue Service Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent in writing and (2) the undersigned
shall furnish the Borrower and the Administrative Agent a properly completed and
currently effective certificate in either the calendar year in which payment is
to be made by the Borrower or the Administrative Agent to the undersigned, or in
either of the two calendar years preceding such payment.

[Signature Page Follows]

 

J-1-1

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

[Lender] By:       Name:   Title:   [Address]

Dated:                     , 20[    ]

 

J-1-2

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement (the “Agreement”), dated as of
December 17, 2010, by and among Green Mountain Coffee Roasters, Inc.
(“Borrower”), the Lenders party hereto from time to time (the “Lenders”) and
Bank of America, N.A. (“Administrative Agent”). Capitalized terms used herein
but not otherwise defined shall have the meaning given to such term in the
Agreement.

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) neither the
undersigned nor any of its partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Code Section 881(c)(3)(B), (v) none of its
partners/members is a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the a United States trade or
business conducted by the undersigned or its partners/members.

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the Lender to provide, in the case of a partner/member
not claiming the portfolio interest exemption, a Form W-8ECI, Form W-9 or Form
W-8IMY (including appropriate underlying certificates from each interest holder
of such partner/member), in each case establishing any available exemption from
U.S. federal withholding tax. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent in writing with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[Signature Page Follows]

 

J-2-1

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

[Lender] By:       Name:   Title:   [Address]

Dated:                     , 20[    ]

 

J-2-2

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement (the “Agreement”), dated as of
December 17, 2010, by and among Green Mountain Coffee Roasters, Inc.
(“Borrower”), the Lenders party hereto from time to time (the “Lenders”) and
Bank of America, N.A. (“Administrative Agent”). Capitalized terms used herein
but not otherwise defined shall have the meaning given to such term in the
Agreement.

Pursuant to the provisions of Section 3.01(e) and Section 11.06(d) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Code
Section 881(c)(3)(B), (iv) it is not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (v) no payments in connection
with any Loan Document are effectively connected with a United States trade or
business conducted by the undersigned.

The undersigned has furnished its participating non-U.S. Lender with a
certificate of its non-U.S. status on Internal Revenue Service Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such non-U.S. Lender in writing and (2) the undersigned shall have at all times
furnished such non-U.S. Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature Page Follows]

 

J-3-1

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

[Participant] By:       Name:   Title:   [Address]

Dated:                     , 20[    ]

 

J-3-2

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement (the “Agreement”), dated as of
December 17, 2010, by and among Green Mountain Coffee Roasters, Inc.
(“Borrower”), the Lenders party hereto from time to time (the “Lenders”) and
Bank of America, N.A. (“Administrative Agent”). Capitalized terms used herein
but not otherwise defined shall have the meaning given to such term in the
Agreement.

Pursuant to the provisions of Section 3.01(e) and Section 11.06(d) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members is a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iv) none of its partners/members is a ten percent
shareholder of the Borrower within the meaning of Code Section 881(c)(3)(B),
(v) none of its partners/members is a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned’s or its partners/members.

The undersigned has furnished its participating non-U.S. Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the undersigned to provide, in the case of a
partner/member not claiming the portfolio interest exemption, a Form W-8ECI,
Form W-9 or Form W-8IMY (including appropriate underlying certificates from each
interest holder of such partner/member), in each case establishing any available
exemption from U.S. federal withholding tax. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such non-U.S. Lender in
writing and (2) the undersigned shall have at all times furnished such non-U.S.
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

[Signature Page Follows]

 

J-4-1

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

[Participant] By:       Name:   Title:   [Address]

Dated:                     , 20[    ]

 

J-4-2

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SOLVENCY CERTIFICATE

December [    ], 2010

This certificate is furnished pursuant to Section 4.01(a)(vi) of the Credit
Agreement, (as in effect on the date of this certificate) (the capitalized terms
defined therein being used herein as therein defined) dated as of December 17,
2010 among Borrower, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, U.S. Swing Line Lender and U.S. L/C
Issuer (as from time to time in effect, the “Credit Agreement”).

I, Frances G. Rathke, certify that I am the duly appointed, qualified and acting
Chief Financial Officer of the Borrower, and solely in such capacity and without
personal liability, further certify as of the date hereof that the Loan Parties,
on a consolidated basis after giving effect to the Transactions on the date
hereof, are Solvent. “Solvent” as used herein means, with respect to any Person
on any date of determination, that on such date (a) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

[Signature Page Follows]

 

K-1

Form of Solvency Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this [    ]th day of
[            ].

 

GREEN MOUNTAIN COFFEE ROASTERS, INC. By:       Name:   Title: Chief Financial
Officer

 

K-2

Form of Solvency Certificate